Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published CUSIP Number:

Deal: 00771PAD3

Revolver: 00771PAE1

Term: 00771PAF8

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 30, 2015

 

among

 

AEGION CORPORATION,

as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

 

JPMORGAN CHASE BANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents and L/C Issuers,

 

COMPASS BANK,

FIFTH THIRD BANK,

PNC BANK, NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

THE OTHER LENDERS PARTY HERETO

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN SECURITIES LLC

and

U.S BANK NATIONAL ASSOCATION

as Joint Lead Arrangers and Joint Bookrunners

 

 

Confidential Treatment Requested. Certain confidential information in this
agreement has been redacted in reliance upon a confidential treatment requested
filed with the Securities and Exchange Commission (the “Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended. In this
agreement, we indicate redaction by use of the following symbol [*****]. Such
confidential portions have been omitted and filed separately with the
Commission.

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

 

 

ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS

 1

 

1.01

Defined Terms

 1

 

1.02 

Other Interpretive Provisions

 33

 

1.03 

Accounting Terms

 34

 

1.04 

Rounding

 34

 

1.05 

Exchange Rates; Currency Equivalents

 34

 

1.06 

Change of Currency

 35

 

1.07 

Times of Day

 35

 

1.08 

Letter of Credit Amounts

 35

 

1.09 

Additional Alternative Currencies

36

ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS

 37

 

2.01

Commitments

 37

 

2.02

Borrowings, Conversions and Continuations of Loans

38

 

2.03

Letters of Credit

 41

 

2.04

Swing Line Loans

 49

 

2.05

Prepayments

 52

 

2.06

Termination or Reduction of Aggregate Revolving Commitments

 54

 

2.07

Repayment of Loans

 55

 

2.08

Interest

 55

 

2.09

Fees

 56

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 57

 

2.11

Evidence of Debt

 57

 

2.12

Payments Generally; Administrative Agent’s Clawback

 58

 

2.13

Sharing of Payments by Lenders

 59

 

2.14

Cash Collateral

 60

 

2.15

Defaulting Lenders

 61

 ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY 

 63

 

3.01

Taxes

 63

 

3.02

Illegality

 67

 

3.03

Inability to Determine Rates

 68

 

3.04

Increased Costs

 69

 

3.05

Compensation for Losses

 70

 

3.06

Mitigation Obligations; Replacement of Lenders

 71

 

3.07

Survival

 71

 ARTICLE IV   GUARANTY

 71

 

4.01

The Guaranty

 71

 

4.02

Obligations Unconditional

 72

 

4.03

Reinstatement

 73

 

4.04

Certain Additional Waivers

 73

 

4.05

Remedies

 73

  4.06 Rights of Contribution 73   4.07 Guarantee of Payment; Continuing
Guarantee 74   4.08 Keepwell 74 ARTICLE V    CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS   74   5.01 Conditions of Initial Credit Extension 74   5.02
Conditions to all Credit Extensions 77

  

 
i

--------------------------------------------------------------------------------

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES 78   6.01 Existence, Qualification and
Power 78   6.02 Authorization; No Contravention 78   6.03 Governmental
Authorization; Other Consents 79   6.04 Binding Effect 79   6.05 Financial
Statements; No Material Adverse Effect 79   6.06 Litigation 80   6.07 No Default
80   6.08 Ownership of Property; Liens 80   6.09 Environmental Compliance 80  
6.10 Insurance 81   6.11 Taxes 81   6.12 ERISA Compliance 81   6.13 Subsidiaries
82   6.14 Margin Regulations; Investment Company Act 82   6.15 Disclosure 83  
6.16 Compliance with Laws 83   6.17 Intellectual Property; Licenses, Etc. 83  
6.18 Solvency 83   6.19 Labor Matters 84   6.20 Bonding Capacity 84   6.21
Perfection of Security Interests in the Collateral 84   6.22 Business Locations
84   6.23 OFAC 84   6.24 Anti-Corruption Laws 84 ARTICLE VII AFFIRMATIVE
COVENANTS   85   7.01 Financial Statements 85   7.02 Certificates; Other
Information 85   7.03 Notices 88   7.04 Payment of Obligations 89   7.05
Preservation of Existence, Etc. 89   7.06 Maintenance of Properties 89   7.07
Maintenance of Insurance 89   7.08 Compliance with Laws 90   7.09 Books and
Records 90   7.10 Inspection Rights 90   7.11 Use of Proceeds 90   7.12
Additional Subsidiaries 90   7.13 ERISA Compliance 91   7.14 Interest Rate
Protection Agreements 91   7.15 Pledged Assets 91   7.16 Anti-Corruption Laws 92
  7.17 Post-Closing Covenant 92 ARTICLE VIII NEGATIVE COVENANTS 92   8.01 Liens
92   8.02 Investments 94   8.03 Indebtedness 95   8.04 Fundamental Changes 96  
8.05 Dispositions 96   8.06 Restricted Payments 96   8.07 Change in Nature of
Business 97   8.08 Transactions with Affiliates and Insiders 97

  

 
ii

--------------------------------------------------------------------------------

 

 

  8.09 Burdensome Agreements 97   8.10 Use of Proceeds 98   8.11 Financial
Covenants 98   8.12 Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity 98   8.13 Preferred Equity 98   8.14 Sale
Leasebacks 99   8.15 Sanctions 99   8.16 Anti-Corruption Laws 99 ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES 99   9.01 Events of Default 99   9.02 Remedies
Upon Event of Default 101   9.03 Application of Funds 101 ARTICLE X
ADMINISTRATIVE AGENT 103   10.01 Appointment and Authority 103   10.02 Rights as
a Lender 103   10.03 Exculpatory Provisions 103   10.04 Reliance by
Administrative Agent 104   10.05 Delegation of Duties 105   10.06 Resignation of
Administrative Agent 105   10.07 Non-Reliance on Administrative Agent and Other
Lenders 106   10.08 No Other Duties; Etc. 106   10.09 Administrative Agent May
File Proofs of Claim 107   10.10 Guaranty Matters 107   10.11 Treasury
Management Banks and Swap Banks 108 ARTICLE XI MISCELLANEOUS 109   11.01
Amendments, Etc. 109   11.02 Notices and Other Communications; Facsimile Copies
111   11.03 No Waiver; Cumulative Remedies; Enforcement 113   11.04 Expenses;
Indemnity; and Damage Waiver 113   11.05 Payments Set Aside 115   11.06
Successors and Assigns 116   11.07 Treatment of Certain Information;
Confidentiality 120   11.08 Set-off 120   11.09 Interest Rate Limitation 121  
11.10 Counterparts; Integration; Effectiveness 121   11.11 Survival of
Representations and Warranties 122   11.12 Severability 122   11.13 Replacement
of Lenders 122   11.14 Governing Law; Jurisdiction; Etc.  123   11.15 Waiver of
Right to Trial by Jury 124   11.16 Electronic Execution of Assignments and
Certain Other Documents 124   11.17 USA PATRIOT Act 124   11.18 No Advisory or
Fiduciary Relationship 125   11.19 Amendment and Restatement 125   11.20 New
Lenders 126   11.21 Time of the Essence 126

  

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULES             1.01 Existing Letters of Credit     2.01 Commitments and
Applicable Percentages     6.05 Dispositions and Acquisitions     6.10 Insurance
    6.13 Subsidiaries     6.17 IP Rights     6.19 Labor Matters     6.22(a)
Locations of Real Property     6.22(b) Taxpayer and Organizational
Identification Numbers     6.22(c) Changes in Legal Name, State of Formation and
Structure     8.01 Liens Existing on the Closing Date     8.02 Investments
Existing on the Closing Date     8.03 Indebtedness Existing on the Closing Date
    8.05 Sale of Equity Interests/Dispositions     8.08 Transactions with
Affiliates     11.02 Certain Addresses for Notices           EXHIBITS          
  A Form of Loan Notice     B Form of Swing Line Loan Notice     C Form of
Revolving Note     D Form of Swing Line Note     E Form of Term Note     F Form
of Compliance Certificate     G Form of Joinder Agreement     H Form of
Assignment and Assumption     I Form of Incremental Term Loan Funding Agreement
    J Form of U.S. Tax Compliance Certificates     K Form of Secured Party
Designation Notice     L Form of Notice of Loan Prepayment  



 



 
iv

--------------------------------------------------------------------------------

 

  

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of October 30,
2015 among AEGION CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

The Loan Parties are party to that certain Credit Agreement, dated as of July 1,
2013 (as amended, supplemented or otherwise modified from time to time prior to
the Closing Date, the “Existing Credit Agreement”), among the Borrower, certain
Subsidiaries of the Borrower, Bank of America, as administrative agent, and the
lenders party thereto.

 

The parties to this Agreement desire to amend the Existing Credit Agreement as
set forth herein and to restate the Existing Credit Agreement in its entirety to
read as follows. This Agreement is not a novation of the Existing Credit
Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“2014 Strategic Restructuring Charges” means (a) a pre-tax charge in an
aggregate amount not to exceed $55,000,000 relating to office closures, employee
terminations and write-down/reserve of receivables and other assets (including
goodwill and deferred tax assets) primarily incurred by the Borrower and its
Subsidiaries in connection with the exit by the Borrower and its Subsidiaries
from certain international locations, (b) a pre-tax charge in an aggregate
amount not to exceed $5,000,000 relating to office consolidation, employee
downsizing and write-down/reserve of receivables and other assets incurred by
the Borrower and its Subsidiaries in connection with the consolidation of the
Insituform and Fyfe business units worldwide and (c) a pre-tax charge in an
aggregate amount not to exceed $40,000,000 relating to fixed asset write-offs,
intangible impairments and land lease consolidations incurred by the Borrower
and its Subsidiaries in connection with the optimization of facility operations
of The Bayou Companies, LLC located in New Iberia, Louisiana. Notwithstanding
anything to the contrary contained herein, the cash portion of the 2014
Strategic Restructuring Charges shall not exceed $17,000,000.

 

“Acquisition”, by any Person, means the acquisition by such Person from another
Person, in a single transaction or in a series of related transactions, of all
or any substantial portion of the property of another Person or at least a
majority of the Voting Stock of another Person, in each case whether or not
involving a merger or consolidation with such other Person and whether for cash,
property, services, assumption of Indebtedness, securities or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

 
 

--------------------------------------------------------------------------------

 

  

“Administrative Agent Fee Letter” means the letter agreement, dated October 16,
2015 among the Borrower, Bank of America and MLPFS.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency or such other address or account as
the Administrative Agent may from time to time notify the Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is THREE HUNDRED MILLION DOLLARS ($300,000,000).

 

“Agreement” means this Amended and Restated Credit Agreement.

 

“Alternative Currency” means each of Euro, Canadian Dollars, Sterling and
Australian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.09.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $35,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments and (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage of the outstanding principal
amount of the Term Loan held by such Lender at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means with respect to Revolving Loans, the Term Loan, Swing
Line Loans, Letters of Credit and the Commitment Fee, the following percentages
per annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a):

 

 
2

--------------------------------------------------------------------------------

 

  

Pricing Tier

Consolidated

Leverage Ratio

Commitment

Fee

Letter of Credit

Fee

Eurocurrency

Loans

Base Rate

Loans

1

≤ 1.00 to 1.0

0.20%

1.25%

1.25%

0.25%

2

> 1.00 to 1.0 but ≤ 1.75 to 1.0

0.25%

1.50%

1.50%

0.50%

3

> 1.75 to 1.0 but ≤ 2.50 to 1.0

0.30%

1.75%

1.75%

0.75%

4

> 2.50 to 1.0 but < 3.25 to 1.0

0.35%

2.00%

2.00%

1.00%

5

> 3.25 to 1.0

0.40%

2.25%

2.25%

1.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 7.02(a), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 7.02(a)
for the fiscal quarter ending December 31, 2015 shall be determined based upon
Pricing Tier 4. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.

 

 
3

--------------------------------------------------------------------------------

 

  

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

 

“Australian Dollar” means the lawful currency of Australia.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)     if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market;

 

(b)     if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

 

 
4

--------------------------------------------------------------------------------

 

  

(c)     if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

 

(d)     if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with any Lender or with a bank or trust company or recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations and (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by any Lender or by reputable financial institutions having capital
of at least $500,000,000 and the portfolios of which are limited to Investments
of the character described in the foregoing subdivisions (a) through (d).

 

 
5

--------------------------------------------------------------------------------

 

  

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar banker’s acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date as published on the
applicable Bloomberg screen page (or such other page or commercially available
source displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances as may be designed by the Administrative Agent from time to time)
for a term equivalent to such Interest Period (or if such Interest Period is not
equal to a number of months, for a term equivalent to the number of months
closest to such Interest Period).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% of the Equity Interests of the Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

 

(b)     during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Chicago Letters of Credit” means that certain Letter of Credit numbered 705264
issued by Bank of America in favor of the City of Chicago, as the beneficiary,
in an aggregate principal amount not to exceed $25,000 and that certain Letter
of Credit numbered 68110902 issued by Bank of America in favor of the City of
Chicago, as the beneficiary, in an aggregate principal amount not to exceed
$10,000.

 

“Closing Date” means the date hereof.

 

 
6

--------------------------------------------------------------------------------

 

  

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the UK Collateral Documents, and other security documents
as may be executed and delivered by the Loan Parties pursuant to the terms of
Section 7.15.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDAR” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated EBITDA for such period plus (b) rent and lease expense for such
period minus (c) Consolidated Capital Expenditures for such period minus
(d) Consolidated Taxes for such period, all as determined in accordance with
GAAP.

 

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
disposition of capital assets, (b) Permitted Acquisitions or (c) capital
expenditures of non-wholly owned Subsidiaries to the extent such capital
expenditures are directly funded by a minority owner that is not a Loan Party or
a Subsidiary.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis and without duplication, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense for such period, (iv)
non-cash stock based compensation expense for such period, (v) non-recurring
expenses of the Borrower and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period,
(vi) to the extent recorded on or before December 31, 2016, the 2014 Strategic
Restructuring Charges, (vii) any losses on sales of assets or Equity Interests
outside the ordinary course of business for such period, (viii) to the extent
incurred on or before March 31, 2016, transaction costs (not including any costs
that will be capitalized) in respect of closing this Agreement in an aggregate
amount not to exceed $5,000,000, and (ix) transaction costs (not including any
costs that will be capitalized) incurred by the Borrower, any Loan Party or any
Person acquired in respect of any Permitted Acquisition in an aggregate amount
not to exceed $5,000,000 for any Permitted Acquisition and $25,000,000 in the
aggregate during the term of this Agreement, in each case, to the extent such
costs are incurred no later than twelve months following the consummation of
such Permitted Acquisition, and minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) all non-cash items increasing
Consolidated Net Income for such period (including but not limited to gains or
income items for reversal or reduction of Earn Out Obligations or similar
contingent consideration amounts), and (ii) any gains on sales of assets or
Equity Interests outside the ordinary course of business, all as determined in
accordance with GAAP and without duplication of any other income statement items
used in calculating Consolidated EBITDA on a Pro Forma Basis.

 

 
7

--------------------------------------------------------------------------------

 

  

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDAR for the period of
the four fiscal quarters most recently ended to (b) Consolidated Fixed Charges
for the period of the four fiscal quarters most recently ended.

 

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i)
Consolidated Interest Charges for such period plus (ii) Consolidated Scheduled
Funded Debt Payments for such period plus (iii) the amount of cash dividends and
other cash distributions relating to the Borrower’s Equity Interests during such
period plus (iv) rent and lease expense for such period, all as determined in
accordance with GAAP.

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period; excluding however, any deferred financing
costs under the Existing Credit Agreement and, to the extent incurred on or
before March 31, 2016, transaction costs (not including any costs that will be
capitalized) in respect of closing this Agreement in an aggregate amount not to
exceed $5,000,000.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period, as determined in accordance with GAAP; provided
that Consolidated Net Income shall exclude (a) extraordinary gains for such
period, and (b) the net income of any Subsidiary during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period.

 

“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders' equity of the Borrower and its Subsidiaries as of that date, as
determined in accordance with GAAP.

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases,
Securitization Transactions and Synthetic Leases and (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to Section
2.05.

 

 
8

--------------------------------------------------------------------------------

 

  

“Consolidated Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all taxes paid during
such period, as determined in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

 
9

--------------------------------------------------------------------------------

 

  

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, that, a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interests
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory or equipment in the ordinary course of business;
(b) the sale, lease, license, transfer or other disposition in the ordinary
course of business of surplus, obsolete or worn out property no longer used or
useful in the conduct of business of any Loan Party and its Subsidiaries; (c)
any sale, lease, license, transfer or other disposition of property to any Loan
Party or any Subsidiary; provided, that if the transferor of such property is a
Loan Party (i) the transferee thereof must be a Loan Party or (ii) to the extent
such transaction constitutes an Investment, such transaction is permitted under
Section 8.02; (d) the sale of Equity Interests in the Persons identified on
Schedule 8.05(A); and (e) any Involuntary Disposition.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

 
10

--------------------------------------------------------------------------------

 

  

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition, (e) any issuance by the Borrower of
its Equity Interests pursuant to any employee or director stock purchase plan,
stock option plan or stock incentive plan and (f) any issuance by a Loan Party
or any Subsidiary of its Equity Interests to another Loan Party or another
Subsidiary. The term “Equity Issuance” shall not be deemed to include any
Disposition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

 
11

--------------------------------------------------------------------------------

 

  

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan that
is not a Multiemployer Plan; (b) a withdrawal by the Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan that is not a
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States.

 

“Eurocurrency Rate” means,

 

(a)     for any Interest Period with respect to a Eurocurrency Rate Loan,

 

(i)     in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate or a
successor thereto as approved by the Administrative Agent (“LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

 

(ii)     in the case of Eurocurrency Rate Loan denominated in Canadian Dollars,
the CDOR Rate per annum; and

 

(iii)     in the case of a Eurocurrency Rate Loan denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid rate or a
successor thereto approved by the Administrative Agent (“BBSY”) as published on
the applicable Bloomberg screen page (or such other page or commercially
available source providing BBSY (Bid) quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period (or if such Interest Period is not equal to a number of months,
with a term equivalent to the number of months closest to such Interest Period);

 

(iv)     in the case of any other Eurocurrency Rate Loan denominated in a
Non-LIBOR Quoted Currency, the rate designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.09; and

 

 
12

--------------------------------------------------------------------------------

 

  

(b)     for any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to LIBOR, at approximately 11:00 a.m., London time two
Business Days prior to the date of determination (provided that if such day is
not a Business Day, the next preceding Business Day) for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent. For all Non-LIBOR Quoted
Currencies, the calculation of the applicable reference rate shall be determined
in accordance with market practice. If the Eurocurrency Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by Section
7.12, (a) any owned or leased real property, (b) in relation to Liens created
under the Collateral Documents other than the UK Collateral Documents, any
personal property (including, without limitation, motor vehicles) in respect of
which perfection of a Lien is not either (i) governed by the Uniform Commercial
Code, (ii) effected by appropriate evidence of the Lien being filed in either
the United States Copyright Office or the United States Patent and Trademark
Office, unless requested by the Administrative Agent or the Required Lenders,
(c) the Equity Interests of any direct Foreign Subsidiary of a Loan Party to the
extent not required to be pledged to secure the Obligations pursuant to Section
7.15(a), (d) any property which, subject to the terms of Section 8.09, is
subject to a Lien of the type described in Section 8.01(j) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property
and (e) any general intangible, permit, lease, license, contract or other
instrument of a Loan Party if the grant of a security interest in such general
intangible, permit, lease, license, contract or other instrument in the manner
contemplated by the Loan Documents, under the terms thereof or under applicable
Law, is prohibited or would result in the termination thereof or give the other
parties thereto the right to terminate, accelerate or otherwise alter such Loan
Party’s rights, titles and interests thereunder (including upon the giving of
notice or the lapse of time or both); provided that (i) any such limitation
described in this clause (e) shall only apply to the extent that any such
prohibition could not be rendered ineffective pursuant to the UCC or any other
applicable Law (including Debtor Relief Laws) or principles of equity and (ii)
in the event of the termination or elimination of any such prohibition or the
requirement for any consent contained in any applicable Law, general intangible,
permit, lease, license, contract or other instrument, to the extent sufficient
to permit any such item to become Collateral, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such general intangible, permit, lease, license, contract or other
instrument shall automatically and simultaneously become Collateral.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 hereof and any and
all guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest becomes illegal.

 

 
13

--------------------------------------------------------------------------------

 

  

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.

 

"Existing Letters of Credit" means the letters of credit described on Schedule
1.01.

 

“Extraordinary Receipts” means, with respect to any Person, any cash received by
or paid to or for the account of such Person not in the ordinary course of
business, including pension plan reversions, proceeds of insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings and proceeds of Involuntary
Dispositions), indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from (i)
proceeds of insurance or indemnity payments to the extent that such proceeds,
awards or payments are received by any Person in respect of any third party
claim against such Person and applied to pay (or to reimburse such Person for
its prior payment of) such claim and the costs and expenses of such Person with
respect thereto, (ii) tax refunds (iii) proceeds received by any Person in
respect of any litigation judgment or settlement, including any payment received
from an insurance carrier, and (iv) proceeds received by any Person in respect
of any settlement or claim in connection with work performed by such Person.

 

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

 
14

--------------------------------------------------------------------------------

 

  

“Fee Letters” means, collectively, the Administrative Agent Fee Letter, the
Joint Fee Letter and any other fee letter between the Borrower and an L/C Issuer
that may be entered into from time to time.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)     all purchase money Indebtedness;

 

(c)     the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by the Borrower or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

 

(d)     all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties and similar instruments;
provided, however, that Funded Indebtedness shall not include of letters of
credit or bank guaranties of performance or payment obligations of Foreign
Subsidiaries;

 

(e)     all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
including, without limitation, any Earn Out Obligations recognized as a
liability on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP;

 

 
15

--------------------------------------------------------------------------------

 

  

(f)     the Attributable Indebtedness of Capital Leases, Securitization
Transactions and Synthetic Leases;

 

(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

(h)     all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

 

(i)     all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and

 

(j)     all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that such Funded
Indebtedness is (i) expressly made non-recourse to such Person or (ii) owed
solely to a joint venture partner provided such Funded Indebtedness pursuant to
this clause (ii) does not exceed $20,000,000 at any time.

 

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties and similar instruments shall be the maximum amount available to be
drawn thereunder.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

 
16

--------------------------------------------------------------------------------

 

  

“Guarantors” means (a) each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto, (b) each UK Loan Party identified as
a “Guarantor” on the signature pages hereto, (c) each other Person that joins as
a Guarantor pursuant to Section 7.12, (d) with respect to (i) Obligations under
any Secured Swap Agreement, (ii) Obligations under any Secured Treasury
Management Agreement or (iii) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 4.01 and 4.08) under the Guaranty,
the Borrower and (e) the successors and permitted assigns of the foregoing;
provided that Insituform Technologies Netherlands Holdings, LLC, a Delaware
limited liability company, shall not be a Guarantor.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Incremental Term Loan” means the Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(c).

 

“Incremental Term Loan Amount” means the amount of any increase in the Term Loan
pursuant to the terms of Section 2.02(f)(ii).

 

“Incremental Term Loan Commitment” means, as to any Lender, the commitment of
such Lender to make Incremental Term Loans to the Borrower hereunder pursuant to
any Incremental Term Loan Funding Agreement.

 

“Incremental Term Loan Funding Agreement” means a funding agreement,
substantially in the form of Exhibit I, executed and delivered by a Lender in
accordance with the provisions of Section 2.02(f).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all Funded Indebtedness;

 

 
17

--------------------------------------------------------------------------------

 

  

(b)     the Swap Termination Value of any Swap Contract;

 

(c)     all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

 

(d)     all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial L/C Issuers” means Bank of America, JPMorgan Chase Bank, N.A. and U.S.
Bank National Association in their capacity as L/C Issuers.

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability for the interest
rate applicable to the relevant currency), as selected by the Borrower in its
Loan Notice, or such other period that is twelve months or less requested by the
Borrower and consented to by all the Lenders affected thereby, provided that:

 

(a)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)     no Interest Period with respect to any Loan shall extend beyond the
Maturity Date.

 

“Interim Financial Statements” has the meaning set forth in Section 5.01(c).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

 
18

--------------------------------------------------------------------------------

 

  

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

 

“Joint Fee Letter” means the letter agreement, dated October 16, 2015 among the
Borrower, Bank of America, JPMorgan Chase Bank, N.A., U.S. Bank National
Association and the Joint Lead Arrangers.

 

“Joint Lead Arrangers” means MLPFS, JPMorgan Securities LLC and U.S. Bank
National Association.

 

“Latest Maturity Date” means, at any date of determination, the Maturity Date as
extended or modified in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

 
19

--------------------------------------------------------------------------------

 

  

“L/C Commitment” means, (a) as to Bank of America, its obligation to issue
Letters of Credit to the Borrower pursuant to Section 2.03 in an aggregate
principal amount at any one time outstanding not to exceed 40% of the Letter of
Credit Sublimit, as such amount may be adjusted from time to time in accordance
with this Agreement, (b) as to JPMorgan Chase Bank, N.A., its obligation to
issue Letters of Credit to the Borrower pursuant to Section 2.03 in an aggregate
principal amount at any one time outstanding not to exceed 40% of the Letter of
Credit Sublimit, as such amount may be adjusted from time to time in accordance
with this Agreement and (c) as to U.S. Bank National Association, its obligation
to issue Letters of Credit to the Borrower pursuant to Section 2.03 in an
aggregate principal amount at any one time outstanding not to exceed 20% of the
Letter of Credit Sublimit, as such amount may be adjusted from time to time in
accordance with this Agreement. Notwithstanding the foregoing, each Initial L/C
Issuer may, in its sole discretion, issue Letters of Credit to the Borrower in
excess of its L/C Commitment provided that the outstanding amount of all L/C
Obligations shall not exceed the Letter of Credit Sublimit.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) each Initial L/C Issuer (through itself or through one of
its designated Affiliates or branch offices), in its capacity as issuer of such
Letter of Credit and/or (b) any other Lender (through itself or through one of
its designated Affiliates or branch offices) from time to time designated by the
Borrower as an L/C Issuer with the consent of such Lender and the Administrative
Agent, in each case in its capacity as issuer of Letters of Credit hereunder, or
any successor issuer of Letters of Credit hereunder. In the event that there is
more than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Lender identified in the Incremental Loan Funding Agreement,
if any, the Swing Line Lender, as the context requires, and in each case, their
successors and assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

 
20

--------------------------------------------------------------------------------

 

  

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $100,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Sterling and Euro, in each case as long
as there is a published LIBOR rate with respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or Term Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, each Incremental Term Loan Funding Agreement, the Collateral
Documents and the Fee Letters.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Acquisition” means any Permitted Acquisition with total consideration
equal to or in excess of $60,000,000 that is designated in writing to the
Administrative Agent by the Borrower as a “Material Acquisition” prior to the
date of such Permitted Acquisition.

 

“Material Acquisition Period” means any period commencing on the date that a
Material Acquisition is consummated through and including the last day of the
fourth full fiscal quarter following the date on which such Material Acquisition
is consummated.

 

“Material Acquisition Temporary Increase” has the meaning specified in Section
8.11(a).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document or of the ability of any Loan Party to
perform its material obligations under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

 
21

--------------------------------------------------------------------------------

 

  

“Maturity Date” means October 30, 2020.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint bookrunner.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct
costs incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Administrative Agent) on the related property; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by any Loan Party or any Subsidiary in any
Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” or “Notes” means the Revolving Notes, the Swing Line Note and/or the Term
Notes, individually or collectively, as appropriate.

 

 
22

--------------------------------------------------------------------------------

 

  

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Obligations” means, with respect to the Borrower and each Guarantor, all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any
Loan, Letter of Credit, Secured Treasury Management Agreement or Secured Swap
Agreement, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
that the “Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

 
23

--------------------------------------------------------------------------------

 

  

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

 

“Permitted Acquisitions” means Investments consisting of (a) an Acquisition by
any Loan Party with the consent of the Required Lenders and (b) any other
Acquisition by any Loan Party, provided that, with respect to clause (b), (i) no
Default shall have occurred and be continuing or would result from such
Acquisition, (ii) the property acquired (or the property of the Person acquired)
in such Acquisition is used or useful in the same or a related line of business
as the Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof), (iii) the Administrative Agent
shall have received all items in respect of the Equity Interests or property
acquired in such Acquisition required to be delivered by the terms of Section
7.12 and/or Section 7.15, (iv) in the case of an Acquisition of the Equity
Interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition,
(v) in the case of an Acquisition for which the aggregate consideration paid by
the Loan Parties is more than $20,000,000, the Person being acquired shall have
attained a positive Permitted Acquisition EBITDA for the most recent twelve
month period ending prior to the closing of such Acquisition, (vi) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (vii) if
such transaction involves the purchase of an interest in a partnership between
the Borrower (or a Subsidiary) as a general partner and entities unaffiliated
with the Borrower or such Subsidiary as the other partners, such transaction
shall be effected by having such equity interest acquired by a corporate holding
company directly or indirectly wholly-owned by the Borrower newly formed for the
sole purpose of effecting such transaction, and (viii) the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a Pro Forma Basis,
(x) the Loan Parties would be in compliance with the financial covenants set
forth in Section 8.11 (giving effect to the Material Acquisition Temporary
Increase if the Borrower has exercised, or has indicated that it will exercise,
the Material Acquisition Temporary Increase in connection with such Acquisition)
as of the most recent fiscal quarter for which the Borrower was required to
deliver financial statements pursuant to Section 7.01(a) or (b) and (y) the
Consolidated Leverage Ratio (calculated on a Pro Forma Basis after giving effect
to such Acquisition) shall be 0.50 less than the then required Consolidated
Leverage Ratio set forth in Section 8.11 (giving effect to the Material
Acquisition Temporary Increase if the Borrower has exercised, or has indicated
that it will exercise, the Material Acquisition Temporary Increase in connection
with such Acquisition); provided that if the Consolidated Leverage Ratio is not
0.50 less than the then required Consolidated Leverage Ratio set forth in
Section 8.11 (giving effect to the Material Acquisition Temporary Increase if
the Borrower has exercised the Material Acquisition Temporary Increase), (A) the
aggregate consideration (including cash and non-cash consideration, any
assumption of Indebtedness, deferred purchase price and any Earn Out Obligations
recorded on the Borrower's balance sheet in accordance with GAAP, but excluding
any consideration which consists of the Equity Interests of the Borrower or any
Subsidiary) paid by the Loan Parties for all such Acquisitions in any fiscal
year shall not exceed $50,000,000 and (B) the Consolidated Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to such Acquisition) shall
be 0.25 less than the then required Consolidated Leverage Ratio set forth in
Section 8.11 (giving effect to the Material Acquisition Temporary Increase if
the Borrower has exercised the Material Acquisition Temporary Increase).

 

 
24

--------------------------------------------------------------------------------

 

  

“Permitted Acquisition EBITDA” means, for any period, the sum of (i) net income
after taxes of any Person, as determined in accordance with GAAP plus (ii) an
amount which, in determination of net income for such period, has been deducted
for (a) interest expense, taxes, depreciation and amortization expense, all as
determined in accordance with GAAP and (b) to the extent not capitalized, costs
and expenses incurred in connection with the applicable Acquisition or
accelerated with the applicable Acquisition.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

 

“Permitted Preferred Equity” means Equity Interests of the Borrower issued by,
or authorized to be issued by, the Borrower pursuant to (A) its Organization
Documents in effect on the Closing Date and having preferential rights of
payment of dividends or upon liquidation, dissolution or winding up or (B) a
stockholder rights plan, such as a distribution of non-cash rights, or
redemption of such rights, provided that such distribution or redemption is in
accordance with the terms of such stockholder rights plan; provided that such
Permitted Preferred Equity shall not (i) mature or be mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or be redeemable at the
option of the holder thereof, in whole or in part, prior to the date that is one
hundred eighty-one days after the Latest Maturity Date, (ii) require the payment
of any dividends at any time prior to the date that is one hundred eighty-one
days after the Latest Maturity Date, (iii) be convertible into or exchangeable
for debt securities or any other Equity Interests that would not constitute
Permitted Preferred Equity or common Equity Interests, in each case, at any time
prior to the date that is one hundred eighty-one days after the Latest Maturity
Date, or (iv) contain any mandatory cash repurchase obligation which may come
into effect prior to payment in full of all Obligations.

 

“Permitted Sale Leaseback Transaction” means any Sale and Leaseback Transaction
entered into by a Loan Party or any Subsidiary after the Closing Date; provided,
that (a) the aggregate value of all properties of the Loan Parties and their
Subsidiaries that are Disposed of pursuant to Permitted Sale Leaseback
Transactions shall not exceed $30,000,000 and (b) the consideration paid in
connection any Permitted Sale Leaseback Transaction shall be cash or Cash
Equivalents paid contemporaneous with consummation of such Permitted Sale
Leaseback Transaction and shall be in an amount not less than the fair market
value of the property Disposed of.

 

 
25

--------------------------------------------------------------------------------

 

  

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412, or Section 430 of the Internal Revenue Code or
Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pledge Agreement” means the amended and restated pledge agreement dated as of
the Closing Date executed in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, by each of the Loan Parties, as amended or
modified from time to time in accordance with the terms hereof.

 

“Priority Debt” means, as of any date of determination thereof, the sum (without
duplication) of (a) Indebtedness of Subsidiaries on such date, other than (i)
Indebtedness permitted by Sections 8.02(d), 8.02(h), 8.03(c) and 8.03(g), (ii)
Indebtedness permitted by Section 8.02(c), provided, that if such Indebtedness
is owing from a Loan Party to a Subsidiary that is not a Loan Party, such
Indebtedness shall not be excluded pursuant to this clause (ii) unless such
Indebtedness is subordinated to the Obligations in a manner and to an extent
reasonably satisfactory to the Administrative Agent, (iii) any Guarantee by any
Domestic Subsidiary of unsecured Indebtedness of the Borrower or any other Loan
Party so long as such Subsidiary is a Guarantor and has complied with the terms
of Section 7.12, and (iv) any Guarantee by any Foreign Subsidiary of unsecured
Indebtedness of any Foreign Subsidiary, and (b) Indebtedness of the Borrower and
its Subsidiaries secured by Liens permitted by Section 8.01 (other than Sections
8.01(a) and (j)).

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition, Acquisition or Restricted
Payment shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to Section
7.01(a) or (b). In connection with the foregoing, (a) with respect to any
Disposition or Involuntary Disposition, income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (b) with respect to any Acquisition, (i) income
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01, (B) such items are
supported by financial statements or other information reasonably satisfactory
to the Administrative Agent, (C) such items, in the case of Indebtedness, relate
to Indebtedness assumed by the Borrower or any Subsidiary and (D) such items
need not include Restricted Payments or management fees or similar expenses made
by the acquired entity for the benefit of prior owners prior to, or at the time
of, the consummation of the Acquisition and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

 

 
26

--------------------------------------------------------------------------------

 

  

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, two or more Lenders holding in the
aggregate more than 50% of (a) the unfunded Commitments, the outstanding Loans,
L/C Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; provided that, the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief administrative officer, general counsel,
manager, member or any senior vice president of a Loan Party, solely for
purposes of the delivery of incumbency certificates pursuant to Section 5.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
company, partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

 

 
27

--------------------------------------------------------------------------------

 

  

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Note” has the meaning specified in Section 2.11(a).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

 
28

--------------------------------------------------------------------------------

 

  

“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC) the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit K.

 

“Secured Swap Agreement” means any Swap Contract permitted under Section 8.03
between any Loan Party or any Subsidiary and any Swap Bank; provided that for
any of the foregoing to be included as a “Secured Swap Agreement” on any date of
determination by the Administrative Agent, the applicable Swap Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Treasury Management Bank;
provided, however, that for any of the foregoing to be included as a “Secured
Treasury Management Agreement” on any date of determination by the
Administrative Agent, the applicable Treasury Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security Agreement” means the amended and restated security agreement dated as
of the Closing Date executed in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, by each of the Loan Parties, as
amended or modified from time to time in accordance with the terms hereof.

 

“Significant Subsidiary” means, at any time, any Subsidiary that would at such
time constitute a “significant subsidiary,” as defined in Regulation S-X of the
SEC.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

 
29

--------------------------------------------------------------------------------

 

  

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” has the meaning set forth in Section 4.08.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower and “controlled” is used in its
general sense and not as a defined term.

 

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party or any
Subsidiary and (b) any Lender on the Closing Date or Affiliate of such Lender
that is party to a Swap Contract with any Loan Party or any Subsidiary in
existence on the Closing Date, in each case to the extent permitted by Section
8.03(d).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

 
30

--------------------------------------------------------------------------------

 

  

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
B or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Swing Line Note” has the meaning specified in Section 2.11(a).

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.01(b) and, unless the context
shall otherwise require, the term “Term Loan” shall include the Incremental Term
Loans issued pursuant to Section 2.02(f)(ii).

 

 
31

--------------------------------------------------------------------------------

 

  

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate principal amount of the Term Loan
Commitments of all of the Lenders as in effect on the Closing Date is THREE
HUNDRED FIFTY MILLION DOLLARS ($350,000,000).

 

“Term Note” has the meaning specified in Section 2.11(a).

 

“Threshold Amount” means $20,000,000.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

 

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party or any Subsidiary, (b) any Lender on the Closing
Date or Affiliate of such Lender that is a party to a Treasury Management
Agreement with any Loan Party or any Subsidiary in existence on the Closing Date
and (c) any Person that is a Lender or an Affiliate of a Lender that is party to
a Treasury Management Agreement with any Person at the time such Person becomes
a Loan Party or a Subsidiary of a Loan Party hereunder.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Collateral Documents” means the debenture dated August 14, 2014 between the
UK Loan Parties and the Administrative Agent, the share pledge dated August 14,
2014 between Aegion Rehabilitation Services Limited and the Administrative Agent
in respect of the shares in Corrpro Companies Engineering Ltd. and the share
pledge dated August 14, 2014 between the Borrower and the Administrative Agent
in respect of the shares in Aegion Rehabilitation Services Limited.

 

“UK Loan Party” means each of Aegion Rehabilitation Services Limited, a company
incorporated in England and Wales, and Corrpro Companies Engineering Ltd., a
company incorporated in England and Wales.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

 
32

--------------------------------------------------------------------------------

 

  

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to vote has
been suspended by the happening of such a contingency.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

 

1.02     Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

 
33

--------------------------------------------------------------------------------

 

  

1.03     Accounting Terms.

 

(a)     Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.

 

(b)     Changes in GAAP. To the extent such changes materially impact the
Borrower’s financial statements and are not disclosed therein, the Borrower will
provide a written summary of material changes in GAAP and in the consistent
application thereof with each annual and quarterly Compliance Certificate
delivered in accordance with Section 7.02(a). If at any time any change in GAAP
(including the adoption of IFRS) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

(c)     Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 8.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis.

 

(d)     FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

1.04     Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05     Exchange Rates; Currency Equivalents.

 

(a)      The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

 

 
34

--------------------------------------------------------------------------------

 

  

(b)     Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.

 

1.06     Change of Currency.

 

(a)      Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

(b)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)     Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.07     Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

 

1.08     Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

 
35

--------------------------------------------------------------------------------

 

  

1.09     Additional Alternative Currencies.

 

(a)     The Borrower may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “LIBOR Quoted Currency”; provided that
(i) such requested currency is a lawful currency that is readily available and
freely transferable and convertible into Dollars and (ii) such requested
currency shall only be a LIBOR Quoted Currency to the extent that there is
published LIBOR rate for such currency. In the case of any such request with
respect to the making of Eurocurrency Rate Loans, such request shall be subject
to the approval of the Administrative Agent and the Lenders obligated to make
Credit Extensions in such currency; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.

 

(b)     Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each affected Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Lender (in the case of any such request pertaining
to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

 

(c)     Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency and the Administrative Agent and such Lenders reasonably determine that
a Eurocurrency Rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Borrower and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrower and (A) the Administrative
Agent and the L/C Issuer may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (B) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower.

 

 
36

--------------------------------------------------------------------------------

 

  

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Commitments.

 

(a)     Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrower in Dollars or in one or more Alternative Currencies from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment and (iii) the aggregate Outstanding Amount of
all Revolving Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Revolving Loans may be Base Rate Loans or Eurocurrency
Rate Loans, or a combination thereof, as further provided herein, provided,
however, all Borrowings made on the Closing Date shall be made as Base Rate
Loans.

 

(b)     Term Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan”) to
the Borrower in Dollars on the Closing Date in an aggregate amount not to exceed
such Lender's Term Loan Commitment. Amounts repaid or prepaid on the Term Loan
may not be reborrowed. The Term Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans or a combination thereof, as further provided herein,
provided, however, all Borrowings made on the Closing Date shall be made as Base
Rate Loans.

 

(c)     Incremental Term Loan. Subject to Section 2.02(f), each Lender having an
Incremental Term Loan Commitment agrees, subject to the terms and conditions set
forth herein and in the applicable Incremental Term Loan Funding Agreement, to
make Incremental Term Loans to the Borrower in an aggregate principal amount not
to exceed its respective Incremental Term Loan Commitment. Amounts repaid or
prepaid in respect of Incremental Term Loans may not be reborrowed.

 

 
37

--------------------------------------------------------------------------------

 

  

2.02     Borrowings, Conversions and Continuations of Loans.

 

(a)     Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by: (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurocurrency Rate Loans or of
any conversion of Eurocurrency Rate Loans to Base Rate Loans, (ii) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Loans; provided, further that if the Borrower wishes to
request Eurocurrency Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period”, the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (2) five Business Days (or six Business Days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
applicable Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 11:00 a.m., (x) three
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (y) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice and each telephonic notice shall specify (i) whether
the Borrower is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, (v) the currency of the Loans to be borrowed and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars. If the Borrower fails to
specify a Type of a Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Loans denominated in
an Alternative Currency, such Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one month. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Revolving Loan may be converted into or continued as a Revolving
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Revolving Loan and reborrowed in the other currency.

 

(b)     Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date of a Borrowing of Revolving Loans, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.

 

 
38

--------------------------------------------------------------------------------

 

  

(c)     Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then currency Interest Period with respect
thereto.

 

(d)     The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)     After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 6 Interest Periods in effect with respect to all Loans.

 

(f)     The Borrower may at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the Commitments
(but not the Letter of Credit Sublimit, the Swing Line Sublimit or the
Alternative Currency Sublimit) by a maximum aggregate amount of up to TWO
HUNDRED FIFTY MILLION DOLLARS ($250,000,000) as follows:

 

(i)     Increase in Aggregate Revolving Commitments. The Borrower may, at any
time and from time to time, upon prior written notice by the Borrower to the
Administrative Agent increase the Aggregate Revolving Commitments (but not the
Letter of Credit Sublimit, the Swing Line Sublimit or the Alternative Currency
Sublimit) with additional Revolving Commitments from any existing Lender with a
Revolving Commitment or new Revolving Commitments from any other Person selected
by the Borrower and reasonably acceptable to the Administrative Agent and the
L/C Issuer; provided that:

 

(A)     any such increase shall be in a minimum principal amount of $25,000,000
and in integral multiples of $1,000,000 in excess thereof;

 

(B)     no Default or Event of Default shall exist and be continuing at the time
of any such increase;

 

(C)     no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

 

(D)     (1) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (2) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
satisfactory to the Administrative Agent; and

 

(E)     as a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects on and as of
the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.02(f), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, and (y) no Default or Event of Default exists.

 

 
39

--------------------------------------------------------------------------------

 

  

The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Commitments arising from any nonratable increase in the Commitments
under this Section.

 

(ii)     Institution of Incremental Term Loan. The Borrower may, at any time,
upon prior written notice to the Administrative Agent, institute the Incremental
Term Loan; provided that

 

(A)     the Borrower (in consultation and coordination with the Administrative
Agent) shall obtain commitments for the amount of the increase from existing
Lenders or other Persons reasonably acceptable to the Administrative Agent,
which Lenders shall execute an Incremental Term Loan Funding Agreement or other
agreement reasonably acceptable to the Administrative Agent;

 

(B)     any such institution of the Incremental Term Loan Amount shall be in a
minimum aggregate principal amount of $25,000,000 and integral multiples of
$1,000,000 in excess thereof;

 

(C)     no Default or Event of Default shall exist and be continuing at the time
of such institution;

 

(D)     Schedule 2.01 shall be deemed revised to add the commitments of the
Incremental Term Loan Lenders as set forth in the Incremental Term Loan Funding
Agreement;

 

(E)     as a condition precedent to such institution of the Incremental Term
Loan and the effectiveness of the Incremental Term Loan Funding Agreement, the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the date of such institution and effectiveness (in sufficient
copies for each Lender) signed by a Responsible Officer of such Loan Party (I)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to the Incremental Term Loan, and (II) in the case of the Borrower,
certifying that, before and after giving effect to the Incremental Term Loan,
(x) the representations and warranties contained in Article VI and the other
Loan Documents are true and correct in all material respects on and as of the
date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.02(f), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, and (y) no Default or Event of Default exists;

 

 
40

--------------------------------------------------------------------------------

 

  

(F)     no existing Lender shall be under any obligation to provide an
Incremental Term Loan Commitment and any such decision whether to provide an
Incremental Term Loan Commitment shall be in such Lender’s sole and absolute
discretion.

 

Once made, all Incremental Term Loans shall be treated as, and have the same
terms as, the Term Loans under this Agreement. The Borrower shall pay any
amounts required pursuant to Section 3.05 after the inclusion of all Incremental
Term Loans, when originally made, in each borrowing of outstanding Term Loans on
a pro rata basis.

 

2.03     Letters of Credit.

 

(a)     The Letter of Credit Commitment.

 

(i)     Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit; provided, further,
that after giving effect to all L/C Credit Extensions, the aggregate outstanding
amount of all L/C Obligations of any Initial L/C Issuer shall not exceed such
Initial L/C Issuer’s L/C Commitment unless otherwise agreed by such Initial L/C
Issuer. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)     The L/C Issuer shall not issue any Letter of Credit if:

 

(A)      subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension (other than the Chicago Letters of Credit), unless the
Required Lenders have approved such expiry date; provided, however, that up to
$10,000,000 of Letters of Credit may be issued with expiry dates longer than
twelve months after the date of issuance or last extension, but not later than
twelve months after the Letter of Credit Expiration Date, subject to the
Borrower’s compliance with Section 2.14; or

 

 
41

--------------------------------------------------------------------------------

 

  

(B)     the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date (other than the Chicago Letters of Credit),
unless all the Lenders have approved such expiry date; provided, however, that
up to $10,000,000 of Letters of Credit may be issued with expiry dates not later
than twelve months after the Letter of Credit Expiration Date, subject to the
Borrower’s compliance with Section 2.14.

 

(iii)     The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

 

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)     the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

 

(C)     except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000
(other than the Chicago Letters of Credit and the Existing Letters of Credit
identified on Schedule 1.01);

 

(D)     such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency; or

 

(E)     any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(iv)     The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

(v)     The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

 
42

--------------------------------------------------------------------------------

 

  

(vi)     The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

 

(b)

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five (5)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the currency and amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)     Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

 
43

--------------------------------------------------------------------------------

 

  

(iii)     If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date (other than the Chicago Letters of Credit and up to
$10,000,000 of Letters of Credit which may be extended to an expiry date not
later than twelve months after the Letter of Credit Expiration Date); provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)     Drawings and Reimbursements; Funding of Participations.

 

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Borrower fails to
timely reimburse the L/C Issuer on the Honor Date, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Revolving Loans that are Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Aggregate Revolving Commitments and the conditions set forth in Section 5.02
(other than the delivery of a Loan Notice). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

 
44

--------------------------------------------------------------------------------

 

  

(ii)     Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) in Dollars to the Administrative Agent for the account of the
L/C Issuer at the Administrative Agent’s Office in an amount equal to the Dollar
Equivalent of its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer.

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in Section
5.02 cannot be satisfied or for any other reason, the Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in Dollars in the amount
of the Dollar Equivalent of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)     Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)     Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

 
45

--------------------------------------------------------------------------------

 

  

(vi)     If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)     Repayment of Participations.

 

(i)     At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)     If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)     Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

 

(ii)     the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

 
46

--------------------------------------------------------------------------------

 

  

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)     honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)     any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP or the UCP, as applicable;

 

(vii)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)     Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

 

 
47

--------------------------------------------------------------------------------

 

  

(g)     Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP, as most recently published by the International
Chamber of Commerce at the time of issuance shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)     Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance, subject to Section 2.15,
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily
maximum amount available to be drawn under such Letter of Credit. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.08. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

 

 
48

--------------------------------------------------------------------------------

 

  

(i)     Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) and on a quarterly basis
in arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(j)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(k)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

(l)     L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, the L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by the L/C Issuer, including issuances, extensions, amendments
and renewals, expirations and cancelations and disbursements and reimbursements,
(ii) at least one Business Day prior to the time that the L/C Issuer issues,
amends, renews or extends a Letter of Credit, the date of such issuance,
amendment, renewal or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed), (iii) on each Business Day
on which the L/C Issuer makes a payment pursuant to a Letter of Credit, the date
and amount of such payment, (iv) on any Business Day on which the Borrower fails
to reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to the L/C Issuer on such day, the date of such failure and the
amount of such payment and (v) on any other Business Day, such other information
as the Administrative Agent shall reasonably request as to the Letters of Credit
issued by the L/C Issuer.

 

2.04     Swing Line Loans.

 

(a)     Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender may, in its discretion and in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, make loans (each
such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit; provided,
however, (i) that after giving effect to any Swing Line Loan, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(y) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment,
(ii) that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan and (iii) the Swing Line Lender shall
not be under any obligation to make any Swing Line Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

 
49

--------------------------------------------------------------------------------

 

  

(b)     Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by: (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swing Line Lender of any Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

(c)     Refinancing of Swing Line Loans.

 

(i)     The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the conditions set forth in Section
5.02 (other than the delivery of a Loan Notice) and provided that, after giving
effect to such Borrowing, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

 
50

--------------------------------------------------------------------------------

 

  

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)     If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

(iv)     Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02. No such purchase or funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(d)     Repayment of Participations.

 

(i)     At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

 
51

--------------------------------------------------------------------------------

 

  

(e)     Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)     Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05     Prepayments.

 

(a)     Voluntary Prepayments.

 

(i)     Revolving Loans and Term Loan. Subject to the last sentence of this
Section 2.05(a)(i), the Borrower may, upon notice from the Borrower to the
Administrative Agent pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Revolving Loans, the Term Loan and/or the Incremental Term Loan in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans and (2) on the date
of prepayment of Base Rate Loans; (B) any such prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and whether the Loans to be prepaid are the Revolving Loans,
the Term Loan and/or the Incremental Term Loan. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages. Each such prepayment of the Term
Loan shall be applied to the remaining principal amortization payments of the
Term Loan in inverse order of maturity until the Term Loan has been paid in
full.

 

(ii)     Swing Line Loans. The Borrower may, upon notice to the Swing Line
Lender pursuant to delivery to the Swing Line Lender of a Notice of Loan
Prepayment (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

 
52

--------------------------------------------------------------------------------

 

  

(b)     Mandatory Prepayments of Loans.

 

(i)     Revolving Commitments. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or the Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrower shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)
unless after the prepayment in full of the Revolving Loans and the Swing Line
Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

 

(ii)     Dispositions. The Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to 100% of the Net Cash Proceeds of all Dispositions to the extent such
Net Cash Proceeds are not reinvested in property that is used or useful in the
same or similar line of business as the Borrower and its Subsidiaries were
engaged in on the Closing Date within 365 days of such Disposition. Any
prepayment pursuant to this clause (ii) shall be applied as set forth in clause
(vi) below.

 

(iii)     Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds. Any
prepayment pursuant to this clause (iii) shall be applied as set forth in clause
(vi) below.

 

(iv)     Equity Issuances. Immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to 50% of such Net Cash Proceeds (if the Consolidated Leverage
Ratio as of the end of the fiscal quarter most recently ended is greater than or
equal to 2.50 to 1.0); provided, however, if the Consolidated Leverage Ratio as
of the end of the fiscal quarter most recently ended is less than 2.50 to 1.0,
then the Borrower shall not be required to make the foregoing prepayment. Any
prepayment pursuant to this clause (iv) shall be applied as set forth in clause
(vi) below.

 

(v)     Extraordinary Receipts. Immediately upon the receipt by any Loan Party
or any Subsidiary of any Extraordinary Receipts, the Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to 50% of such Extraordinary Receipts; provided, however, the Borrower shall be
permitted within 365 days of its receipt of any Extraordinary Receipts from any
Involuntary Disposition to reinvest or to commit to reinvest the proceeds from
such Involuntary Disposition before having to make any prepayment of the Loans
with such Net Cash Proceeds pursuant to this Section 2.05(b)(v); provided that
if such proceeds are committed to be reinvested, they shall be reinvested within
365 days of the date of such commitment to reinvest. Any prepayment pursuant to
this clause (v) shall be applied as set forth in clause (vi) below.

 

(vi)     Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

 

(A)     with respect to all amounts prepaid pursuant to Section 2.05(b)(i), to
Revolving Loans and Swing Line Loans and (after all Revolving Loans and Swing
Line Loans have been repaid) to Cash Collateralize L/C Obligations;

 

 
53

--------------------------------------------------------------------------------

 

  

(B)     with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii),
(iii), (iv), and (v) first to the Term Loan (to the remaining principal
amortization payments of the Term Loan in inverse order of maturity), then
(after the Term Loan has been paid in full) to the Revolving Loans and then
(after all Revolving Loans have been repaid), if a Default then exists, to Cash
Collateralize L/C Obligations (without a corresponding permanent reduction in
the Aggregate Revolving Commitments).

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

(c)     If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Loans and Letters of Credit denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrower shall prepay Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Alternative Currency Sublimit then in effect.

 

2.06     Termination or Reduction of Aggregate Revolving Commitments.

 

(a)     Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof, and (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Swing Line Sublimit if, after giving effect thereto and to and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit and (D) the Alternative Currency Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Loans denominated in an Alternative Currency would exceed
the Alternative Currency Sublimit.

 

(b)     Mandatory Reductions. If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit, the Swing Line Sublimit or the Alternative Currency Sublimit
exceeds the Aggregate Revolving Commitments at such time, the Letter of Credit
Sublimit, the Swing Line Sublimit or the Alternative Currency Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess.

 

(c)     Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit, the Alternative Currency Sublimit or the Aggregate Revolving
Commitments under this Section 2.06. Upon any reduction of the Aggregate
Revolving Commitments, the Revolving Commitment of each Lender shall be reduced
by such Lender’s Applicable Percentage of such reduction amount. All fees in
respect of the Aggregate Revolving Commitments accrued until the effective date
of any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 

 
54

--------------------------------------------------------------------------------

 

  

2.07     Repayment of Loans.

 

(a)     Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

 

(b)     Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date within one (1) Business Day of demand therefor
by the Swing Line Lender and (ii) the Maturity Date.

 

(c)     Term Loan. The Borrower shall repay the outstanding principal amount of
the Term Loan in installments on the dates and in the amounts set forth in the
table below (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.02:

 

 

Payment Dates

Principal Amortization Payment (% of the Term Loan outstanding on the Closing
Date plus the amount of Incremental Term Loans)

December 31, 2015

1.250%

March 31, 2016

1.250%

June 30, 2016

1.250%

September 30, 2016

1.250%

December 31, 2016

1.250%

March 31, 2017

1.250%

June 30, 2017

1.250%

September 30, 2017

1.250%

December 31, 2017

1.875%

March 31, 2018

1.875%

June 30, 2018

1.875%

September 30, 2018

1.875%

December 31, 2018

1.875%

March 31, 2019

1.875%

June 30, 2019

1.875%

September 30, 2019

1.875%

December 31, 2019

2.50%

March 31, 2020

2.50%

June 30, 2020

2.50%

September 30, 2020

2.50%

Maturity Date

Outstanding Principal Balance of Term Loan

 

2.08     Interest.

 

(a)     Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. To the extent
that any calculation of interest or any fee required to be paid under this
Agreement shall be based on (or result in) a rate that is less than zero, such
rate shall be deemed zero for purposes of this Agreement.

 

 
55

--------------------------------------------------------------------------------

 

  

(b)           (i)     If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)     If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)     Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09     Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

 

(a)     Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (y) the Outstanding Amount of
Revolving Loans and (z) the Outstanding Amount of L/C Obligations subject to
adjustment as provided in Section 2.15. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Commitments.

 

 
56

--------------------------------------------------------------------------------

 

  

(b)     Fee Letters. The Borrower shall pay to the Administrative Agent,
JPMorgan Chase Bank, N.A., U.S. Bank National Association and the Joint Lead
Arrangers for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall be non-refundable for any reason whatsoever.

 

2.10     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

 

(a)      All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)     If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article IX. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments of all of the Lenders and the
repayment of all other Obligations hereunder.

 

2.11     Evidence of Debt.

 

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit C (a
“Revolving Note”), (ii) in the case of Swing Line Loans, be in the form of
Exhibit D (a “Swing Line Note”) and (iii) in the case of the Term Loan, be in
the form of Exhibit E (a “Term Note”). Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

 
57

--------------------------------------------------------------------------------

 

  

(b)     In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12     Payments Generally; Administrative Agent’s Clawback.

 

(a)     General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Subject to the
definition of “Interest Period”, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)     (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the foregoing
and (B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

 
58

--------------------------------------------------------------------------------

 

  

(ii)     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13     Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

 
59

--------------------------------------------------------------------------------

 

  

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)     the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14     Cash Collateral.

 

(a)     Certain Credit Support Events. If (i) the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 9.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

 

(b)     Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. The Borrower shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.

 

 
60

--------------------------------------------------------------------------------

 

  

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15     Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise or received by the Administrative Agent by that
Defaulting Lender pursuant to Section 11.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to the pay the Loans
of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

 
61

--------------------------------------------------------------------------------

 

  

(iii)     Certain Fees.

 

(A)     No Defaulting Lender shall be entitled to receive any Commitment Fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)     Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

 

(C)     With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

(iv)     Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that (x) the conditions set forth in Section 5.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

 
62

--------------------------------------------------------------------------------

 

  

(v)     Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in any
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes.

 

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i)     Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)     If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding Taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

 
63

--------------------------------------------------------------------------------

 

  

(iii)     If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)     Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)     Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)     Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

 
64

--------------------------------------------------------------------------------

 

  

(d)     Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)     Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty,

 

 
65

--------------------------------------------------------------------------------

 

  

(II)     executed copies of Internal Revenue Service Form W-8ECI,

 

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or W-8BEN-E, or

 

(IV)      to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)     Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

 
66

--------------------------------------------------------------------------------

 

  

(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)     FATCA Grandfathering. For purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of the Agreement, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

(h)     Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02     Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest rate is
determined by reference to the Eurocurrency Rate, or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended or (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans, the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender and Base Rate Loans as to
which the interest rate is determined with reference to the Eurocurrency Rate to
Base Rate Loans as to which the rate of interest is not determined with
reference to the Eurocurrency Rate, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans or Base Rate Loan. 
Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Eurocurrency Rate Loans or Base Rate Loans as to which
the interest rate is determined with reference to the Eurocurrency Rate, that
Lender shall remain committed to make Base Rate Loans and shall be entitled to
recover interest at the Base Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted,
but without liability under Section 3.05(a).

 

 
67

--------------------------------------------------------------------------------

 

  

3.03     Inability to Determine Rates.

 

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (a) the Administrative Agent determines that (i)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or (ii)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (b) the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, in the case of a pending request for a
Eurocurrency Rate Loan or conversion or continuation in an Alternative Currency
as to which the Administrative Agent has made the determination described in
clause (a) of the first sentence of this Section, the Administrative Agent, in
consultation with the Borrower and the Lenders, may establish an alternative
interest rate that reflects the all-in-cost of funds to the Administrative Agent
for funding Loans in the applicable currency and amount, and with the same
Interest Period as the Eurocurrency Rate Loan requested to be made, converted or
continued, as the case may be (the “Impacted Loans”) and adjust the Applicable
Rate as may be necessary to preserve the existing differentials between the
underlying reference rate and Eurocurrency Rate loans in such currency, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (x) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
Section, (y) the Required Lenders notify the Administrative Agent and the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (z) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

 

 
68

--------------------------------------------------------------------------------

 

  

3.04     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or the L/C Issuer;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

 
69

--------------------------------------------------------------------------------

 

  

(d)     Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)     Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional costs shall be due
and payable 10 days from receipt of such notice.

 

3.05     Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

(c)     any failure by the Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

 

(d)     any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

 

 
70

--------------------------------------------------------------------------------

 

  

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

 

3.06     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then,
at the request of the Borrower, such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or if any Lender gives notice of its
inability to make or continue Eurocurrency Rate Loans pursuant to Section 3.02,
and in each case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 3.06(a), the Borrower may replace such
Lender in accordance with Section 11.13.

 

3.07     Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV

GUARANTY

 

4.01     The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

 
71

--------------------------------------------------------------------------------

 

  

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Swap Agreements or Secured Treasury Management
Agreements, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law.

 

4.02     Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Swap
Agreements or Secured Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations (other than contingent indemnification obligations that survive the
termination of this Agreement) have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

 

(a)     at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b)     any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Swap Agreements, or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be done or omitted;

 

(c)     the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Secured Swap Agreement or any
Secured Treasury Management Agreement, or any other agreement or instrument
referred to in the Loan Documents, such Secured Swap Agreement or such Secured
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d)     any Lien, if any, granted to, or in favor of, the Administrative Agent
or any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or

 

 
72

--------------------------------------------------------------------------------

 

  

(e)     any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Secured Swap Agreement or Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreement or such Secured Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03     Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

4.04     Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05     Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and the Lenders may exercise their remedies thereunder in accordance
with the terms thereof.

 

4.06     Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than contingent indemnification
obligations that survive the termination of this Agreement) have been paid in
full and the Commitments have terminated.

 

 
73

--------------------------------------------------------------------------------

 

  

4.07     Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

4.08     Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until such time as the Obligations
(other than contingent indemnification obligations that survive the termination
of this Agreement) have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01     Conditions of Initial Credit Extension.

 

This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)     Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

 

(b)     Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of US legal counsel to the Loan Parties and UK legal counsel to the
Administrative Agent, addressed to the Administrative Agent and each Lender,
dated as of the Closing Date, and in form and substance satisfactory to the
Administrative Agent.

 

(c)     Financial Statements. The Administrative Agent shall have received
unaudited consolidated financial statements of the Borrower and its Subsidiaries
for the fiscal quarter ended September 30, 2015, including balance sheets and
statements of income or operations, shareholders’ equity and cash flows (the
“Interim Financial Statements”);

 

 
74

--------------------------------------------------------------------------------

 

  

(d)     No Material Adverse Change. There shall not have occurred, since
December 31, 2014 any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect on the Borrower and its Subsidiaries, taken as a whole.

 

(e)     Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

 

(f)     Organization Documents, Resolutions, Etc.

 

(i)     Loan Parties (other than UK Loan Parties). Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

 

(A)     copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

(B)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

(C)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

 

(ii)     UK Loan Parties.     Receipt by the Administrative Agent of the
following, in form and substance satisfactory to the Administrative Agent:

 

(A)      copies of the Articles of Association, the Certificate of Incorporation
and, if relevant, any Certificates of Change of Name of each UK Loan Party;

 

(B)      a copy of a resolution of the board of directors of each UK Loan Party:
(1) approving the terms of, and the transactions contemplated by, this Agreement
and the Loan Documents to which it is a party and resolving that it execute,
deliver and perform, this Agreement and the Loan Documents to which it is a
party; (2) authorizing a specified person or persons to execute this Agreement
and the Loan Documents to which it is a party on its behalf; (3) authorizing a
specified person or persons, on its behalf, to sign and/or despatch all
documents and notices to be signed and/or despatched by it under or in
connection with the Loan Documents to which it is a party; and (4) authorizing
the Borrower to act as its agent in connection with the Loan Documents;

 

 
75

--------------------------------------------------------------------------------

 

  

(C)      a copy of a resolution signed by all the holders of the issued shares
in each UK Loan Party, approving the terms of, and the transactions contemplated
by, the Loan Documents to which the UK Loan Party is a party;

 

(D)      a certificate of each UK Loan Party, signed by a Responsible Officer of
such UK Loan Party: (1) certifying that each copy document relating to it
specified in paragraphs (A) – (C) of this Section 5.01(f)(ii) to be true and
correct and in full force and effect as of the Closing Date; (2) certifying that
borrowing or guaranteeing or securing, as appropriate, the Loan would not cause
any borrowing, guarantee, security or similar limit binding on it to be
exceeded; and (3) providing a specimen of the signature of each person
authorized by the resolution referred to in paragraph (B) above; and

 

(E)      a copy of any other authorization or other document, opinion or
assurance which the Administrative Agent considers to be necessary or desirable
in connection with the entry into and performance of the transactions
contemplated by this Agreement or for the validity and enforceability of any
Loan Document.

 

(g)     Perfection and Priority of Liens. Receipt by the Administrative Agent of
the following:

 

(i)     searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;

 

(ii)     UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

(iii)     all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank and undated stock powers attached thereto;

 

(iv)     searches of ownership of, and Liens on, intellectual property of each
Loan Party in the appropriate governmental offices; and

 

(v)     duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Loan Parties.

 

(h)     Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or Lender’s loss payee
(in the case of hazard insurance) on behalf of the Lenders.

 

 
76

--------------------------------------------------------------------------------

 

  

(i)     Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that (i)
the conditions specified in Sections 5.01(d), (e), and (j) and Sections 5.02(a)
and (b) have been satisfied and (ii) the Borrower and its Subsidiaries are
Solvent on a consolidated basis (after giving effect to the transactions
contemplated hereby).

 

(j)     Consents. All governmental, shareholder, manager, member and third party
consents and approvals necessary in connection with the transactions
contemplated by this Agreement to avoid any material adverse impact on the
Borrower or its Subsidiaries shall have been obtained; all such consents and
approvals shall be in force and effect; and all applicable waiting periods shall
have expired without any action being taken by any authority that could
restrain, prevent or impose any material adverse condition on the Borrower or
its Subsidiaries or that could seek or threaten any of the foregoing, and no Law
shall be applicable which has, or could reasonably be expected to have, such
effect.

 

(k)     [Reserved].

 

(l)     Fees. Receipt by the Administrative Agent, the Joint Lead Arrangers,
JPMorgan Chase Bank, N.A. and U.S. Bank National Association and the Lenders of
any fees required to be paid on or before the Closing Date.

 

(m)     Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

(n)     Other. Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Borrower and its Subsidiaries; such information may
include, if requested by the Administrative Agent, asset appraisal reports and
written audits of accounts receivable, inventory, payables, controls and
systems.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02     Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

 
77

--------------------------------------------------------------------------------

 

  

(a)     The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
5.02, the representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01.

 

(b)     No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)     The Administrative Agent and, if applicable, the L/C Issuer and/or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)     In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01     Existence, Qualification and Power.

 

Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.02     Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law (including, without limitation, Regulation U or
Regulation X issued by the FRB).

 

 
78

--------------------------------------------------------------------------------

 

  

6.03     Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect, (b) those notices or filings required after the execution of this
Agreement with the SEC; provided, that such notices and filings do not affect in
any way the execution, delivery or performance by, or enforcement against, the
Loan Parties of this Agreement or any other Loan Document and (c) filings to
perfect Liens created by the Collateral Documents.

 

6.04     Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms.

 

6.05     Financial Statements; No Material Adverse Effect.

 

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, commitments and Indebtedness.

 

(b)     The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments;
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(c)     Except as set forth on Schedule 6.05, from the date of the Audited
Financial Statements to and including the Closing Date, there has been no
Disposition, by any Loan Party or any Subsidiary, or any Involuntary
Disposition, of any material part of the business or property of any Loan Party
or any Subsidiary, and no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material to any Loan Party or any Subsidiary, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

 

(d)     The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries as of
the dates thereof and for the periods covered thereby.

 

 
79

--------------------------------------------------------------------------------

 

  

(e)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

6.06     Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) could reasonably be
expected to have a Material Adverse Effect.

 

6.07     No Default.

 

(a)     Neither any Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.

 

(b)     No Default has occurred and is continuing.

 

6.08     Ownership of Property; Liens.

 

Each of Loan Party and its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of each Loan Party and its Subsidiaries is
subject to no Liens, other than Permitted Liens.

 

6.09     Environmental Compliance.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)      Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
neither any Loan Party nor any of its Subsidiaries, nor, to any Loan Party's
knowledge, any other Person, has caused any conditions relating to the
Facilities or the Businesses that could give rise to liability under any
applicable Environmental Laws.

 

(b)     None of the Facilities contains, and neither any Loan Party nor any of
its Subsidiaries, nor, to any Loan Party's knowledge, any other Person, caused
any of the Facilities to have previously contained, any Hazardous Materials at,
on or under the Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, Environmental
Laws.

 

(c)     Neither any Loan Party nor any Subsidiary has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.

 

 
80

--------------------------------------------------------------------------------

 

  

(d)     Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.

 

(e)     No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties, threatened, under any
Environmental Law to which any Loan Party or any Subsidiary is or will be named
as a party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Facilities or the Businesses.

 

(f)     There has been no release or threat of release of Hazardous Materials at
or from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of any Loan Party or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

 

6.10     Insurance.

 

The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties as in
effect on the Closing Date is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 6.10.

 

6.11     Taxes.

 

The Loan Parties and their Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

 

6.12     ERISA Compliance.

 

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws.
Each Pension Plan that is not a Multiemployer Plan that is intended to be a
qualified plan under Section 401(a) of the Internal Revenue Code has received or
will receive a favorable determination letter from the Internal Revenue Service,
or an Internal Revenue Service opinion letter has been issued to such Pension
Plan’s prototype or volume submitter sponsor, to the effect that the form of
such Plan is qualified under Section 401(a) of the Internal Revenue Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Internal Revenue Code
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would reasonably be expected to prevent, or cause the loss of, such
tax-qualified status.

 

 
81

--------------------------------------------------------------------------------

 

  

(b)     There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. To the best knowledge of the Loan Parties, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)     (i) No ERISA Event has occurred and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained by the Borrower or any ERISA Affiliate; (iii)
as of the most recent valuation date for any Pension Plan that is not a
Multiemployer Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan that is not a Multiemployer Plan.

 

6.13     Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
formation, (ii) number of shares or percentage of each class of Equity Interests
outstanding, (iii) number or percentage of outstanding shares of each class
owned (directly or indirectly) by any Loan Party or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto. The
outstanding Equity Interests of each Subsidiary of any Loan Party is validly
issued, fully paid and non-assessable.

 

6.14     Margin Regulations; Investment Company Act.

 

(a)     The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock.

 

 
82

--------------------------------------------------------------------------------

 

  

(b)     None of any Loan Party, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

6.15     Disclosure.

 

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

6.16     Compliance with Laws.

 

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.17     Intellectual Property; Licenses, Etc.

 

Each Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date that are reasonably necessary for the operation of
its respective business. Except for such claims and infringements that could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any Loan
Party know of any such claim, and, to the knowledge of the Loan Parties, the use
of any IP Rights by any Loan Party or any of its Subsidiaries or the granting of
a right or a license in respect of any IP Rights from any Loan Party or any of
its Subsidiaries does not infringe on the rights of any Person. As of the
Closing Date, none of the IP Rights owned by any of the Loan Parties or any of
its Subsidiaries that are reasonably necessary for the operation of their
respective business is subject to any exclusive licensing agreement or similar
arrangement.

 

6.18     Solvency.

 

The Loan Parties are Solvent on a consolidated basis. 

 

 
83

--------------------------------------------------------------------------------

 

  

6.19     Labor Matters.

 

Except as set forth on Schedule 6.19, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of any Loan Party or
any Subsidiary as of the Closing Date. Neither any Loan Party nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years that could reasonably be expected to have
a Material Adverse Effect.

 

6.20     Bonding Capacity.

 

The Borrower and its Subsidiaries have in place and available to them surety and
performance bonds adequate in amount and credit quality to continue in the
ordinary course of their business as presently projected over the course of the
next eighteen (18) months.

 

6.21     Perfection of Security Interests in the Collateral.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

 

6.22     Business Locations.

 

Set forth on Schedule 6.22(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Closing
Date. Set forth on Schedule 6.22(b) is the tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
The exact legal name and state of organization of (a) the Borrower is as set
forth on the signature pages hereto and (b) each Guarantor is (i) as set forth
on the signature pages hereto or (ii) as set forth on the signature pages to the
Joinder Agreement pursuant to which such Guarantor became a party hereto. Except
as set forth on Schedule 6.22(c), no Loan Party has during the five years
preceding the Closing Date (i) changed its legal name, (ii) changed its state of
formation, or (iii) been party to a merger, consolidation or other change in
structure.

 

6.23     OFAC.

 

None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.

 

6.24     Anti-Corruption Laws.

 

The Loan Parties and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

 
84

--------------------------------------------------------------------------------

 

  

ARTICLE VII

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations that survive the
termination of this Agreement) hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding, the Loan Parties shall and shall
cause each Subsidiary to:

 

7.01     Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)     upon the earlier of the date that is ninety days after the end of each
fiscal year of the Borrower or the date such information is filed with the SEC,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

 

(b)     upon the earlier of the date that is forty-five days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower or
the date such information is filed with the SEC, a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

7.02     Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)     a duly completed Compliance Certificate signed by a Responsible Officer
of the Borrower (i) within ninety days after the end of each fiscal year of the
Borrower with respect to the Compliance Certificate for the financial statements
required to be delivered pursuant to Section 7.01(a), and (ii) within forty-five
days after the end of each fiscal quarter of the Borrower with respect to the
Compliance Certificate for the financial statements required to be delivered
pursuant to Section 7.01(b);

 

 
85

--------------------------------------------------------------------------------

 

  

(b)     prior to the date that is 60 days after the beginning of each fiscal
year of the Borrower, beginning with the fiscal year ending December 31, 2016,
an annual business plan and budget of the Borrower and its Subsidiaries
containing, among other things, pro forma financial statements for each quarter
of such fiscal year;

 

(c)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of any Loan Party, and copies of all annual, regular, periodic and
special reports and registration statements which a Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)     concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a certificate of a Responsible Officer of the
Borrower containing information regarding (i) the amount of all Dispositions,
Involuntary Dispositions, Debt Issuances and Equity Issuances that occurred
during the period covered by such financial statements, in each case, for which
the Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b) and (ii) the amount of all Acquisitions that occurred during the period
covered by such financial statements;

 

(e)     promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them; provided, however, that if any such report, letter or recommendation is
prepared by the Borrower’s independent accountants, the Person requesting such
information shall first execute any release or similar authorization reasonably
requested by the Borrower’s independent accountants;

 

(f)     promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party thereof pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 7.01 or
any other clause of this Section 7.02;

 

(g)     promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

 

(h)     promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

 

(i)     concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a certificate of a Responsible Officer of the
Borrower (i) listing (A) all applications by any Loan Party, if any, for
Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreement) made since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date), (B) all issuances of registrations or
letters on existing applications by any Loan Party for Copyrights, Patents and
Trademarks (each such term as defined in the Security Agreement) received since
the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), and (C) all Trademark Licenses, Copyright
Licenses and Patent Licenses (each such term as defined in the Security
Agreement) entered into by any Loan Party since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
and (ii) attaching the insurance binder or other evidence of insurance for any
insurance coverage of any Loan Party that was renewed, replaced or materially
modified during the period covered by such financial statements.

 

 
86

--------------------------------------------------------------------------------

 

  

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery by a Lender, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or any
Joint Lead Arranger may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on DebtDomain, IntraLinks, SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, BAS and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Borrower or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
Obligation to mark any borrower Materials “PUBLIC”.

 

 
87

--------------------------------------------------------------------------------

 

  

7.03     Notices.

 

(a)     Promptly (and in any event, within two Business Days of any Responsible
Officer of a Loan Party becoming aware of the occurrence thereof) notify the
Administrative Agent and each Lender of the occurrence of any Default.

 

(b)     Promptly (and in any event, within five Business Days of any Responsible
Officer of any Loan Party becoming aware of the occurrence thereof) notify the
Administrative Agent and each Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
any Loan Party or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws.

 

(c)     Promptly (and in any event, within five Business Days of any Responsible
Officer of any Loan Party becoming aware of the occurrence thereof) notify the
Administrative Agent and each Lender of the occurrence of any ERISA Event.

 

(d)     Promptly (and in any event, within five Business Days of any Responsible
Officer of any Loan Party becoming aware of the occurrence thereof) notify the
Administrative Agent and each Lender of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary,
other than changes specified by GAAP, including any determination by the
Borrower referred to in Section 2.10(b).

 

(e)     Upon the reasonable written request of the Administrative Agent
following the occurrence of any event or the discovery of any condition which
the Administrative Agent or the Required Lenders reasonably believe has caused
(or could be reasonably expected to cause) the representations and warranties
set forth in Section 6.09 to be untrue in any material respect, furnish or cause
to be furnished to the Administrative Agent, at the Loan Parties’ expense, a
report of an environmental assessment of reasonable scope, form and depth,
(including, where appropriate, invasive soil or groundwater sampling) by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any real properties and
as to the compliance by any Loan Party or any of its Subsidiaries with
Environmental Laws at such real properties. If the Loan Parties fail to deliver
such an environmental report within seventy-five (75) days after receipt of such
written request then the Administrative Agent may arrange for the same, and the
Loan Parties hereby grant to the Administrative Agent and its representatives
access to the real properties to reasonably undertake such an assessment
(including, where appropriate, invasive soil or groundwater sampling). The cost
of any assessment arranged for by the Administrative Agent pursuant to this
provision will be payable by the Loan Parties on demand and added to the
obligations secured by the Collateral Documents.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the applicable Loan Party has taken
and proposes to take with respect thereto. Each notice pursuant to Section
7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

 
88

--------------------------------------------------------------------------------

 

  

7.04     Payment of Obligations.

 

Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing or relating to such Indebtedness.

 

7.05     Preservation of Existence, Etc.

 

(a)     Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.

 

(b)     Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(c)     Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(d)     Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

7.06     Maintenance of Properties.

 

(a)     Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

 

(b)     Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

(c)     Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

7.07     Maintenance of Insurance.

 

(a)     Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) with financially sound and reputable insurance companies
not Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Subsidiary operates. The Administrative Agent shall be
named as lender’s loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral, and each provider of any such insurance shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled.

 

 
89

--------------------------------------------------------------------------------

 

  

(b)     Without limiting the foregoing, (i) maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent, (ii) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.

 

7.08     Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

7.09     Books and Records.

 

(a)     Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

 

(b)      Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

7.10     Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice; provided, further, that absent
an Event of Default which is continuing, any such inspection shall be limited to
one per year at the Borrower’s expense.

 

7.11     Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to finance Permitted Acquisitions,
(b) to refinance the Indebtedness under the Existing Credit Agreement, and (c)
for other general corporate purposes, provided that in no event shall the
proceeds of the Credit Extensions be used in contravention of any Law or of any
Loan Document.

 

7.12     Additional Subsidiaries.

 

Within thirty (30) days after the acquisition or formation of any Subsidiary:

 

(a)     notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and

 

 
90

--------------------------------------------------------------------------------

 

  

(b)     if such Subsidiary is a Domestic Subsidiary and (i) is a Wholly Owned
Subsidiary or (ii) is a non-wholly owned Subsidiary to the extent (A) such
non-wholly-owned Subsidiary’s Organization Documents expressly permit it to
become a Guarantor and (B) any consent required of the minority owners has been
obtained, cause such Person to (x) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose,
and (y) deliver to the Administrative Agent documents of the types referred to
in Sections 5.01(f) and (g) and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (x)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

7.13     ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is intended to be qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.

 

7.14     Interest Rate Protection Agreements.

 

Within one hundred fifty (150) days of the Closing Date, the Borrower shall
enter into interest rate protection agreements (protecting against fluctuations
in interest rates) reasonably acceptable to the Administrative Agent, which
agreements shall provide coverage in an amount equal to at least 33% of the
outstanding Term Loan and for the duration of at least three years.

 

7.15     Pledged Assets.

 

(a)     Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and each UK Loan Party and (ii) 66% (or
such greater percentage that, due to a change in an applicable Law after the
date hereof, (1) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (2) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary (other than the UK Loan Parties) directly owned by a
Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, pursuant to the terms and conditions of the Collateral Documents,
together with opinions of counsel and any filings and deliveries necessary in
connection therewith to perfect the security interests therein, all in form and
substance satisfactory to the Administrative Agent; provided, however, that no
Loan Party shall be required to pledge or otherwise grant a security interest or
Lien in Equity Interests of any non-wholly owned Subsidiary directly owned by
such Loan Party to the extent that the Organization Documents of such Subsidiary
or any applicable agreement among owners of such Equity Interests prohibit such
Loan Party from doing so.

 

 
91

--------------------------------------------------------------------------------

 

  

(b)     Other Property. (i) Cause all of its personal property other than
Excluded Property to be subject at all times to first priority, perfected Liens
in favor of the Administrative Agent, for the benefit of the holders of the
Obligations, to secure the Obligations pursuant to the terms and conditions of
the Collateral Documents or, with respect to any such property acquired
subsequent to the Closing Date, such other additional security documents as the
Administrative Agent shall request, subject in any case to Permitted Liens and
(ii) deliver such other documentation as the Administrative Agent may request in
connection with the foregoing, including, without limitation, appropriate UCC-1
financing statements, landlord’s waivers, certified resolutions and other
organizational and authorizing documents of such Person, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent’s Liens thereunder) and
other items of the types required to be delivered pursuant to Section 5.01(g),
all in form, content and scope satisfactory to the Administrative Agent.

 

7.16     Anti-Corruption Laws.

 

Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

7.17     Post-Closing Covenant.

 

Deliver to the Administrative Agent within ten (10) Business Days of the Closing
Date (or such later date as agreed by the Administrative Agent in its sole
discretion), (a) the certificate evidencing the certificated Equity Interests of
Pacific Coast Field Services, Inc., a Delaware corporation, pledged by Aegion
Energy Services, Inc., a Delaware corporation, together with a duly executed in
blank and undated stock power attached thereto, and (b) duly executed in blank
and undated stock powers relating to all certificated Equity Interests pledged
by the Loan Parties pursuant to the Pledge Agreement and previously delivered to
the Administrative Agent.

 

ARTICLE VIII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations that survive the
termination of this Agreement) hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding, no Loan Party shall, nor shall it
permit any Subsidiary to, directly or indirectly:

 

8.01     Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)     Liens pursuant to any Loan Document;

 

(b)     Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 8.03(b);

 

(c)     Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

 
92

--------------------------------------------------------------------------------

 

  

(d)     statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

 

(e)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)     deposits or Liens to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; provided that no such Lien shall be perfected to
the extent it covers property other than equipment, machinery, vehicles, tools
or materials directly associated with the underlying undertaking;

 

(g)     easements, rights-of-way, restrictions, minor defects or irregularities
in title and other similar encumbrances affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(h)     Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);

 

(i)     Liens securing Indebtedness of the Borrower or any Subsidiary permitted
by Section 8.03(e); provided, that at the time of creation, assumption or
incurrence of the Indebtedness secured by any such Lien and after giving effect
thereto and the application of the proceeds thereof, no Default or Event of
Default would exist;

 

(j)     Liens securing Indebtedness permitted by Section 8.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost (negotiated on an arm’s length basis) of the property being
acquired on the date of acquisition and (iii) such Liens attach to such property
concurrently with or within ninety days after the acquisition thereof;

 

(k)     leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party or any of its Subsidiaries;

 

(l)     any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(m)     Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

 

(n)     normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 

 
93

--------------------------------------------------------------------------------

 

  

(o)     Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 

(p)     Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

 

(q)     Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14(a); or

 

(r)     Liens on receivables granted by any Subsidiary that is not a Loan Party
in connection with any factoring agreement, provided that such factoring
agreement is permitted by the terms of Section 8.05;

 

provided that no such Liens (other than Liens permitted under Section 8.01(b),
(c), (d), (g), (h), (i), (j) or (k)) shall encumber any real property owned by
the Borrower and its Subsidiaries.

 

8.02     Investments.

 

Make any Investments, except:

 

(a)     Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;

 

(b)     Investments existing as of the Closing Date and set forth in Schedule
8.02;

 

(c)     (i) de minimis Investments made to form wholly-owned Domestic
Subsidiaries and (ii) Investments in any Person that is a Loan Party prior to
giving effect to such Investment;

 

(d)     Investments by any Subsidiary of the Borrower that is not a Loan Party
in any other Subsidiary of the Borrower that is not a Loan Party;

 

(e)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(f)     Guarantees permitted by Section 8.03;

 

(g)     Permitted Acquisitions;

 

(h)     Investments made after the Closing Date in joint ventures (regardless of
the form of the entity involved) and Foreign Subsidiaries in an aggregate amount
not to exceed $50,000,000 outstanding at any time;

 

(i)     Investments made for the purpose of funding nonqualified deferred
compensation arrangements entered into in the ordinary course of business that
maintain benefits on an income tax deferred basis with such plan assets being
otherwise unrestricted (but may be informally funded by means of rabbi trusts
and similar vehicles typical of the administration of such tax deferred
compensation plans) in an aggregate amount not to exceed $7,000,000 plus (x) the
amount of any future employee deferrals of compensation and (y) the amount of
any match by any Loan Party or Subsidiary of such employee deferrals;

 

 
94

--------------------------------------------------------------------------------

 

  

(j)     Investments received as consideration in connection with Dispositions
permitted pursuant to Section 8.05; and

 

(k)     Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $10,000,000 at any time outstanding.

 

8.03     Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)     Indebtedness under the Loan Documents;

 

(b)     Indebtedness of the Borrower and its Subsidiaries existing on the
Closing Date and set forth in Schedule 8.03;

 

(c)     intercompany Indebtedness permitted under Section 8.02;

 

(d)     obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(e)     Priority Debt in an aggregate principal amount not to exceed 10% of the
Borrower’s Consolidated Net Worth at any time outstanding; provided, however,
that secured Indebtedness of the Borrower and its Subsidiaries shall not exceed
25% of such Priority Debt permitted pursuant to this clause (e);

 

(f)     purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof, provided that (i) the total of all such Indebtedness for
all such Persons taken together shall not exceed an aggregate principal amount
of $15,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

 

(g)     other unsecured Indebtedness of the Borrower or any Subsidiary in an
aggregate principal amount not to exceed $20,000,000 outstanding at any given
time;

 

(h)     the Permitted Preferred Equity; and

 

(i)     Guarantees with respect to Indebtedness permitted under this Section
8.03.

 

 
95

--------------------------------------------------------------------------------

 

  

8.04     Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Section 7.12, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
shall be the continuing or surviving corporation, (b) any Loan Party other than
the Borrower may merge or consolidate with any other Loan Party other than the
Borrower, (c) any Foreign Subsidiary may be merged or consolidated with or into
any Loan Party provided that such Loan Party shall be the continuing or
surviving corporation, (d) any Foreign Subsidiary may be merged or consolidated
with or into any other Foreign Subsidiary, (e) each of companies listed on
Schedule 8.05(A) and Schedule 8.05(B) and any non-operating Subsidiary may be
dissolved or liquidated by the Borrower provided that any assets of such Person
are transferred to a Loan Party prior to or in connection with such dissolution
and (f) the Borrower and/or any Loan Party may transfer its assets to another
party provided such party becomes a Guarantor pursuant to Section 7.12.

 

8.05     Dispositions.

 

Make any Disposition except for (a) Permitted Sale Leaseback Transactions and
(b) other Dispositions so long as (i) at least seventy five percent (75%) of the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneous with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of, (ii)
such transaction does not involve a sale or other disposition of receivables
other than (A) receivables owned by a Subsidiary that is not a Loan Party and
sold or otherwise transferred in connection with a factoring arrangement or
international trade credit insurance, or (B) receivables owned by or
attributable to other property concurrently being disposed of in a transaction
otherwise permitted under this Section 8.05, and (iii) the aggregate net book
value of all of the assets Disposed of by the Borrower and its Subsidiaries in
all such transactions (A) occurring during any fiscal year shall not exceed
$30,000,000 and (B) occurring during the term of this Agreement commencing on
the Closing Date shall not exceed $65,000,000.

 

8.06     Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)     each Subsidiary may make Restricted Payments to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)     the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Equity Interests of such Person;

 

(c)     the Borrower may purchase, redeem or otherwise acquire Equity Interests
or options to acquire any such Equity Interests from management or directors of
Borrower in connection with the issuance and exercise of stock options,
restricted stock grants or awards, deferred stock unit awards or other Equity
Interests under the Borrower’s employee and/or director equity plans in an
amount not to exceed $10,000,000 in the aggregate in any fiscal year; provided
that no Default or Event of Default exists immediately prior to and after giving
effect to any such purchase, redemption or acquisition; and

 

 
96

--------------------------------------------------------------------------------

 

  

(d)     so long as (i) no Default or Event of Default exists immediately prior
to and after giving effect to such Restricted Payment and (ii) the Consolidated
Leverage Ratio (calculated on a Pro Forma Basis after giving effect to such
Restricted Payment) is less than 2.50 to 1.0; provided that if the Consolidated
Leverage Ratio is greater than or equal to 2.50 to 1.0, then the Borrower shall
only be permitted to make additional Restricted Payments in an aggregate amount
not to exceed $40,000,000 in any fiscal year; provided, further that the amount
of Restricted Payments set forth in the immediately preceding proviso may be
increased for fiscal year 2016 by 100% of the amount of the unused portion of
the basket set forth in such proviso for fiscal year 2015.

 

8.07     Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.

 

8.08     Transactions with Affiliates and Insiders.

 

Except as set forth on Schedule 8.08, enter into or permit to exist any
transaction or series of transactions with any officer, director or Affiliate of
such Person other than (a) advances of working capital to any Loan Party, (b)
transfers of cash and assets to any Loan Party, (c) intercompany transactions
expressly permitted by Section 8.02, Section 8.03, Section 8.04, Section 8.05 or
Section 8.06, (d) normal and reasonable compensation and reimbursement of
expenses of officers and directors in the ordinary course of business and (e)
except as otherwise specifically limited in this Agreement, other transactions
which are entered into in the ordinary course of such Person’s business on terms
and conditions substantially as favorable to such Person as would be obtainable
by it in a comparable arms-length transaction with a Person other than an
officer, director or Affiliate.

 

8.09     Burdensome Agreements.

 

(a)     Enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts on the ability of any such Person to (i) pay dividends or
make any other distributions to any Loan Party on its Equity Interests or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to any Loan Party, (iii) make
loans or advances to any Loan Party, (iv) sell, lease or transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(f), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien or (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale.

 

(b)     Enter into, or permit to exist, any Contractual Obligation that
prohibits or otherwise restricts the existence of any Lien upon any of its
property in favor of the Administrative Agent (for the benefit of the Lenders)
for the purpose of securing the Obligations, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
property is given as security for the Obligations, except (i) any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(f), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (ii) in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien and (iii) pursuant to customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.05, pending the consummation of such
sale.

 

 
97

--------------------------------------------------------------------------------

 

  

8.10     Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

8.11     Financial Covenants.

 

(a)     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Borrower to be greater than (i) 3.75 to
1.0 as of the end of any fiscal quarter ending during the period from the
Closing Date to and including December 31, 2016, (ii) 3.50 to 1.0 as of the end
of any fiscal quarter ending during the period from March 31, 2017 to and
including December 31, 2017, (iii) 3.25 to 1.0 as of the end of any fiscal
quarter ending during the period from March 31, 2018 to and including December
31, 2018 and (iv) 3.00 to 1.0 as of the end of any fiscal quarter ending
thereafter; provided, that, (A) during a Material Acquisition Period, the
applicable Consolidated Leverage Ratio permitted above shall increase by 0.25
(the “Material Acquisition Temporary Increase”), (B) no more than one Material
Acquisition Temporary Increase shall be in effect at any time (it being
understood that following a Material Acquisition Period, the Consolidated
Leverage Ratio permitted shall revert to the ratio set forth above (without any
such increase)), and (C) there shall be no more than two (2) Material
Acquisition Temporary Increases during the term of this Agreement.

 

(b)     Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.25 to 1.0.

 

8.12     Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

 

(a)     Amend, modify or change its Organization Documents in a manner adverse
to the Lenders.

 

(b)     Change its fiscal year.

 

(c)     Change its name, state of formation or form of organization without
providing written notice to the Administrative Agent within fifteen (15)
Business Days thereafter.

 

8.13     Preferred Equity.

 

Notwithstanding any other provisions of this Agreement to the contrary, (i)
permit any Loan Party or any Subsidiary of any Loan Party to issue or have
outstanding any shares of preferred Equity Interests (other than (x) any
preferred Equity Interests issued by a Foreign Subsidiary in favor of another
Foreign Subsidiary or a Loan Party, or (y) the Permitted Preferred Equity) or
(ii) create, incur, assume or suffer to exist any Lien on any Equity Interests
of any Subsidiary of any Loan Party, except for Permitted Liens.

 

 
98

--------------------------------------------------------------------------------

 

  

8.14     Sale Leasebacks.

 

Enter into any Sale and Leaseback Transaction other than a Permitted Sale
Leaseback Transaction.

 

8.15     Sanctions.

 

Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any Designated Jurisdiction that,
at the time of such funding, is the subject of any Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Joint Lead Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or
otherwise) of Sanctions.

 

8.16     Anti-Corruption Laws.

 

Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 or other similar anti-corruption legislation in other
jurisdictions.

 

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01     Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)     Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)     Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05(a)
(with respect to any Loan Party), 7.10, 7.11 or 7.14 or Article VIII; or

 

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of the date on which (i) a
Responsible Officer of a Loan Party becomes aware of such failure or (ii) notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or

 

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

 
99

--------------------------------------------------------------------------------

 

  

(e)     Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)     Insolvency Proceedings, Etc. The Borrower or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)     Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Significant Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

 

(h)     Judgments. There is entered against any Loan Party or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

 
100

--------------------------------------------------------------------------------

 

  

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)     Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than contingent indemnification obligations that survive the termination of this
Agreement), ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(k)     Change of Control. There occurs any Change of Control.

 

9.02     Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)     declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)     require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)     exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03     Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

 
101

--------------------------------------------------------------------------------

 

  

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Agreement, ratably among the Lenders, Swap
Banks and the L/C Issuer in proportion to the respective amounts described in
this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Secured Swap Agreement, (c) payments of amounts due under any Secured Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, Swap Banks, Treasury Management Banks and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor, but appropriate adjustments shall be made with
respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be. Each Treasury Management Bank or Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

 

 
102

--------------------------------------------------------------------------------

 

  

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01     Appointment and Authority.

 

(a)     Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(b)     The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders, the L/C Issuer, the potential Swap
Banks and the potential Treasury Management Banks hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

10.02     Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.03     Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

 
103

--------------------------------------------------------------------------------

 

  

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

 
104

--------------------------------------------------------------------------------

 

  

10.05     Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06     Resignation of Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

 

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than as provided in Section 3.01(h) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring Administrative
Agent was acting as Administrative Agent, and (ii) after such resignation or
removal for as long as any of them continues to act in any capacity hereunder or
under the other Loan Documents, including (A) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Lenders and
(B) in respect of any actions taken in connection with transferring the agency
to any successor Administrative Agent.

 

 
105

--------------------------------------------------------------------------------

 

  

Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.07     Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08     No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

 
106

--------------------------------------------------------------------------------

 

  

10.09     Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10     Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)     to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of the Obligations (other
than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Treasury Management Agreements and Secured Swap
Agreements as to which arrangements satisfactory to the applicable provider
thereof shall have been made) and the expiration or termination of all Letters
of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other Disposition
permitted hereunder or under any other Loan Document or any Involuntary
Disposition, or (iii) as approved in accordance with Section 11.01;

 

 
107

--------------------------------------------------------------------------------

 

  

(b)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(j); and

 

(c)     to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11     Treasury Management Banks and Swap Banks.

 

No Treasury Management Bank or Swap Bank that obtains the benefit of Section
9.03, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be. The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements in the case of a
Maturity Date.

 

10.12     Appointment of Borrower.

 

(a)     Each of the Loan Parties hereby appoints the Borrower to act as its
agent for all purposes of this Agreement, the other Loan Documents and all other
documents and electronic platforms entered into in connection herewith and
agrees that (a) the Borrower may execute such documents and provide such
authorizations on behalf of such Loan Parties as the Borrower deems appropriate
in its sole discretion and each Loan Party shall be obligated by all of the
terms of any such document and/or authorization executed on its behalf, (b) any
notice or communication delivered by the Administrative Agent, L/C Issuer or a
Lender to the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

 

 
108

--------------------------------------------------------------------------------

 

  

(b)     EACH UK LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY APPOINTS THE BORROWER
WITH AN OFFICE AT 17988 EDISON AVENUE, CHESTERFIELD, MO (USA) 63005 (THE
“PROCESS AGENT”), AS ITS AGENT TO RECEIVE ON BEHALF OF SUCH UK LOAN PARTY AND
ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER
PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH SERVICE MAY
BE MADE BY MAILING AND DELIVERING A COPY OF SUCH PROCESS TO SUCH UK LOAN PARTY
IN CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND SUCH UK
LOAN PARTY HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT
SUCH SERVICE ON ITS BEHALF. THE PROCESS AGENT IRREVOCABLY AND UNCONDITIONALLY
ACCEPTS THE APPOINTMENT REFERRED TO IN THIS PARAGRAPH. AS AN ALTERNATIVE METHOD
OF SERVICE, EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SERVICE OF ANY AND ALL PROCESS BY THE MAILING OF COPIES OF SUCH PROCESS TO ITS
ADDRESS SPECIFIED IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

ARTICLE XI

MISCELLANEOUS

 

11.01     Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

(a)     no such amendment, waiver or consent shall:

 

(i)     extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);

 

(ii)     postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal (excluding mandatory prepayments), interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 

(iii)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate;

 

 
109

--------------------------------------------------------------------------------

 

  

(iv)     change Section 9.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender directly
affected thereby;

 

(v)     change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

 

(vi)     release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone);

 

(vii)     amend the definition of “Alternative Currency”, “LIBOR Quoted
Currency” or “Non-LIBOR Quoted Currency” without the written consent of each
Lender and L/C Issuer obligated to make Credit Extensions in Alternative
Currencies; or

 

(viii)     except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby except to the extent the release of
such Collateral is permitted pursuant to Section 10.10 (in which case such
release may be made by the Administrative Agent acting alone); or

 

(b)     unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;

 

(c)     unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and

 

(d)      unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i)
each Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, (iv) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders and (v) only the consent of the Administrative
Agent, the L/C Issuer, the Borrower and the Lenders obligated to make Credit
Extensions in Alternative Currencies to amend the definition of “Alternative
Currency”, “LIBOR Quoted Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency
Rate” solely to add additional currency options and the applicable interest rate
with respect thereto, in each case solely to the extent permitted pursuant to
Section 1.09.

 

 
110

--------------------------------------------------------------------------------

 

  

Notwithstanding any provision herein to the contrary, the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative changes
or to extend an existing Lien over additional property, and such amendment shall
become effective without any further consent of any other party to such Loan
Document so long as (A) such amendment, modification or supplement does not
adversely affect the rights of any Lender or other holder of Obligations in any
material respect and (B) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

 

11.02     Notices and Other Communications; Facsimile Copies.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)     if to the Borrower or any other Loan Party, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower each may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

 
111

--------------------------------------------------------------------------------

 

  

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)     Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

 
112

--------------------------------------------------------------------------------

 

  

(e)     Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications, Swing Line Loan Notices and Notices of Loan
Prepayment) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03     No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04     Expenses; Indemnity; and Damage Waiver.

 

(a)     Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Joint Lead
Arrangers and each of their Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and the Joint Lead
Arrangers), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Joint Lead Arrangers, any Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Joint Lead Arrangers, any Lender or the L/C Issuer),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent, the Joint Lead Arrangers, any Lender or the L/C
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

 
113

--------------------------------------------------------------------------------

 

  

(b)     Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers,
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than the Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)     Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), each of the Joint Lead Arrangers, the L/C Issuer or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), each of the Joint Lead Arrangers,
the L/C Issuer or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the outstanding
Loans, unfunded Commitments and participation interests in Swing Line Loans and
L/C Obligations of all Lenders at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), such
payment to be made severally among them based on such Lenders’ Applicable
Percentages (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), either of the Joint Lead Arrangers, the Swing Line Lender or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
applicable Joint Lead Arranger, the Swing Line Lender or the L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

 
114

--------------------------------------------------------------------------------

 

  

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party to this Agreement shall assert, and each such party
hereby waives, and acknowledges that no Person shall have, any claim against any
party to this Agreement, any Related Party, or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof (other than in respect of
any damages incurred or paid by an Indemnitee to a third party and to which such
Indemnitee is otherwise entitled to indemnification as provided above). No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, other than
for direct or actual damages are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee.

 

(e)     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

 

(f)     Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
Swing Line Lender and the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

11.05     Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

 
115

--------------------------------------------------------------------------------

 

  

11.06     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)      Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(ii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

 
116

--------------------------------------------------------------------------------

 

  

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment, Incremental Term Loan Commitment or Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Commitment subject to such assignment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender or (ii) any Term
Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(C)     the consent of the L/C Issuer and the Swing Line Lender (such consent
not to unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Commitment.

 

(iii)      Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Loan Parties shall have no liability for such fee
(except as provided in Section 11.13(a)) and the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

(iv)     No Assignment to Certain Persons. No such assignment shall be made (A)
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural Person.

 

(v)     Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

 
117

--------------------------------------------------------------------------------

 

  

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of Section 11.01(a) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

 
118

--------------------------------------------------------------------------------

 

  

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(f)     Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

 
119

--------------------------------------------------------------------------------

 

  

11.07     Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and will be required to agree to keep such Information
confidential), (b) to the extent required by any regulatory authority having
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to a Loan Party and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08     Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

 
120

--------------------------------------------------------------------------------

 

  

11.09     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10     Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

 
121

--------------------------------------------------------------------------------

 

  

11.11     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13     Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)     the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

 

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or a determination that the maintaining or
making of Eurocurrency Rate Loans are unlawful under Section 3.02 or payments
required to be made pursuant to Section 3.01, such assignment will result in a
reduction in such compensation or payments thereafter;

 

(d)     such assignment does not conflict with applicable Laws; and

 

 
122

--------------------------------------------------------------------------------

 

  

(e)     in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14     Governing Law; Jurisdiction; Etc.

 

(a)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

(b)     SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)     WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

 
123

--------------------------------------------------------------------------------

 

  

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15     Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16     Electronic Execution of Assignments and Certain Other Documents.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

11.17     USA PATRIOT Act.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

 
124

--------------------------------------------------------------------------------

 

  

11.18     No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Joint Lead Arrangers, and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Joint Lead Arrangers and the Lenders on the other hand, (ii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, each Joint Lead Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for the Borrower or any of Affiliates or any other Person
and (ii) neither the Administrative Agent, any Joint Lead Arranger nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Administrative Agent,
the Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
any Joint Lead Arranger nor any Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases, any claims that it
may have against the Administrative Agent, any Joint Lead Arranger or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

11.19     Amendment and Restatement.

 

The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement; (b) all Obligations under
the Existing Credit Agreement outstanding on the Closing Date shall in all
respects be continuing and shall be deemed to be Obligations outstanding
hereunder; (c) the Guarantees made to the Lenders, each Swap Bank, each Treasury
Management Bank, and the Administrative Agent pursuant to the Existing Credit
Agreement, shall remain in full force and effect with respect to the Obligations
and are hereby reaffirmed and that each Guarantor has taken all necessary
corporate or company action to approve the reaffirmation of such Guarantor’s
Guaranty; (d) the Collateral Documents and the Liens created thereunder in favor
of Bank of America, as Administrative Agent for the benefit of the holders of
the Obligations (as defined in the Existing Credit Agreement) shall remain in
full force and effect with respect to the Obligations and are hereby reaffirmed;
(e) all Existing Letters of Credit outstanding under the Existing Credit
Agreement on the Closing Date shall be deemed to be Letters of Credit
outstanding on the Closing Date under this Agreement; and (f) all references in
the other Loan Documents to the Existing Credit Agreement shall be deemed to
refer without further amendment to this Agreement. The parties hereto further
acknowledge and agree that this Agreement constitutes an amendment to the
Existing Credit Agreement made under and in accordance with the terms of Section
11.01 of the Existing Credit Agreement.

 

 
125

--------------------------------------------------------------------------------

 

  

11.20     New Lenders.

 

From and after the Closing Date, by execution of this Agreement, each Person
identified as a “Lender” on each signature page that is not already a Lender
under the Existing Credit Agreement hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, such Person will be deemed to be a
party to this Agreement and a “Lender” for all purposes of this Agreement, and
shall have all of the rights and obligations of a Lender hereunder as if it had
executed the Existing Credit Agreement. Such Person hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to Lenders contained in this Agreement.

 

11.21     Time of the Essence.

 

Time is of the essence of the Loan Documents.

 

 

 

[SIGNATURE PAGES FOLLOW]

 

 
126

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: 

AEGION CORPORATION,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ David F. Morris

 

 

Name: 

David F. Morris

 

 

Title: 

Executive Vice President, General

 

    General Counsel, Chief Administrative Officer and Secretary                
  GUARANTORS:  INSITUFORM TECHNOLOGIES USA, LLC,     a Delaware limited
liability company                     By: /s/  David F. Morris     Name: David
F. Morris     Title: Executive Vice President, Chief Administrative Officer and
Secretary                     INA ACQUISITION CORP.,     a Delaware corporation
                    By: /s/ David F. Morris     Name: David F. Morris     Title:
President, Chief Administrative Officer and Secretary                     ITI
INTERNATIONAL SERVICES, INC.,     a Delaware corporation                     By:
/s/ David F. Morris     Name: David F. Morris     Title: President, Chief
Administrative Officer and Secretary                     MANUFACTURED
TECHNOLOGIES CORPORATION,     a Mississippi corporation                     By:
/s/ David F. Morris      Name: David F. Morris     Title: Executive Vice
President, Chief Administrative Officer and Secretary  

              

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 


--------------------------------------------------------------------------------

 

 

 

 

THE BAYOU COMPANIES, LLC,

 

  a Delaware limited liability company  

 

 

 

 

 

 

 

 

 

By:

/s/ David F. Morris 

 

 

Name: 

David F. Morris

 

 

Title: 

Executive Vice President, Chief Administrative Officer and Secretary

 

                  COMMERCIAL COATING SERVICES INTERNATIONAL, LLC,     a Texas
limited liability company                     By: /s/ David F. Morris     Name:
David F. Morris     Title: Executive Vice President, Chief Administrative
Officer and Secretary                     INFRASTRUCTURE GROUP HOLDINGS, LLC,  
  a Delaware limited liability company                     By: /s/ David F.
Morris     Name: David F. Morris     Title: President, Chief Administrative
Officer and Secretary                     FIBRWRAP CONSTRUCTION SERVICES, INC.,
    a Delaware corporation                     By: /s/ David F. Morris     Name:
David F. Morris     Title: Executive Vice President, Chief Administrative
Officer and Secretary                     FIBRWRAP CONSTRUCTION SERVICES USA,
INC.,     a Delaware corporation                     By: /s/ David F. Morris    
Name: David F. Morris     Title: Executive Vice President, Chief Administrative
Officer and Secretary                     FYFE CO. LLC,     a Delaware limited
liability company                     By: /s/ David F. Morris     Name: David F.
Morris     Title: Executive Vice President, Chief Administrative Officer and
Secretary  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 


--------------------------------------------------------------------------------

 

 

  UNITED PIPELINE SYSTEMS INTERNATIONAL, INC.,     a Delaware corporation      
              By: /s/ David F. Morris     Name: David F. Morris     Title:
Executive Vice President, Chief Administrative Officer and Secretary            
        UNITED PIPELINE MIDDLE EAST, INC.,     a Delaware corporation          
          By: /s/ David F. Morris     Name: David F. Morris     Title: Executive
Vice President, Chief Administrative Officer and Secretary                    
AEGION HOLDING COMPANY, LLC,     a Delaware limited liability company          
          By: /s/ David F. Morris     Name: David F. Morris     Title:
President, Chief Administrative Officer and Secretary                     CRTS,
INC.,     an Oklahoma corporation                     By: /s/ David F. Morris  
  Name: David F. Morris     Title: Executive Vice President, Chief
Administrative Officer and Secretary                     CORRPRO COMPANIES,
INC.,     an Ohio corporation                     By: /s/ David F. Morris     
Name: David F. Morris     Title: Executive Vice President, Chief Administrative
Officer and Secretary                     CORRPRO COMPANIES INTERNATIONAL, INC.,
    a Nevada corporation                     By: /s/ David F. Morris     Name:
David F. Morris     Title: Executive Vice President, Chief Administrative
Officer and Secretary  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 


--------------------------------------------------------------------------------

 

 

  OCEAN CITY RESEARCH CORP.,     a New Jersey corporation                    
By: /s/ David F. Morris      Name: David F. Morris     Title: Executive Vice
President, Chief Administrative Officer and Secretary                    
CORRPRO CANADA HOLDINGS, INC.,     a Delaware corporation                    
By: /s/ David F. Morris      Name: David F. Morris     Title: Executive Vice
President, Chief Administrative Officer and Secretary                    
CORRPRO HOLDINGS, LLC,     a Delaware limited liability company                
    By: /s/ David F. Morris     Name: David F. Morris     Title: Executive Vice
President, Chief Administrative Officer and Secretary                    
INSITUFORM TECHNOLOGIES, LLC,     a Delaware limited liability company          
          By: /s/ David F. Morris     Name: David F. Morris     Title: Executive
Vice President, Chief Administrative Officer and Secretary                    
UNITED PIPELINE SYSTEMS, INC.,     a Nevada corporation                     By:
/s/ David F. Morris     Name: David F. Morris     Title: Executive Vice
President, Chief Administrative Officer and Secretary                    
BRINDERSON, L.P.,     a California limited partnership                     By:
/s/ David F. Morris     Name: David F. Morris     Title: Executive Vice
President, Chief Administrative Officer and Secretary  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

  BRINDERSON CONSTRUCTORS INC.,     a California corporation                    
By: /s/ David F. Morris     Name: David F. Morris     Title: Executive Vice
President, Chief Administrative Officer and Secretary                    
GENERAL ENERGY SERVICES,     a California corporation                     By:
/s/ David F. Morris      Name: David F. Morris     Title: President, Chief
Administrative Officer and Secretary                     AEGION ENERGY SERVICES,
INC.,     a Delaware corporation                     By: /s/ David F. Morris    
Name: David F. Morris     Title: President, Chief Administrative Officer and
Secretary                     BRINDERSON SERVICES, LLC,     a Delaware limited
liability company                     By: /s/ David F. Morris     Name: David F.
Morris     Title: President, Chief Administrative Officer and Secretary        
            INSITUFORM NETHERLANDS HOLDINGS, LLC,     a Delaware limited
liability company                     By: /s/ David F. Morris     Name: David F.
Morris     Title: President, Chief Administrative Officer and Secretary        
          AEGION REHABILITATION SERVICES LIMITED,     a company incorporated in
England and Wales                     By: /s/ David F. Morris     Name: David F.
Morris     Title: Director  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

  Corrpro Companies Engineering Ltd.,     a company incorporated in England and
Wales                     By: /s/ David F. Morris      Name: David F. Morris    
Title: Director                     SCHULTZ MECHANICAL CONTRACTORS, INC.,     a
California corporation                     By: /s/ David F. Morris     Name:
David F. Morris     Title: Executive Vice President, Chief Administrative
Officer and Secretary                     DELTA DOUBLE JOINTING, LLC,     a
Delaware limited liability company                     By: /s/ David F. Morris  
  Title: Executive Vice President, Chief Administrative Officer and Secretary  
                  PACIFIC COAST FIELD SERVICES, INC.,     a Delaware corporation
                    By: /s/ David F. Morris     Name: David F. Morris     Title:
Executive Vice President, Chief Administrative Officer and Secretary  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE       AGENT:   bank of america, n.a.,     as Administrative Agent
                    By: /s/ Rosanne Parsill                         Name:
Rosanne Parsill     Title: Vice President  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

LENDERS: BANK OF AMERICA, N.A.,     as a Lender, Swing Line Lender and an L/C
Issuer                     By: /s/ Eric A. Escagne     Name: Eric A. Escagne    
Title: Senior Vice President  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

  JPMORGAN CHASE BANK, n.a.,     as a Lender and an L/C Issuer                  
  By: /s/ Donna B. Kirtian     Name: Donna B. Kirtian     Title: Authorized
Officer  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

  U.S. BANK NATIONAL ASSOCIATION,     as a Lender and an L/C Issuer            
        By: /s/ Justin Hastings     Name: Justin Hastings     Title: Vice
President  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

  COMPASS BANK,     as a Lender                     By: /s/ Kevin Wisel    
Name: Kevin Wisel     Title: Senior Vice President  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

  FIFTH THIRD BANK,     as a Lender                     By: /s/ Mark Stapleton  
  Name: Mark Stapleton     Title: Vice President  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

  PNC BANK, NATIONAL ASSOCIATION,     as a Lender                     By: /s/
Paul Spearing     Name: Paul Spearing     Title: Assistant Vice President  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,     as a Lender                    
By: /s/ Joshua D. Isakson     Name: Joshua D. Isakson     Title: Relationship
Manager  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

  BRANCH BANKING AND TRUST COMPANY,     as a Lender                     By: /s/
John P. Malloy     Name: John P. Malloy     Title: Senior Vice President  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

  BMO HARRIS BANK, N.A,.     as a Lender                     By: /s/ Michael
Gift     Name: Michael Gift     Title: Vice President  

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

  NATIONAL BANK OF KUWAIT SAK,     as a Lender                     By: /s/ Wendy
B. Wanninger      Name: Wendy B. Wanninger     Title: Executive Manager        
    By: /s/ Michael G. McHugh     Name: Michael G. McHugh     Title: Executive
Manager                          

 

 

 

AEGION CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01

 

EXISTING LETTERS OF CREDIT

 

 

 

Letter of Credit #

 

Beneficiary

 

Amount in USD

 

Issue Date

Expiry Date

Currency

L/C Issuer

 

S-769763

 

Westpac Banking Corporation Sydney

  $ 3,000,000.00    

07/01/13

06/30/16

USD

JPMorgan Chase Bank, N.A

 

S-309192

 

The Royal Bank of Scotland N.V.

  $ 1,423,833.68    

07/01/13

1/31/16

USD

JPMorgan Chase Bank, N.A

    705264  

City of Chicago

  $ 25,000.00    

01/01/99

12/31/18

USD

Bank of America, N.A.

    3039594  

Liberty Mutual Insurance Company

  $ 11,624,704.00    

08/01/01

07/01/16

USD

Bank of America, N.A.

    3086245  

Royal Bank of Canada

  $ 300,000.00    

01/25/07

01/15/16

USD

Bank of America, N.A.

 

S -336602

 

Attijariwafa Bank

  $ 1,429,414.48    

07/01/13

01/31/16

USD

JPMorgan Chase Bank, N.A

 

S-391102

 

JPMorgan Chase Bank Mumbai India

  $ 1,129,943.50    

07/01/13

10/31/15

USD

JPMorgan Chase Bank, N.A

 

S-320730

 

Discovery Product Services, LLC

  $ 1,336,384.57    

07/01/13

01/31/16

USD

JPMorgan Chase Bank, N.A

 

S-824536

 

Banco de Chile

  $ 2,564,191.00    

11/21/14

05/31/16

USD

JPMorgan Chase Bank, N.A.

 

S-826426

 

Banco de Chile

  $ 5,000,000.00    

11/21/14

01/31/16

USD

JPMorgan Chase Bank, N.A.

 

S-921176

 

Bank Dhofar

  $ 267,672.46    

03/04/15

11/09/15

USD

JPMorgan Chase Bank, N.A.

    770422       $ 90,701.50    

03/26/15

06/01/18

USD

JPMorgan Chase Bank, N.A.

 

S-833990

 

Petrofac International Ltd.

  $ 27,264.87    

05/06/15

05/01/16

USD

JPMorgan Chase Bank, N.A.

    68113390  

Ace American Insurance

  $ 3,178,733.00    

07/09/15

06/30/16

USD

Bank of America, N.A.

    68113391  

XL Specialty Insurance

  $ 1,254,992.00    

07/09/15

06/30/16

USD

Bank of America, N.A.

    68114668  

City of Royal Oak

  $ 100,000.00    

08/28/15

01/31/16

USD

Bank of America, N.A.

 

S-718223

 

SASOL Chemicals

  $ 293,725.00    

08/25/15

08/31/16

USD

JPMorgan Chase Bank, N.A.

 

S-712326

 

Minera Centinela

  $ 3,701,206.36    

09/24/15

04/13/16

USD

JPMorgan Chase Bank, N.A.

 

 
 

--------------------------------------------------------------------------------

 

  

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

Revolving

Commitment

Applicable

Percentage of

Revolving

Commitment

Term Loan

Commitment

Applicable

Percentage of

Term Loan

Commitment

Bank of America, N.A.

$48,461,538.46

16.153846154%

$56,538,461.54

16.153846154%

JPMorgan Chase Bank, N.A.

$48,461,538.46

16.153846154%

$56,538,461.54

16.153846154%

U.S. Bank National Association

$48,461,538.46

16.153846154%

$56,538,461.54

16.153846154%

Compass Bank

$28,846,153.85

9.615384615%

$33,653,846.15

9.615384615%

Fifth Third Bank

$28,846,153.85

9.615384615%

$33,653,846.15

9.615384615%

PNC Bank, National Association

$28,846,153.85

9.615384615%

$33,653,846.15

9.615384615%

Wells Fargo Bank, National Association

$28,846,153.85

9.615384615%

$33,653,846.15

9.615384615%

Branch Banking and Trust Company

$16,153,846.15

5.384615385%

$18,846,153.85

5.384615385%

BMO Harris Bank, N.A.

$16,153,846.15

5.384615385%

$18,846,153.85

5.384615385%

National Bank of Kuwait SAK, Grand Cayman Branch

$6,923,076.92

2.307692308%

$8,076,923.08

2.307692308%

TOTAL

$300,000,000.00

100.000000000%

$350,000,000.00

100.000000000%

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.05

 

DISPOSITIONS AND ACQUISITIONS

 

 

 

1.

Actions taken in connection with the strategic restructuring of the Borrower and
its Affiliates announced in October 2014.

 

 

2.

The sale of the Equity Interests of Video Injection – Insituform SAS in February
2015.

        3. The purchase of the Equity Interests of Schultz Mechanical
Contractors, Inc. on March 1, 2015.

  

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.10

 

INSURANCE

 

TYPE

CARRIER

POLICY #

EXPIRATION

DATE

AMOUNT

DEDUCTIBLE

(if SIR, identified)

General Liability

 

All subsidiaries

Greenwich Insurance Company

*****

*****

*****

*****

Automobile

 

All subsidiaries

Ace American Insurance Company

*****

*****

*****

*****

Worker’s Compensation- Deductible

 

All subsidiaries with operations in CA/MA

Ace American Insurance Company

*****

*****

*****

*****

Worker’s Compensation- Retro

 

All subsidiaries with operations in WI

Ace Fire Underwriters

*****

*****

*****

*****

Worker’s Compensation- Deductible

 

All subsidiaries with operations in All other States

Indemnity Insurance Co. of North America

*****

*****

*****

*****

Excess Liability

 

All subsidiaries

Starr Indemnity & Liability Company

*****

*****

*****

*****

Excess Liability

All subsidiaries

 

American Guarantee & Liability Ins. Co.

*****

*****

*****

*****

Excess Liability

All subsidiaries

 

Endurance America Insurance Company

*****

*****

*****

*****

  

 
 

--------------------------------------------------------------------------------

 

 

TYPE CARRIER POLICY #

EXPIRATION

DATE

AMOUNT

DEDUCTIBLE

(if SIR, identified)

Excess Liability

All subsidiaries

 

Travelers Property & Casualty of America

*****

*****

*****

*****

Excess Liability

All subsidiaries

 

Ohio Casualty Insurance Co (Liberty)

*****

*****

*****

*****

Premises Pollution Legal Liability- Domestic

 

All Subsidiaries

 

Indian Harbor Ins. Co.

*****

*****

*****

*****

Contractors Pollution Liability

 

All Subsidiaries

 

Indian Harbor Ins. Co.

*****

*****

*****

*****

Excess Contractors Pollution Liability

 

All Subsidiaries

 

Allied World Assurance Company

*****

*****

*****

*****

Excess Contractors Pollution Liability

 

All Subsidiaries

 

Ironshore Insurance Company

*****

*****

*****

*****

  

 
 

--------------------------------------------------------------------------------

 

 

TYPE CARRIER POLICY #

EXPIRATION

DATE

AMOUNT

DEDUCTIBLE

(if SIR, identified)

Professional Liability for Construction Contractors- Worldwide

 

Corrpro, Brinderson, &

Fyfe

 

Indian Harbor Ins. Co.

*****

*****

*****

*****

Marine Liability

 

TBC, CCSI, Corrpro, Fyfe and Brinderson

Starr Indemnity & Liability Company

*****

*****

*****

*****

Protection & Indemnity and Hull Coverage

 

TBC for “Little John”;

Corrpro for “Carolina Skiff” ; Fibrwrap for Jon boat

Starr Indemnity & Liability Company

*****

*****

*****

*****

Excess Marine Liability

 

TBC, CCSI, Corrpro, Fyfe and Brinderson

Starr Indemnity & Liability Company

*****

*****

*****

*****

Excess Marine Liability

 

TBC, CCSI, Corrpro, Fyfe and Brinderson

Lloyd’s of London

*****

*****

*****

*****

Excess Marine Liability

 

TBC, CCSI, Corrpro, Fyfe and Brinderson

Lloyd’s of London

*****

*****

*****

*****

Watercraft Pollution Liability- “Little John”—

 

TBC only

Water Quality Ins. Syndicate

*****

*****

*****

*****

Non-Owned Aircraft Liability

 

All subsidiaries

Catlin Insurance Co.

*****

*****

*****

*****

  

 
 

--------------------------------------------------------------------------------

 

 

TYPE CARRIER POLICY #

EXPIRATION

DATE

AMOUNT

DEDUCTIBLE

(if SIR, identified)

Property

(Global Program)

 

All subsidiaries except Bayou Wasco Insulation

 

 

Zurich Ins. Co. (40%)

 

Allianz Global Risk US Ins. Co. (30%)

 

Westport Insurance Corp (Swiss Re) (30%)

*****

*****

*****

*****

Flood-NFIP

Corrpro- Ocean City, NJ

 

Hartford Ins Co. of the Midwest

*****

*****

*****

*****

Flood-NFIP

Corrpro- Kent, WA

 

Hartford Ins. Co. of the Midwest

*****

*****

*****

*****

Property

 

Bayou Wasco Insulation

Lloyd’s London

Indian Harbor Ins Co

QBE Specialty Ins Co

Steadfast Ins. Co

General Security Indemnity Company of Arizona

United Specialty Insurance Company

Lexington Insurance Company

Princeton Excess and Surplus Lines Insurance Company

International Insurance Company of Hannover

*****

*****

*****

*****

Ocean Cargo—all subsidiaries

Starr Indemnity Ins. Co.

*****

*****

*****

*****

  

 
 

--------------------------------------------------------------------------------

 

 

TYPE CARRIER POLICY #

EXPIRATION

DATE

AMOUNT

DEDUCTIBLE

(if SIR, identified)

Contractors Equipment & Installation Floater

(Global Program)

 

All subsidiaries

 

 

AGCS Marine Insurance Co.

*****

*****

*****

*****

Employed Lawyers Professional Liability—Per Application

Federal Insurance Co.

*****

*****

*****

*****

Directors & Officers Liability-Primary

Chubb (Federal Ins. Co.)

*****

*****

*****

*****

Directors & Officers Liability- Excess

 

Axis Ins. Co.

*****

*****

*****

*****

Directors & Officers Liability- Excess

 

Beazley Ins. Co.

*****

*****

*****

*****

Directors & Officers Liability- Excess

 

Navigators Ins. Co.

*****

*****

*****

*****

Directors & Officers Liability- Excess-Broad Form A

ACE American Ins. Co.

*****

*****

*****

*****

Directors & Officers Liability- Excess-Broad Form A

CNA (Continental Casualty Co.)

*****

*****

*****

*****

Employment Practices Liability

 

Chubb (Federal Ins. Co.)

*****

*****

*****

*****

Fiduciary Liability

 

Chubb (Federal Ins. Co.)

*****

*****

*****

*****

Special Crime (K&R)

 

Great American (Hiscox)

*****

*****

*****

*****

Crime

 

Zurich

*****

*****

*****

*****

 

 
 

--------------------------------------------------------------------------------

 

  

TYPE

CARRIER

POLICY #

EXPIRATION

DATE

AMOUNT

DEDUCTIBLE

(if SIR, identified)

General Liability- Local

 

ACE Europe

*****

*****

*****

*****

Foreign Liability

 

MASTER PROGRAM

Ace American Insurance Co.

*****

*****

*****

*****

Excess Liability

 

All subsidiaries

 

Starr Indemnity & Liability Company

*****

*****

*****

*****

Excess Liability

All subsidiaries

 

American Guarantee & Liability Ins. Co.

*****

*****

*****

*****

Excess Liability

All subsidiaries

 

Endurance America Insurance Company

*****

*****

*****

*****

Excess Liability

All subsidiaries 

 

Travelers Property & Casualty of America

*****

*****

*****

*****

Excess Liability

All subsidiaries

 

Ohio Casualty Insurance Co. (Liberty)

*****

*****

*****

*****

  

 
 

--------------------------------------------------------------------------------

 

 

TYPE

CARRIER

POLICY #

EXPIRATION

DATE

AMOUNT

DEDUCTIBLE

(if SIR, identified)

Property- Local

 

Zurich

*****

*****

*****

*****

Property

(Global Program)

 

All subsidiaries except Bayou Wasco Insulation

& BPPC Canada

 

 

Zurich Ins. Co. (40%)

 

Allianz Global Risk US Ins. Co. (30%)

 

Westport Insurance Corp (Swiss Re) (30%)

*****

*****

*****

*****

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13

 

SUBSIDIARIES

 

 

Company Name

 

Place of

Formation

 

Equity

Interests

Outstanding

 

Ownership

 

Outstanding

Options,

Warrants,

Rights of

Conversion

or Purchase

Aegion Corrosion Protection Holdings Limited

United Kingdom

40,462.5 ordinary shares and 19,500 preferred ordinary

Corrpro Companies, Inc. owns 100% of the equity interests

None

Aegion Energy Services, Inc.

Delaware

N/A

Aegion Holding Company, LLC owns 100% of the equity interests

None

Aegion Holding Company, LLC

 

Delaware

100 shares of common stock

Aegion Corporation owns 100% of the equity interests

None

Aegion Rehabilitation Services Limited

 

United Kingdom

1,000 ordinary shares

Aegion Corporation owns 100% of the equity interests

None

Bayou Perma-Pipe Canada, Ltd.

Alberta, Canada

1,000 shares

United Pipeline Systems Limited owns 51% of the equity interests

None

Bayou Wasco Insulation, LLC

 

Delaware

100 Units

Aegion Holding Co., LLC owns 51% of the equity interests

None

  

 
 

--------------------------------------------------------------------------------

 

 

Brinderson, L.P.

California

13,360,035 Class A Units; 1,999,291 Class B Units

General Energy Services owns a 3.6% GP interest and Brinderson Services,
LLC will own a 96.4% LP interest

None

Brinderson Constructors Inc.

California

1,000 shares

Aegion Energy Services, Inc. owns 100% of the equity interests

None

Brinderson Services, LLC

 

Delaware

N/A

General Energy Services owns 100% of the equity interests

None

Commercial Coating Services International, LLC

 

Texas

100% member interest

The Bayou Companies, LLC 100% of the equity interests

None

Corrpower International Limited

 

Saudi Arabia

20,000 shares

Corrpro Canada, Inc. owns 70% of the equity interests

None

Corrpro Canada Holdings, Inc.

 

Delaware

1,000 shares

Corrpro Companies, Inc. owns 100% of the equity interests

None

Corrpro Canada, Inc.

Alberta, Canada

10,000,001 common shares and 3,274,219 preferred shares

Insituform Technologies CV owns 90% of the common shares (9,000,000 shares);
Corrpro Holdings, LLC owns 10% of the common shares (1,000,001 shares) and 100%
of the preferred shares

None

Corrpro Companies C.A.

Venezuela

1,000 shares

Corrpro Canada Holdings, Inc. owns 99.99% of the equity interests

None

  

 
 

--------------------------------------------------------------------------------

 

 

Corrpro Companies Engineering Limited

United Kingdom

N/A

Aegion Rehabilitation Services Limited owns 100% of the equity interests

None

Corrpro Companies Europe Ltd.

United Kingdom

185,327 Ordinary A shares and 52,387 Ordinary B shares

Aegion Corrosion Protection Holdings Limited owns 100% of the equity interests

None

Corrpro Companies, Inc.

 

Ohio

100 shares of common stock

Aegion Corporation owns 100% of the equity interests

None

Corrpro Companies International, Inc.

 

Nevada

100 shares

Corrpro Companies, Inc. owns 100% of the equity interests

None

Corrpro Holdings, LLC

Delaware

710 shares of common stock

Corrpro Canada Holdings, Inc. owns 100% of the equity interests

None

CRTS, Inc.

Oklahoma

10,000 shares of capital stock

Aegion Holding Company, LLC owns 100% of the equity interests

None

Delta Double Jointing, LLC

Delaware

100 units

The Bayou Companies, LLC owns 100% of the equity interests

None

Fibrwrap Construction Chile S.A.

Chile

5,000 shares

Fibrwrap Construction LatinAmerica, S.A. owns 55% of the equity interests

None

Fibrwrap Construction Colombia S.A.S.

Colombia

175,000 shares

Fibrwrap Construction LatinAmerica, S.A. owns 100% of the equity interests

None

  

 
 

--------------------------------------------------------------------------------

 

 

Fibrwrap Construction LatinAmerica, S.A.

Panama

250 shares

Fyfe International Holdings B.V. owns 100% of the equity interests

None

Fibrwrap Construction (M) Sdn Bhd

 

Malaysia

100,000 shares

Fyfe Asia Pte. Ltd. owns 100% of the equity interests

None

Fibrwrap Construction Peru S.A.C.

Peru

3,000 shares

Fibrwrap Construction LatinAmerica, S.A. owns 51% of the equity interests

None

Fibrwrap Construction Pte Ltd

Singapore

1,000,000 shares

Fyfe International Holdings B.V. owns 100% of the equity interests

None

Fibrwrap Construction Services, Inc.

Delaware

100 shares of capital stock

Infrastructure Group Holdings, LLC owns 100% of the equity interests

None

Fibrwrap Construction Services Ltd.

British Columbia, Canada

100 common shares

Infrastructure Group Holdings, LLC owns 100% of the equity interests

None

Fibrwrap Construction Services USA, Inc.

Delaware

100 shares of capital stock

Infrastructure Group Holdings, LLC owns 100% of the equity interests

None

Fyfe Asia Pte. Ltd.

Singapore

1,000,000 shares

Fyfe International Holdings B.V. owns 100% of the equity interests

None

Fyfe Borneo Sdn Bhd

Brunei

100,000 shares

Fyfe Asia Pte. Ltd. owns 51% of the equity interests (51,000 shares)

None

  

 
 

--------------------------------------------------------------------------------

 

 

Fyfe Co. LLC

Delaware

100 shares of common stock

Infrastructure Group Holdings, LLC owns 100% of the equity interests

None

Fyfe ENC Korea, Ltd.

 

Korea

1,000 shares

Fyfe (Hong Kong) Limited owns 70% of the equity interests

None

Fyfe (Hong Kong) Limited

Hong Kong

1,000,000 shares

Fyfe International Holdings B.V. owns 63.3% of the equity interests (633,000
shares) and Fyfe Asia Pte. Ltd. owns 36.7% of the equity interests (367,000
shares)

None

Fyfe International Holdings B.V.

 

Netherlands

18,000 shares

Insituform C.V. owns 100% of the equity interests

None

Fyfe Japan Co. Ltd

 

Japan

200,000 shares

Fyfe Asia Pte. Ltd. owns 100% of the equity interests

None

Fyfe – LatinAmerica S.A.

Panama

100 common shares

Fyfe International Holdings B.V. owns 100% of the equity interests

None

Fyfe – Latin America, S.A. de C.V.

El Salvador

175 shares

Fyfe International Holdings B.V. owns 174 the equity interests and
Infrastructure Group Holdings, LLC owns 1 share

None

General Energy Services

California

500,000 shares

Aegion Energy Services, Inc. owns 100% of the equity interests

None

Grupo Meltzer Fibrwrap Costa Rica S.A.

Costa Rica

100 shares

Fibrwrap Construction LatinAmerica, S.A. owns 51% of the equity interests

None

  

 
 

--------------------------------------------------------------------------------

 

 

Harcotec de Mexico S.A. de C.V.

 

Mexico

100 shares of common stock

Corrpro Companies, Inc. owns 100% of the equity interests

None

Hockway Middle East FZE

Ras Al Khaimah Free Trade Zone

12 shares

Insituform Technologies Netherlands B.V. owns 100% of the equity interests

None

Hockway Middle East FZE

Dubai Silicon Oasis Free Trade Zone

1 share

Hockway Middle East FZE [Ras Al Khaimah Free Trade Zone] owns 100% of the equity
interests

None

INA Acquisition Corp.

 

Delaware

1,000 shares of common stock

Aegion Corporation owns 100% of the equity interests

None

Infrastructure Group Holdings, LLC

 

Delaware

100 shares of common stock

Aegion Corporation owns 100% of the equity interests

None

Insitu Envirotech (S.E. Asia) Pte. Ltd.

Singapore

3,000,000 shares

Insituform Technologies Netherlands B.V. owns 100% of the equity interests

None

Insituform Asia Limited

Hong Kong

225,214 ordinary shares

Insituform Technologies Netherlands B.V. owns 100% of the equity interests

None

Insituform Belgium N.V.

Belgium

111,000 shares

Insituform Holdings (UK) Limited owns 110,999 the equity interests; Insituform
Rioolrenovatietechnieken B.V. owns 1 share

None

  

 
 

--------------------------------------------------------------------------------

 

 

Insituform C.V.

The Netherlands

0.62% LP interest and 99.38% GP interest

Insituform Technologies Netherlands Holdings, LLC owns 0.62% Limited Partnership
interest; Insituform Technologies CV owns 99.38% General Partnership interest

None

Insituform Cyprus Limited

Cyprus

2,000 ordinary shares

Insituform Technologies Limited [Canada] owns 100% of the equity interests

None

Insituform Europe SAS

 

France

Capital of 38,200 Euros

Insituform Cyprus Limited owns 100% of the equity interests

None

Insituform Holdings B.V.

The Netherlands

1 Common share; 1 Preferred share

Insituform Technologies Netherlands B.V. owns 1 Common share; Insituform Cyprus
Limited owns 1 Preferred share

None

Insituform Holdings (UK) Limited

 

United Kingdom

181,377 ordinary shares

Insituform Holdings B.V. owns 100% of the equity interests

None

Insituform Hong Kong Limited

Hong Kong, China

1,000 shares

Insituform Technologies Netherlands B.V. owns 100% of the equity interests

None

Insituform Limited Partnership

New Brunswick, Canada

99.99% GP interest; 0.01% LP interest

Insituform Technologies Netherlands B.V. owns 99.99% General Partnership
interest; Insituform Holdings B.V. owns 0.01% Limited Partnership interest

None

  

 
 

--------------------------------------------------------------------------------

 

 

Insituform Linings Asia Sdn Bhd

Malaysia

100,000 ordinary shares

Insituform Singapore Pte. Ltd. owns 100% of the equity interests

None

Insituform Linings Limited

United Kingdom

68,000 shares

Insituform Holdings (UK) Limited owns 100% of the equity interests

None

Insituform Netherlands Holdings, LLC

 

Delaware

N/A

INA Acquisition Corp. owns 100% of the equity interests

None

Insituform Pacific Pty Limited

Australia

5,218,085 ordinary shares

Insituform Technologies Netherlands B.V. owns 100% of the equity interests

None

Insituform Pipeline Rehabilitation Private Limited

India

22,196,798 shares

Insituform Technologies, LLC owns 22,196,698 shares and INA Acquisition Corp.
owns 100 shares

None

Insituform Rioolrenovatietechnieken B.V.

 

The Netherlands

18,151.21 shares

Insituform Cyprus Limited owns 100% of the equity interests

None

Insituform Singapore Pte. Ltd.

Singapore

6,233,873 ordinary shares

Insituform Technologies Netherlands B.V. owns 100% of the equity interests

None

Insituform sp. z o.o.

Poland

100 shares

Insituform Holdings (UK) Limited owns 100% of the equity interests

None

Insituform SPML JV

India

Membership Interest

Insituform Technologies, LLC owns 99.9% of the equity interests

None

  

 
 

--------------------------------------------------------------------------------

 

 

Insituform Technologies C.V.

The Netherlands

0.5% LP interest and 99.5% GP interest

Insituform Netherlands Holdings, LLC owns 0.5% Limited Partnership interest; INA
Acquisition Corp. owns 99.5% General Partnership interest

None

Insituform Technologies Iberica SA

 

Spain

N/A

INA Acquisition Corp. owns 100% of the equity interests

None

Insituform Technologies Limited

Alberta, Canada

300 Common shares; 1,127,801 Class A Preferred shares; 500 Special shares

Insituform Technologies Netherlands B.V. owns 300 Common shares & 1,127,801
Class A Preferred shares; INA Acquisition Corp. owns 500 Special shares

None

Insituform Technologies Limited

United Kingdom

1,000,000 shares

Insituform Holdings (UK) Limited owns 100% of the equity interests

None

Insituform Technologies, LLC

 

Delaware

1 share

Aegion Corporation owns 100% of interests

None

Insituform Technologies Netherlands B.V.

 

The Netherlands

18,001 shares

Insituform CV owns 100% of the equity interests

None

Insituform Technologies Netherlands Holdings, LLC

Delaware

N/A

Insituform Technologies C.V. owns 100% of the equity interests

None

Insituform Technologies USA, LLC

Delaware

1,000 shares

Insituform Technologies, LLC owns 100% of the equity interests

None

ITI International Services Canada Ltd.

Alberta, Canada

100 shares of capital stock

Insituform Technologies Limited owns 100% of the equity interests

None

  

 
 

--------------------------------------------------------------------------------

 

 

ITI International Services, Inc.

 

Delaware

100 shares

Aegion Corporation owns 100% of the equity interests

None

Manufactured Technologies Corporation

 

Mississippi

10 shares of capital stock

Aegion Corporation owns 100% of the equity interests

None

Nu Pipe Limited 

United Kingdom

1,000 ordinary shares

Insituform Holdings (UK) Limited owns 100% of the equity interests

None

Ocean City Research Corp.

 

New Jersey

1,000 shares

Corrpro Companies, Inc. owns 100% of the equity interests

None

Pacific Coast Field Services, Inc.

Delaware

100 shares

Aegion Energy Services, Inc. owns 100% of the equity interests

None

PT Fyfe Fibrwrap Indonesia

Indonesia

2,000 shares

Fyfe Asia Pte. Ltd. owns 55% of the equity interests (1,100 shares)

None

Schultz Mechanical Contractors, Inc.

California

200 shares

Aegion Energy Services, Inc. owns 100% of the equity interests

None

Sewer Services Limited

United Kingdom

10,000 shares

Insituform Holdings (UK) Limited owns 100% of the equity interests

None

Technologies & Art Pte. Ltd.

 

Singapore

2 ordinary shares

Fyfe Asia Pte. Ltd. owns 100% of the equity interests

None

The Bayou Companies, LLC

 

Delaware

100 shares of capital stock

Aegion Corporation owns 100% of the equity interests

None

United Pipeline de Mexico S.A. de C.V.

 

Mexico

50,000 shares of capital stock

INA Acquisition Corp. owns 55% of the equity interests

None

  

 
 

--------------------------------------------------------------------------------

 

 

United Pipeline Middle East, Inc.

Delaware

100 shares of capital stock

Aegion Holding Company, LLC owns 100% of the equity interests

None

United Pipeline Systems, Inc.

Nevada

100 shares of capital stock

Aegion Holding Company, LLC owns 100% of the equity interests

None

United Pipeline Systems International, Inc.

Delaware

100 shares of capital stock

Aegion Holding Company, LLC owns 100% of the equity interests

None

United Pipeline Systems Limited

Alberta, Canada

100 shares

Insituform Technologies Netherlands B.V. owns 100% of the equity interests

None

United Pipelines Inversiones Limitada

Chile

Member interests

Insituform Technologies, LLC owns 60% of the equity interests; INA Acquisition
Corp. owns 40% of the equity interests

None

United Pipelines SRL

Argentina

1,200 quotas

United Pipelines Inversiones Limitada owns 90% of the equity interests;
Insituform Technologies Netherlands B.V. owns 10% of the equity interests

None

United Sistema de Tuberias Limitada

Chile

100% member interest

Insituform Technologies, LLC owns 60% of the equity interests; INA Acquisition
Corp. owns 40% of the equity interests

None

  

 
 

--------------------------------------------------------------------------------

 

 

United Sistemas de Revestimento em Tubulações Ltda.

Brazil

503.75 quotas

Insituform Holdings B.V. owns 0.8% of the equity interests; Insituform
Technologies Netherlands B.V. owns 99.2% of the equity interests

None

United Special Technical Services LLC

 

Oman

800,000 shares

Insituform Technologies Netherlands B.V. owns 51%

None

UPS-APTec Limited

United Kingdom

642,400 ordinary shares

United Pipeline Systems International, Inc. owns 51% of the equity interests

None

Wilson Walton Anti Corrosivos Ltd.

Portugal

N/A

Aegion Corrosion Protection Limited owns 100% of the equity interests

None

Wilson Walton Overseas Holding Limited

United Kingdom

N/A

Aegion Corrosion Protection Limited owns 100% of the equity interests

None

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 6.17

 

INTELLECTUAL PROPERTY

 

U.S. Patents

 

Issued Patents

 

Patent Owner

 

Title

Patent No.

Issue Date

Corrpro Companies, Inc.

 

CATHODIC PROTECTION SYSTEM

6,315,876

11/13/2001

Corrpro Companies, Inc.

COMPOSITE ANODE ELECTROLYTE PIPE SECTION AND METHOD OF MAKING AND FORMING A
PIPELINE AND APPLYING CATHODIC PROTECTION TO THE PIPELINE

6,238,545

5/29/2001

Corrpro Companies, Inc.

 

REFERENCE CELL

6,187,161

2/13/2001

Corrpro Companies, Inc

.

SACRIFICIAL ANODE FOR CATHODIC PROTECTION AND ALLOY THEREFORE

6,673,309

1/6/2004

CRTS, Inc.

 

INTERNAL FIELD JOINT INSPECTION ROBOT (CRTS)

7,077,020

7/18/2006

CRTS, Inc.

 

INTERNAL PIPE COATING INSPECTION ROBOT (CRTS)

8,633,713

1/21/2014

CRTS, Inc.

 

PIPELINE INTERNAL FIELD JOINT CLEANING, COATING, AND INSPECTION ROBOT (CRTS)

8,800,396

8/12/2014

FYFE CO. LLC

 

ANCHOR AND METHOD FOR REINFORCING A STRUCTURE (Fyfe)

7,207,149

4/24/2007

FYFE CO. LLC

 

BLAST RESISTANT PREFABRICATED WALL UNITS (Fyfe)

7,406,806

8/5/2008

FYFE CO. LLC

 

BLAST-RESISTANT BUILDING (Fyfe)

6,138,420

10/31/2000

FYFE CO. LLC

CONNECTOR FOR REINFORCING THE ATTACHMENT AMONG STRUCTURAL COMPONENTS (Fyfe)

7,574,840

8/18/2009

FYFE CO. LLC

CONNECTOR FOR REINFORCING THE ATTACHMENT AMONG STRUCTURAL COMPONENTS (Fyfe)

7,930,863

4/26/2011

FYFE CO. LLC

 

EXPANDABLE LINER FOR THE PROTECTION AND STRENGTHENING OF EXISTING PIPES (Fyfe)

9,086,183

7/21/2015

FYFE CO. LLC

 

FABRIC REINFORCED PIPE (Fyfe)

5,931,198

8/3/1999

FYFE CO. LLC

 

METHOD FOR REPAIRING STEEL-REINFORCED CONCRETE STRUCTURE (Fyfe)

7,306,687

12/11/2007

FYFE CO. LLC

METHOD OF EXTERNALLY STRENGTHENING CONCRETE COLUMNS WITH FLEXIBLE STRAP OF
RENFORCING MATERIAL (Fyfe/Hexcel)

6,219,991

4/24/2001

FYFE CO. LLC

 

METHODS OF REINFORCING STRUCTURES AGAINST BLAST EVENTS (Fyfe)

8,713,891

5/6/2014

  

 
 

--------------------------------------------------------------------------------

 

 

FYFE CO. LLC

 

REINFORCEMENT OF STRUCTURES IN HIGH MOISTURE ENVIRONMENTS (Fyfe/Hexcel)

5,925,579

7/20/1999

FYFE CO. LLC

 

REINFORCEMENT SYSTEM FOR INCREASED LATERAL STABILITY OF FLOOD WALL (Fyfe)

8,496,404

7/30/2013

FYFE CO. LLC

 

REINFORCEMENT SYSTEM FOR INCREASED LATERAL STABILITY OF WALL (Fyfe)

8,784,006

7/22/2014

FYFE CO. LLC

 

REPAIR JACKET FOR PILINGS AND METHOD (Fyfe)

7,300,229

11/27/2007

FYFE CO. LLC

 

STAY-IN-PLACE FORM (Fyfe)

6,295,782

10/2/2001

FYFE CO. LLC

 

STAY-IN-PLACE FORM (Fyfe)

6,878,323

4/12/2005

FYFE CO. LLC

 

SYSTEM AND METHOD FOR INCREASING THE SHEAR STRENGTH OF A STRUCTURE (Fyfe)

7,980,033

7/19/2011

FYFE CO. LLC

SYSTEM AND METHOD OF REINFORCING A COLUMN POSITIONED PROXIMATE A BLOCKING
STRUCTURE (Fyfe)

9,085,898

7/21/2015

FYFE CO. LLC

 

SYSTEM AND METHOD OF REINFORCING SHAPED COLUMNS (Fyfe)

8,511,043

8/20/2013

FYFE CO. LLC

 

SYSTEM FOR REINFORCING STRUCTURE USING SITE-CUSTOMIZED MATERIALS (Fyfe)

7,946,088

5/24/2011

FYFE CO. LLC

 

SYSTEMS AND METHODS FOR PROTECTING A CABLE OR CABLE BUNDLE (Fyfe)

8,795,832

8/5/2014

FYFE CO. LLC

 

VEST (Fyfe)

D455,537

4/16/2002

INA Acquisition Corp.

 

APPARATUS FOR INSTALLATION OF LINING WITH SEALING COLLAR

5,975,878

11/2/1999

INA Acquisition Corp.

APPARATUS FOR INSTALLING A FLEXIBLE CURED IN PLACE LATERAL SEAL IN AN EXISTING
MAIN PIPELINE

6,029,726

2/29/2000

INA Acquisition Corp.

APPARATUS FOR INSTALLING A FLEXIBLE CURED IN PLACE LATERAL SEAL IN AN EXISTING
MAIN PIPELINE

6,520,719

2/18/2003

INA Acquisition Corp.

CURED IN PLACE LATERAL SEAL FOR RELINING OF PIPELINES AND METHOD OF MANUFACTURE

5,915,419

6/29/1999

INA Acquisition Corp.

CURED IN PLACE LATERAL SEAL FOR RELINING OF PIPELINES AND METHOD OF MANUFACTURE

6,044,867

4/4/2000

INA Acquisition Corp.

CURED IN PLACE LINER WITH EVERTED OUTER IMPERMEABLE LAYER AND METHOD OF
MANUFACTURE

7,857,932

12/28/2010

INA Acquisition Corp.

 

DUAL GLAND AIR INVERSION AND STEAM CURE OF CURED IN PLACE LINER

8,066,499

11/29/2011

INA Acquisition Corp.

 

DUAL GLAND AIR INVERSION AND STEAM CURE OF CURED IN PLACE LINER

8,038,913

10/18/2011

INA Acquisition Corp.

 

DUAL SIDED APPARATUS FOR CUTTING OPENINGS IN LINED CONDUITS

5,960,882

10/5/1999

  

 
 

--------------------------------------------------------------------------------

 

 

INA Acquisition Corp.

EXHAUST AND/OR CONDENSATE PORT FOR CURED IN PLACE LINERS AND INSTALLATION
METHODS AND APPARATUS

8,083,975

12/27/2011

INA Acquisition Corp.

 

FIBER REINFORCED COMPOSITE LINER FOR LINING AN EXISTING CONDUIT

6,708,729

3/23/2004

INA Acquisition Corp.

 

FIBER REINFORCED COMPOSITE LINER FOR LINING AN EXISTING CONDUIT

6,923,217

8/2/2005

INA Acquisition Corp.

 

FIBER REINFORCED COMPOSITE LINER FOR LINING AN EXISTING CONDUIT

6,932,116

8/23/2005

INA Acquisition Corp.

 

FLEXIBLE LINING WITH FLEXIBLE COLLAR FOR LINING LATERAL PIPELINES

6,337,114

1/8/2002

INA Acquisition Corp.

 

FLOWTHROUGH APPARATUS AND METHOD FOR LINING OF PIPELINES

5,736,166

4/7/1998

INA Acquisition Corp.

FORMING A FLANGE ON A TUBULAR MEMBER LINED WITH A THERMOPLASTIC LINER AND A
FLANGE LINED TUBULAR MEMBER

6,176,525

1/23/2001

INA Acquisition Corp.

 

HOLDBACK GROMMET FOR INSTALLATION OF CURED IN PLACE PIPE

8,069,532

12/6/2011

INA Acquisition Corp.

INSTALLATION OF CURED IN PLACE LINER WITH INNER IMPERMEABLE LAYER AND APPARATUS

7,112,254

9/26/2006

INA Acquisition Corp.

INSTALLATION OF CURED IN PLACE LINERS WITH AIR AND FLOW-THROUGH STEAM TO CURE

7,766,048

8/3/2010

INA Acquisition Corp.

INSTALLATION OF CURED IN PLACE LINERS WITH AIR AND STEAM AND INSTALLATION
APPARATUS

6,708,728

3/23/2004

INA Acquisition Corp.

INSTALLATION OF CURED IN PLACE LINERS WITH AN ENDLESS REUSABLE INFLATION BLADDER
AND INSTALLATION APPARATUS

6,682,668

1/27/2004

INA Acquisition Corp.

 

LINING OF "TEES" AND "WYES" IN PIPELINES OR PASSAGEWAYS

5,927,341 C1

10/25/2011

INA Acquisition Corp.

 

METHOD FOR EVERTING A LINER USING A COMPACT APPARATUS

5,942,183

1/27/1997

INA Acquisition Corp.

 

DUAL CONTAINMENT PIPE AND METHOD OF INSTALLATION

5,778,938

2/9/1996

INA Acquisition Corp.

 

METHOD FOR LINING OF LATERAL PIPELINES WITH FLOW-THROUGH APPARATUS

6,001,212

12/14/1999

INA Acquisition Corp.

 

METHOD OF ACCURATE TRENCHLESS INSTALLATION OF UNDERGROUND PIPE

6,682,264

1/27/2004

INA Acquisition Corp.

 

METHOD OF ACCURATE TRENCHLESS INSTALLATION OF UNDERGROUND PIPE

6,953,306

10/11/2005

INA Acquisition Corp.

METHOD OF INSTALLATION OF A FLEXIBLE CURED IN PLACE LATERAL SEAL IN AN EXISTING
MAIN PIPELINE

6,068,725

5/30/2000

  

 
 

--------------------------------------------------------------------------------

 

 

INA Acquisition Corp.

METHOD OF INSTALLATION OF A FLEXIBLE RESIN IMPREGNABLE TUBULAR PIPELINER USING
AN INTEGRAL GROMMET

6,103,046

1/22/1997

INA Acquisition Corp.

 

DUAL CONTAINMENT PIPE SYSTEM AND METHOD OF INSTALLATION

6,123,110

9/3/1999

INA Acquisition Corp.

 

LINING OF PIPELINES OR PASSAGEWAYS USING A PUSH ROD ADHERED TO ROD AND LINER

6,146,491

7/27/1998

INA Acquisition Corp.

LINING OF PIPELINES WITH A FLEXIBLE LINING INCLUDING A HEAT CURABLE RESIN BY
CURING IN STAGES

6,354,330

3/10/1995

INA Acquisition Corp.

 

METHOD OF LINING PIPELINES WITH FLOWTHROUGH APPARATUS AND LINER

6,093,363

7/25/2000

INA Acquisition Corp.

 

PANEL LINER AND METHOD OF MAKING SAME

7,018,577

3/28/2006

INA Acquisition Corp.

 

PREPARATION OF CURED IN PLACE LINER WITH INTEGRAL INNER IMPERMEABLE LAYER

7,261,788

8/28/2007

INA Acquisition Corp.

PRESSURIZED BLADDER CANNISTER FOR AIR AND STEAM INSTALLATION OF CURED IN PLACE
PIPE

6,539,979

4/1/2003

INA Acquisition Corp.

PRESSURIZED BLADDER CANNISTER FOR AIR AND STEAM INSTALLATION OF CURED IN PLACE
PIPE

6,679,293

1/20/2004

INA Acquisition Corp.

PRESSURIZED BLADDER CANNISTER FOR AIR AND STEAM INSTALLATION OF CURED IN PLACE
PIPE

6,969,216

11/29/2005

INA Acquisition Corp.

 

REINSTATEMENT OF AN EXISTING CONNECTION IN A LINED CONDUIT

8,015,695

9/13/2011

INA Acquisition Corp.

 

REPLACEMENT PIPE FOR INSTALLATION IN AN EXISTING CONDUIT

6,089,275

7/18/2000

INA Acquisition Corp.

 

RESIN IMPREGNATION TOWER FOR CURED IN PLACE LINER

7,238,251

7/3/2007

INA Acquisition Corp.

 

REUSABLE INVERSION SLEEVE ASSEMBLY FOR INVERSION OF CURED IN PLACE LINERS

7,866,968

1/11/2011

INA Acquisition Corp.

 

SEALED INVERSION LINER FOR LINING AN EXISTING PIPELINE OR CONDUIT

6,117,507

9/12/2000

INA Acquisition Corp.

 

SEALING METHODS (Daniel Contractors)

7,707,704

5/4/2010

INA Acquisition Corp.

 

STEAM CURE OF CURED IN PLACE LINER

7,108,456

9/19/2006

INA Acquisition Corp.

 

STEAM CURE OF CURED IN PLACE LINER (INA)

7,360,559

4/22/2008

INA Acquisition Corp.

 

WEDGE TYPE PLUG AND METHOD OF PLUGGING A LATERAL LINE

8,820,363

9/2/2014

Pipe Rehab International, Inc.

FORMING A FLANGE ON A TUBULAR MEMBER LINED WITH A THERMOPLASTIC LINER AND A
FLANGE LINED TUBULAR MEMBER (UPS)

6,079,095

6/27/2000

  

 
 

--------------------------------------------------------------------------------

 

 

United Pipeline Systems, Inc.

 

ANNULAR FLUID MANIPULATION IN LINED TUBULAR SYSTEMS (UPS)

6,634,388

10/21/2003

United Pipeline Systems, Inc.

ANNULAR FLUID MANIPULATION IN LINED TUBULAR SYSTEMS TO ENHANCE COMPONENT
MECHANICAL PROPERTIES AND FLOW INTEGRITY (UPS)

6,601,600

8/5/2003

United Pipeline Systems, Inc.

 

INSERTION OF LINERS INTO HOST TUBULARS BY FLUID INJECTION (UPS)

6,523,574

2/25/2003

United Pipeline Systems, Inc.

 

WELDED JOINT FOR LINED PIPE AND COMPONENTS THEREOF (UPS)

8,714,597

5/6/2014

  

 


--------------------------------------------------------------------------------

 

  

Pending Applications

 

Patent Owner

 

Title

Appl. No.

Filing Date

Commercial Coating Services International, LLC

 

COATING APPARATUS AND METHOD OF COATING JOINT (CCSI)

14/871,798

9/30/2015

Commercial Coating Services International, LLC

 

PIPE OUTER SURFACE INSPECTION APPARATUS (CCSI)

14/213,631

3/14/2014

FYFE CO. LLC

 

EXPANDABLE LINER FOR THE PROTECTION AND STRENGTHENING OF EXISTING PIPES (Fyfe)

14/803,941

7/20/2015

FYFE CO. LLC

SYSTEMS AND METHODS FOR REINFORCING A PIPE USING FIBER BUNDLES AND FIBER BUNDLE
RIBBON (Fyfe)

14/460,955

8/15/14

FYFE CO. LLC

 

HIGH STRENGTH LINER AND METHOD OF USE (Fyfe)

14/760,927

7/14/2015

FYFE CO. LLC

 

HIGH-STRENGTH, WATERTIGHT PIPE LINING (Fyfe)

14/799,008

7/14/2015

FYFE CO. LLC

 

METHOD AND APPARATUS FOR LINING PIPES (Fyfe)

14/790,756

7/2/2015

FYFE CO. LLC

 

PIPE LINER FOLDING DIE (Fyfe)

29/532,222

7/2/2015

FYFE CO. LLC

 

REPAIR OF PIPES (Fyfe)

14/740,811

6/16/2015

FYFE CO. LLC

 

STRUCTURAL FABRIC USEFUL FOR LINING PIPE (P3) (Fyfe)

14/690,265

4/17/2015

FYFE CO. LLC

 

SYSTEM AND METHOD FOR PROTECTING A VESSEL AND VESSEL (Fyfe)

62/146,704

4/13/2015

INA Acquisition Corp.

 

ROBOT FOR USE IN PASSAGEWAY HAVING OBLONG SECTION

13/468,780

5/10/2012

INA Acquisition Corp.

 

AIR INVERSION AND STEAM CURE OF CURED IN PLACE LINERS APPARATUS AND METHOD

13/693,972

12/4/2012

INA Acquisition Corp.

 

CURED IN PLACE LINER SYSTEM AND INSTALLATION METHODS (INA)

14/882,068

10/13/2015

INA Acquisition Corp.

 

CURED IN PLACE LINER SYSTEM AND INSTALLATION METHODS (INA)

13/185,143

7/18/2011

INA Acquisition Corp.

 

CURED IN PLACE LINER SYSTEM AND METHOD OF LINING PIPE (INA)

14/811,467

7/28/2015

INA Acquisition Corp.

 

END TERMINATION OF PRESSURE PIPE (I-MAIN)

62/168,611

5/29/2015

INA Acquisition Corp.

METHOD OF LINING PIPE WITH STRENGTH LINER, HIGH STRENGTH LINER, AND PIPE LINED
WITH HIGH STRENGTH LINER (INA)

14/861,370

9/22/2015

United Pipeline Systems, Inc.

 

WELDED CONNECTIONS OF LINED PIPE (UPS)

14/107,882

12/16/2013

  

 


--------------------------------------------------------------------------------

 

 

U.S. Trademarks

 

Registered Marks

 

Trademark Owner

Mark

Reg. No.

Reg. Date

Brinderson, L.P.

"B" Logo

4,674,031

1/20/2015

Brinderson, L.P.

BRINDERSON

4,134,463

5/1/2012

Commercial Coating Services International, LLC

COAT & CHECKMARK Design

4,627,128

10/28/2014

Commercial Coating Services International, LLC

COATCHECK

4,619,492

10/14/2014

Corrpro Companies, Inc.

CCI (Stylized)

2,501,468

10/30/2001

Corrpro Companies, Inc.

CENTAP

1,175,950

11/3/1981

Corrpro Companies, Inc.

CORRFLEX

3,268,787

7/24/2007

Corrpro Companies, Inc.

CORRPOWER

2,449,774

5/8/2001

Corrpro Companies, Inc.

CORRPRO

2,545,934

3/12/2002

Corrpro Companies, Inc.

CORRSPRAY

2,963,632

6/28/2005

Corrpro Companies, Inc.

CORRVISION

3,730,303

12/29/2009

Corrpro Companies, Inc.

GREEN RECTIFIER

3,949,452

2/16/2011

Corrpro Companies, Inc.

HARCO WATER WORKS CP (Ohio)

242141

12/17/1997

Corrpro Companies, Inc.

MTCF

1,966,521

4/9/1996

Corrpro Companies, Inc.

PERMACELL

1,105,957

11/14/1978

Corrpro Companies, Inc.

PERMANODE

2,419,249

1/9/2001

Corrpro Companies, Inc.

T.A.S.C.

0,972,251

11/6/1973

CRTS, Inc.

CRTS

4,612,700

9/30/2014

CRTS, Inc.

CRTS

4,571,591

7/22/2014

CRTS, Inc.

CRTS & Logo

4,616,402

10/7/2014

CRTS, Inc.

CRTS & Logo

4,591,957

8/26/2014

Ductile Iron Pipe Research & Corrpro Companies, Inc.

DDM

3,143,036

9/12/2006

FYFE Co. LLC

BLAST GLASS

3,045,385

1/17/2006

FYFE Co. LLC

FIBRBOT

4,195,083

8/21/2012

FYFE Co. LLC

FIBRBUNDLE

4,206,441

9/11/2012

FYFE Co. LLC

FIBRPIPEWRAP

4,721,731

4/14/2015

Fyfe Co. LLC

FIBRWRAP

2,023,088

12/17/1996

Fyfe Co. LLC

FYFE

4,311,875

4/2/2013

FYFE Co. LLC

TYFO

2,023,169

12/17/1996

General Energy Services, Inc.

GENERAL ENERGY SERVICES, INC.
(North Dakota Trade Name)

37582300

9/15/2014

INA Acquisition Corp.

"A" Logo

4,238,913

11/6/2012

INA Acquisition Corp.

AEGION

4,270,637

1/8/2013

INA Acquisition Corp.

CIRCLE Design

2,615,064

9/3/2002

INA Acquisition Corp.

CIRCLE Design

3,414,381

4/22/2008

INA Acquisition Corp.

CIRCLE Design

3,453,594

6/24/2008

INA Acquisition Corp.

GLOBAL PIPELINE PROTECTION

3,921,322

2/15/2011

INA Acquisition Corp.

I+ Logo

3,658,699

7/21/2009

  

 
 

--------------------------------------------------------------------------------

 

 

INA Acquisition Corp.

IBLUE

3,396,354

3/11/2008

INA Acquisition Corp.

INFUSION

3,544,512

12/9/2008

INA Acquisition Corp.

INSITUFLEX

3,675,985

9/1/2009

INA Acquisition Corp.

INSITUFOLD

3,672,698

8/25/2009

INA Acquisition Corp.

INSITUFORM

1,309,349

12/11/1984

INA Acquisition Corp.

INSITUFORM

1,216,690

11/16/1982

INA Acquisition Corp.

INSITUFORM

4,592,673

8/26/2014

INA Acquisition Corp.

INSITUFORM

4,592,995

8/26/2014

INA Acquisition Corp.

INSITUFORM

4,592,996

8/26/2014

INA Acquisition Corp.

INSITUFORM and CIRCLE Design

2,720,636

6/3/2003

INA Acquisition Corp.

INSITUFORM and CIRCLE Design

2,588,334

7/2/2002

INA Acquisition Corp.

INSITUFORM and CIRCLE Design

2,715,154

5/13/2003

INA Acquisition Corp.

INSITUFORM BLUE

3,690,660

9/29/2009

INA Acquisition Corp.

INSITUFORM BLUE

3,386,808

2/19/2008

INA Acquisition Corp.

INSITUGUARD

3,672,694

8/25/2009

INA Acquisition Corp.

INSITUMAIN

3,790,732

5/18/2010

INA Acquisition Corp.

INSITUPIPE

1,643,612

5/7/1991

INA Acquisition Corp.

INSITUTUBE

1,399,405

7/1/1986

INA Acquisition Corp.

INTEGRA

4,057,247

11/15/2011

INA Acquisition Corp.

IPLUS

3,658,696

7/21/2009

INA Acquisition Corp.

ITAP

3,386,807

2/19/2008

INA Acquisition Corp.

LEAF + ARC Design (Green Circle Logo)

4,290,916

2/19/2013

INA Acquisition Corp.

LEAF + ARC Design (Green Circle Logo)

4,117,979

3/27/2012

INA Acquisition Corp.

LTUBE

4,791,429

8/11/2015

INA Acquisition Corp.

MTC & Design

3,414,448

4/22/2008

INA Acquisition Corp.

MTUBE

3,414,447

4/22/2008

INA Acquisition Corp.

PPL

2,236,805

4/6/1999

INA Acquisition Corp.

SHIELDING THE WORLD'S INFRASTRUCTURE

4,213,694

9/25/2012

INA Acquisition Corp.

THERMOPIPE

3,403,165

3/25/2008

The Bayou Companies, LLC

BAYOU

4,225,252

10/16/2012

The Bayou Companies, LLC

BAYOU & Logo

4,225,251

10/16/2012

The Bayou Companies, LLC

BAYOU WELDING WORKS (Louisiana)

64,1108

11/30/2012

The Bayou Companies, LLC

BAYOU WELDING WORKS Logo (Louisiana)

64,1111

11/30/2012

The Bayou Companies, LLC

THE BAYOU COMPANIES & Logo (Louisiana)

57,0589

5/31/2001

United Pipeline Systems, Inc.

UNITED

2,380,842

8/29/2000

United Pipeline Systems, Inc.

UNITED PIPELINE SYSTEMS

2,410,006

12/5/2000

United Pipeline Systems, Inc.

UNITED PIPELINE SYSTEMS UNITED & Design

2,385,010

9/12/2000

  

 


--------------------------------------------------------------------------------

 

  

Pending Applications

 

Trademark Owner

Mark

Appl. No.

Filing Date

INA Acquisition Corp.

MTC

86/786,709

10/13/2015

INA Acquisition Corp.

MTC & Design

86/786,731

10/13/2015

INA Acquisition Corp.

SAFER. STRONGER. INFRASTRUCTURE.

86/619,970

5/5/2015

INA Acquisition Corp.

STRONGER. SAFER. INFRASTRUCTURE.

86/650,410

6/3/2015

 

 

U.S. Copyrights

 

Registered Copyrights

 

Copyright Owner

Title

Reg. No.

Reg. Date

Insituform North America, Inc. (now known as Insituform Technologies, LLC)

Insituform Programs, 1989 Version

TX 2-640-377

5/19/1989

Insituform North America, Inc. (now known as Insituform Technologies, LLC)

Tests Prove Insituform Adds Significant Structural Strength

TX 2-467-119

12/15/1988

Insituform North America, Inc. (now known as Insituform Technologies, LLC)

Insituform Pressure Testing Program

TXu 346-160

10/31/1988

Insituform North America, Inc. (now known as Insituform Technologies, LLC)

Insituform Pressure Testing Program

TXu 343-739

10/12/1988

Insituform North America, Inc. (now known as Insituform Technologies, LLC)

Engineering Design Guide

TX 2-487-295

9/28/1988

Insituform North America, Inc. (now known as Insituform Technologies, LLC)

Tutorial For Computer Design Programs

TX 2 168 307

10/2/1987

Insituform North America, Inc. (now known as Insituform Technologies, LLC)

Insituform Programs: Tutor.Exe - Main Menu segment, PIPE segment, FLOW segment

TX 2-165 286

10/2/1987

Insituform North America, Inc. (now known as Insituform Technologies, LLC)

Insituform Programs: Insitupipe Design; Flow Comparison; Resin Calculations;
Inversion Information

TX 1 935-759

6/16/1986

Insituform North America, Inc. (now known as Insituform Technologies, LLC)

Engineering Design Guide

TX 1838 685

6/13/1986

Insituform North America, Inc. (now known as Insituform Technologies, LLC)

Replace Old Pipes Without Digging

VA 201 501

9/26/1985

Insituform Technologies, LLC

Engineering Design Guide

TX 2420 112

09/19/1988

  

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 6.19

 

LABOR MATTERS

 

Collective Bargaining Agreements

  

Aegion Business

Unit

Local

Type

State

Current

Contract

Dates

Contract

Expires

 

Insituform

Technologies USA,

LLC (ITI USA)

42, 53, 110

Laborers

MO

3/1/14 - 3/1/19

3/1/2019

 

ITI USA

 

660

Laborers

MO

3/1/14 – 2/28/19

2/28/2019

 

ITI USA

 

513

Operators

MO

5/1/13 - 4/30/18

4/30/2018

 

ITI USA

 

663,1290

Laborers

MO

4/01/14 – 3/31/19

3/31/2019

 

ITI USA

 

101

Operators

MO

4/1/14 – 3/31/19

3/31/2019

 

ITI USA

 

563

Laborers

MN

05/01/14- 04/30/17

04/30/2017

 

ITI USA

 

81, 120, 274, 645, 213, 741

Laborers

IN

3/1/12 - 3/31/17

3/31/2017

 

ITI USA

 

103

Operators

IN

04/01/15 - 3/31/18

3/31/2018

 

ITI USA

 

120A

Wetout Laborers

IN

5/1/13 - 4/30/16

4/30/2016

 

ITI USA

 

324

Operators

MI

10/1/13 - 9/30/16

9/30/2016

   

 
 

--------------------------------------------------------------------------------

 

 

 

ITI USA

 

2, 288

Laborers

IL

6/1/13 - 5/31/17

5/31/2017

 

ITI USA

 

477

Laborers

IL

5/1/13 – 4/30/16

4/30/2016

 

ITI USA

 

150

Operators

IL

6/1/13 - 5/31/17

5/31/2017

Fibrwrap

Construction

Services USA, Inc.

(“Fibrwrap USA”)

261

Laborers

CA

7/01/14-6/30/19

6/30/19

 

Fibrwrap USA

 

110

Laborers

MO

3/1/14-3/1/19

3/1/19

Fibrwrap USA

 

4, 288

Laborers

IL

6/1/13-5/31/17

5/31/17

 

Fibrwrap USA

 

368

Laborers

HI

9/1/14-8/31/19

8/31/2019

Insituform

Technologies

Limited (Canada)

Ontario Provincial District Council

Laborers

Ontario

4/1/14-3/31/17

3/31/17

Insituform

Technologies

Limited (Canada)

Quebec

Civil Engineering and Road Work Sector

Quebec

2013-2017

2017

 

Brinderson Constructors, Inc.

 

1945

IUPIW-USW

CA

1/1/14-12/31/16

12/31/16

 

Brinderson Constructors, Inc.

 

1945

IUPIW-USW

CA

6/1/13-12/31/16

12/31/16

 

Brinderson Constructors, Inc.

 

1945

IUPIW-USW

CA (Exxon SYU)

6/17/13-12/31/15

12/31/15

 

Brinderson Constructors, Inc.

 

1945

IUPIW-USW

WA (P66 Ferndale)

1/15/13-5/31/16

5/31/16

  

 
 

--------------------------------------------------------------------------------

 

 

Schultz Mechanical

Contractors, Inc.

(Schultz)

150, 209, 409, 547, 630, 721, 743, 803, 944, 1506, 1553, 1607, 1800, 2007, 2361,
2375

Carpenters

CA (12 So.CA counties)

2012-2016

12/31/16

Schultz

CA 89, 220, 300, 345, 585, 652, 724, 783, 1184, 1414

NM-Local 16

AZ-Local 383

Laborers

So. CA

7/1/12-6/30/15

6/30/15, and year to year thereafter

 

Schultz

 

500, 600

Cement Masons

11 So. CA counties

7/1/14-6/30/17

6/30/17

 

Schultz

 

District Council No. 16

Pipefitters

So. CA

7/1/14-2018

12/31/18

 

Schultz

 

118, 155, 229, 337, 378, 416, 433

Iron Workers

CA and portion of NV

7/1/14-6/30/17

6/30/17

Schulz

12

Operating Engineers

So. CA (exclude San Diego County)

7/1/13-6/30/16

6/30/16

Schultz

Local not specified

Boilermakers

AK, AZ, CA, CO, HI, ID, MT, NV, NM, OR, UT, WA, WY

10/1/14-9/30/17 (Agreement expected to be signed by 11/30/15)

 

 

 

Multiemployer Plans

 

Aegion Business Unit

Local

Location

Plan

 

ITI USA

 

101

MO-KC

Operating Engineers Local 101 Fringe Benefit Funds

 

ITI USA

 

103

IN-Indianapolis

Mid Central Operating Engineers Health and Welfare

 

ITI USA

 

42, 53, 110

MO-STL

Greater St. Louis Construction Laborers Welfare

  

 
 

--------------------------------------------------------------------------------

 

 

ITI USA

81, 120, 274, 645, 213, 741

IN

Indiana Laborers Welfare Fund & Indiana Laborer’s Pension fund

ITI USA

563

MN

Local 563 – District 1

MN Laborers Health and Welfare Fund & MN Laborers Pension Fund

 

ITI USA

 

150

IL

Midwest Operating Engineers Pension & Welfare Funds

 

ITI USA

 

2, 288

IL-Chicago

Laborers Pension & Welfare Funds

 

ITI USA

 

324

MI

Operating Engineers Fringe Benefit Fund

 

ITI USA

 

513

MO-STL

Operating Engineers Local 513 Fringe Benefit Funds

ITI USA

660

MO-St.Charles

Construction Industry Laborers Welfare Fund & Construction Industry Laborers
Pension Fund

 

ITI USA

 

663, 1290

MO-KC

Construction Industry Laborers

 

Fibrwrap USA

 

261

CA

Laborers Trust Fund for Northern California

 

Fibrwrap USA

 

4, 288

IL

Laborers Pension and Welfare Funds

 

Fibrwrap USA

 

368

HI

Hawaii Laborers Health and Welfare Fund

Schultz

CA- 150, 209, 409, 547, 630, 721, 743, 803, 944, 1506, 1553, 1607, 1800, 2007,
2361, 2375

NV- 971, 1607, 1780, 1977

So. CA

Administered by Carpenters Southwest Administrative Corporation

Health & Welfare, Pension and Vacation Benefits

Schultz

CA – Locals 89, 220, 300, 345, 585, 652, 724, 783, 1184, 1414

 

NM-Local 16

AZ-Local 383

So. CA

Laborers Southern California Trust Fund

Laborers Health and Welfare, Pension, Vacation and Training and Retraining Trust
Funds for Southern California

 

Administered by Construction Laborers Trust Funds for Southern California
Administrative Company, LLC

  

 
 

--------------------------------------------------------------------------------

 

 

Schultz

500, 600

So. CA

Cement Masons So CA Trust Funds

●Health and Welfare Fund

●Vacation Savings Plan

●Pension Trust

●Apprenticeship Trust

●Individual Retirement Account Defined Contribution Trust

Schultz

District Council No. 16

So. CA

Pipe Trades Trust Funds

●Retirement

●Health & Welfare

●Pensioners & Surviving Spouses Health

●Vacation & Holiday

●Defined Contribution

●Christmas Bonus

Administered by Southern California Pipe Trades Administrative Corp.

Schultz

118, 155, 229, 337, 378, 416, 433

CA and portion of NV

Ironworker Employees’ Benefit Corporation and California Field Ironworkers Trust
Funds

Schultz

12

So. CA (exclude San Diego County)

Operating Engineers Trust

●Health & Welfare Fund

●Pension Trust

●Vacation-Holiday Savings Trust

●Training Trust

Administered by Operating Engineers Funds Inc.

Schultz

Boilermakers

(Local not specified)

AK, AZ, CA, CO, HI, ID, MT, NV, NM, OR, UT, WA, WY

●Boilermaker-Blacksmith National Pension Trust

●Boilermakers National Annuity Trust

●Boilermakers National Health & Welfare Trust

●Boilermaker Vacation Trust

Administered by Boilermakers National Funds

  

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.22(a)

 

LOCATIONS OF REAL PROPERTY

 

Company

Address

Type

Brinderson, L.P.

101 Main St, Taft, CA 93268

Leased

Brinderson, L.P.

19456 Creek Rd., Bakersfield, CA 9314

Leased

Brinderson, L.P.

19600 S. Wilmington, Carson, Los Angeles County, CA

Leased

Brinderson, L.P.

20900 Highway 46, Lost Hills, CA 93249

Leased

Brinderson, L.P.

2500 West Bender Blvd, Hobbs, NM 88240

Leased

Brinderson, L.P.

32444 West Gale Ave, Coalinga, CA 93210

Leased

Brinderson, L.P.

3330 Harbor Blvd., Costa Mesa, CA 92626

Leased

Brinderson, L.P.

4550 California Avenue, Suites 700 & 750, Bakersfield, CA 93309

Leased

Brinderson, L.P.

6400 Goodyear Road, Benicia, CA 64510

Leased

Brinderson, L.P.

905 Squalicum Way, Suite 105, Bellingham, WA 98225

Leased

Brinderson, L.P.

9918 W. I-20, Midland, TX

Leased

Commercial Coating Services International, LLC

4217 Armour Avenue, Bakersfield, CA 93301

Owned

Commercial Coating Services International, LLC

10655 Jefferson Chemical Road, Conroe, TX 77301

Owned

Corrpro Companies, Inc.

10260 Matern Place, Santa Fe Springs, CA 90670

Leased

Corrpro Companies, Inc.

1055 W. Smith Road, Medina, OH 44256

Owned

Corrpro Companies, Inc.

11616 W. 59th Street, Sand Springs, OK 74063

Leased

Corrpro Companies, Inc.

1380 Enterprise Drive, West Chester, PA 19382

Leased

Corrpro Companies, Inc.

18852 72nd Avenue South, Kent, WA 98032

Leased

Corrpro Companies, Inc.

201 Pailet Drive, Building C-24, Rathborne Industrial Park, Harvey, LA 70058

Leased

Corrpro Companies, Inc.

2069 Lake Industrial Court, Suite 100, Conyers, GA 30013

Leased

Corrpro Companies, Inc.

20991 Cabot Blvd, Hayward, CA 94545

Leased

Corrpro Companies, Inc.

210 Winter Street, Suite 305, Weymouth, MA 02188

Leased

Corrpro Companies, Inc.

2201 Main St, Suite 475, Dallas, TX 75201 (Sublease)

Subleased

Corrpro Companies, Inc.

310 Roma Jean Parkway, Streamwood, IL 60107

Leased

Corrpro Companies, Inc.

3900 Monroe Road, Farmington, NM 87401

Leased

Corrpro Companies, Inc.

5600 Northwest Central Dr, Suite 299, Houston, TX 77092

Leased

Corrpro Companies, Inc.

5643 North 52nd Avenue, Glendale, AZ 85301

Leased

Corrpro Companies, Inc.

5750 S. 116 West Avenue, Sand Springs, OK 74063

Leased

Corrpro Companies, Inc.

5840 S. 116 West Avenue, Sand Springs, OK 74063

Leased

Corrpro Companies, Inc.

6445 Marindustry Drive, San Diego, CA 92121

Leased

Corrpro Companies, Inc.

7000 Hollister Road, Houston, TX 77040

Leased

Corrpro Companies, Inc.

839 East 11th Street, Hugoton, KS 67951

Leased

Corrpro Companies, Inc.

8520 Warren Rd, Houston, TX 77040

Leased

Corrpro Companies, Inc.

7031 NW 140th Street, Chiefland, FL 32626

Leased

  

 
 

--------------------------------------------------------------------------------

 

 

CRTS, Inc.

1601 N. 170th East Avenue, Tulsa, OK 74116

Leased

CRTS, Inc.

1807 N 170th E Avenue, Tulsa, OK 74116

Leased

Fibrwrap Construction Services USA, Inc.

1022 Paapu Street, Honolulu, HI 96819

Leased

Fibrwrap Construction Services USA, Inc.

545 Jefferson Blvd., Unit #16, West Sacramento, CA 95605

Leased

Fyfe Co. LLC

3940 Ruffin Rd; Suite C, San Diego, CA 92123

Leased

Insituform Technologies USA, LLC

11351 W. 183rd Street, Orland Park, IL 60462

Leased

Insituform Technologies USA, LLC

1401 Central Avenue, Roselle, IL 60172

Leased

Insituform Technologies, LLC

1088 Victory Drive, Genoa (Howell), MI 48116

Leased

Insituform Technologies, LLC

1177 Birch Lake Blvd. North, White Bear Lake, MN 55110

Leased

Insituform Technologies, LLC

1220 Brick Church Pike, Office Trailer, Nashville, TN 37207

Leased

Insituform Technologies, LLC

12475 Gulf Freeway, Storage/Parking Space, Houston, TX 77061

Leased

Insituform Technologies, LLC

12820 Pennridge Drive, Bridgeton, MO 63044

Leased

Insituform Technologies, LLC

1340 Joe Frank Haris Parkway, Storage Units 249 & 253, Cartersville, GA 30120

Leased

Insituform Technologies, LLC

13502 Alameda School Rd, Houston, TX 77053

Leased

Insituform Technologies, LLC

137 Van Voris Street, Batesville, MS 38606

Leased

Insituform Technologies, LLC

1400 E. Orangethorpe, Fullerton, CA 92831

Leased

Insituform Technologies, LLC

1410 Gould Blvd., LaVergne, TN 37086

Owned

Insituform Technologies, LLC

155 Frederick Lopez Road, Santa Barbara, CA 93117

Leased

Insituform Technologies, LLC

160 Corporate Dr., Batesville, MS 38606

Owned

Insituform Technologies, LLC

170 Corporate Drive, Harmon Industrial Park, Batesville, MS 38606

Leased

Insituform Technologies, LLC

17220/17230 Bel Ray Place, Belton, Missouri 64012

Leased

Insituform Technologies, LLC

17970 Chesterfield Airport Rd., Chesterfield, MO 63005

Owned

Insituform Technologies, LLC

17975 Edison/17985 Edison Avenue, Chesterfield, MO 63005

Owned

Insituform Technologies, LLC

17988 Edison Avenue, Chesterfield, MO 63005

Owned

Insituform Technologies, LLC

17999 Edison Ave., Chesterfield, MO 63005

Owned

Insituform Technologies, LLC

18022 Edison Avenue, Chesterfield, MO 63005

Owned

Insituform Technologies, LLC

1819 A & B John Moore Road, Monroe, NC 28110

Leased

Insituform Technologies, LLC

18378 Tom Drive, Hammond, LA 70403

Leased

  

 
 

--------------------------------------------------------------------------------

 

 

Insituform Technologies, LLC

19165 SW 119th Avenue, Tualatin, OR 97062

Leased

Insituform Technologies, LLC

20 A&B Fox Chase, Cartersville, GA 30120

Leased

Insituform Technologies, LLC

2042 2036 Stout Field West Drive, Indianapolis, IN 46241

Leased

Insituform Technologies, LLC

20530 S. Normandie Avenue, Torrance, CA 90502

Leased

Insituform Technologies, LLC

2125 Harkrider, Conway, AR 72032

Leased

Insituform Technologies, LLC

2130 Stout Field West Drive, Indianapolis, IN 46241

Leased

Insituform Technologies, LLC

2255 West 850 North Street, Cedar City, UT 84720

Leased

Insituform Technologies, LLC

253 B Worcester Road, Charlton, MA 01507

Leased

Insituform Technologies, LLC

3016 US Hwy. 301 North, Suite 900, Tampa, FL 33619

Leased

Insituform Technologies, LLC

3061 Dublin Circle, Bessemer, AL 35022

Leased

Insituform Technologies, LLC

3143 Hunter Road, Suite E, San Marcos, TX 78666

Leased

Insituform Technologies, LLC

3898 Weldon Drive, Mason, OH 45040

Leased

Insituform Technologies, LLC

4190D Bougainville Circle, Kapolei, HI 96707

Leased

Insituform Technologies, LLC

468 Cypress Road, Ocala, FL 34472

Leased

Insituform Technologies, LLC

5033 Mosson Road, Fort Worth, TX 76119

Leased

Insituform Technologies, LLC

580 Goddard, Chesterfield, MO 63005

Owned

Insituform Technologies, LLC

609 Cepi Dr., Chesterfield, MO 63005

Owned

Insituform Technologies, LLC

645 W 24th Street, Tempe, AZ 85282

Leased

Insituform Technologies, LLC

6525 Bluebonnet Pkwy., Bldg D405, McGregor, TX 76657

Leased

Insituform Technologies, LLC

6972 Business Park Blvd., Jacksonville, FL 32256

Leased

Insituform Technologies, LLC

709 E Ordnance Road, Suite 501, Baltimore, MD 21226

Leased

Insituform Technologies, LLC

7134 Memory Lane, Orlando, FL 32807

Leased

Insituform Technologies, LLC

7315 Wisconsin Avenue, Bethesda, MD 20814

Leased

Insituform Technologies, LLC

8620 Antelope Road North, Antelope, CA 95843

Leased

Insituform Technologies, LLC

9001 NW 97th Terrace, Suite F-1, Miami, FL 33178

Leased

Insituform Technologies, LLC

900-910 Stanton Road, Olyphant, PA 18447

Leased

Insituform Technologies, LLC

91-255 Kalaeloa Boulevard, Campbell Ind. Park, Kapolei, HI 96707

Leased

  

 
 

--------------------------------------------------------------------------------

 

 

Insituform Technologies, LLC

919 Stanton Rd., Olyphant, PA 18447

Leased

Insituform Technologies, LLC

9654 Titan Court, Littleton, CO 80125

Owned

Aegion Corporation

Lot B, 18004 Edison Avenue, Chesterfield, MO 63005

Leased

Ocean City Research Corp.

50 Tennessee Avenue, Ocean City, NJ 08226

Leased

Ocean City Research Corp.

Block 7.02; Lots 5-9, 28-32, Sea Isle City, NJ 08243

Leased

Schultz Mechanical Contractors, Inc.

3323 Lime Avenue, Signal Hill, CA 90755

Leased

Insituform Technologies, LLC

119 Sherman Street, La Conner, WA 98257

Leased

The Bayou Companies, LLC

2316 Irish Bend Road, New Iberia, LA 70560 (POI-P-3)

Leased

The Bayou Companies, LLC

4519 Curtis Lane, New Iberia, LA 70560 (POI-N-1)

Leased

The Bayou Companies, LLC

4519 Port Road, New Iberia, LA 70560 (POI-E-2)

Leased

The Bayou Companies, LLC

4615 Port Road, New Iberia, LA 70560 (POI-E-2)

Leased

The Bayou Companies, LLC

480 N. Sam Houston Parkway East, Houston, TX 77060

Leased

The Bayou Companies, LLC

5008-11 Curtis Lane, New Iberia, LA 70560 (POI-E-2)

Leased

The Bayou Companies, LLC

5017 Curtis Lane, New Iberia, LA 70560

Leased

The Bayou Companies, LLC

5104 Curtis Lane, New Iberia, LA 70560 (POI-W-3)

Leased

The Bayou Companies, LLC

5200 Curtis Lane, New Iberia, LA 70560 (POI-W-4)

Leased

The Bayou Companies, LLC

5201 Curtis Lane, New Iberia, LA 70560 (POI-E-4)

Leased

The Bayou Companies, LLC

5205 Curtis Lane, New Iberia, LA 70560 (POI-E-5)

Leased

The Bayou Companies, LLC

5310 Curtis Lane, New Iberia, LA 70560 (POI-W-9)

Leased

The Bayou Companies, LLC

5319 Port Road, New Iberia, LA 70560

Owned

The Bayou Companies, LLC

Cuming Road, New Iberia, LA 70560 (POI-W-8)

Leased

The Bayou Companies, LLC

Earl B. Wilson Road, New Iberia, LA 70560 (POI-P-4)

Leased

The Bayou Companies, LLC

Parish Road No. 911, New Iberia, LA 70560

Leased

The Bayou Companies, LLC

Port Road, New Iberia, LA 70560 (Prevost) (POI-N-3)

Leased

The Bayou Companies, LLC

Port Road, New Iberia, LA 70560 (Storage Lot) (POI-N-2)

Leased

United Pipeline Systems, Inc.

135 Turner Drive, Durango, CO 81301

Owned

United Pipeline Systems, Inc.

214 Bodo Drive, Durango, CO 81303

Owned

  

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 6.22(b)

 

TAXPAYER AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Loan Party

Tax ID Number

Organizational

Number

 

Aegion Corporation

45-3117900

5024116

Aegion Energy Services, Inc.

37-1736815

5358555

Aegion Holding Company, LLC

45-2077459

4970143

Aegion Rehabilitation Services Limited

98-1147385

8806004

Brinderson, L.P.

16-1775359

200624200011

Brinderson Constructors Inc.

14-1846461

C2464306

Brinderson Services, LLC

61-1717273

5358956

Commercial Coating Services International, LLC

73-1179503

801358603

Corrpro Canada Holdings, Inc.

30-0009996

3169597

Corrpro Companies Engineering Ltd.

None

01847397

Corrpro Companies International, Inc.

80-0052966

C6734-1996

Corrpro Companies, Inc.

34-1422570

627460

Corrpro Holdings, LLC

34-1422570

4734849

CRTS, Inc.

73-1604777

1900658562

Delta Double Jointing, LLC

27-1991664

4786615

Fibrwrap Construction Services, Inc.

45-2849552

5012470

Fibrwrap Construction Services USA, Inc.

45-2849421

5012469

Fyfe Co. LLC

33-0541403

2315307

General Energy Services

16-1775356

C2894734

INA Acquisition Corp.

51-0354302

2302091

Infrastructure Group Holdings, LLC

45-2851618

5009802

Insituform Netherlands Holdings, LLC

46-43896861

5456217

Insituform Technologies USA, LLC

43-1319597

2024080

Insituform Technologies, LLC

13-3032158

0889565

ITI International Services, Inc.

26-0574790

4385804

Manufactured Technologies Corporation

64-0915526

676514

Ocean City Research Corp.

52-1210791

0100112962

Pacific Coast Field Services, Inc.

36-4796636

5620657

Schultz Mechanical Contractors, Inc.

95-3384466

C0921770

The Bayou Companies, LLC

26-4245435

4621969

United Pipeline Middle East, Inc.

27-1661329

4771762

United Pipeline Systems, Inc.

45-3558198

E0548632011-3

United Pipeline Systems International, Inc.

27-1928008

4788837

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 6.22(c)

 

CHANGES IN LEGAL NAME, STATE OF FORMATION AND STRUCTURE

 

(i) Loan Party Legal Name Changes in Preceding Five Years

 

Loan Party

Other Legal Names During the

Past Five Years

Date of

Name

Change

 

 

Aegion Corporation

None

 

Aegion Energy Services, Inc.

 

Brinderson Holdings, Inc.

Effective 12/12/14

Aegion Holding Company, LLC

(a) Changed name from “Energy & Mining Holding Company, LLC” to “Aegion Holding
Company, LLC”;

 

(b) Changed name from “E&M Holding Company, LLC” to “Energy & Mining Holding
Company, LLC”

(a) Effective 11/17/14

 

(b) Effective 9/29/11

Brinderson, L.P.

None

 

Brinderson Constructors Inc.

None

 

Brinderson Services, LLC

None

 

Commercial Coating Services International, LLC

Changed name from “Commercial Coating Services International, Ltd.” to
“Commercial Coating Services International, LLC”

Effective 12/31/10

Corrpro Canada Holdings, Inc.

Changed name from “Corrpro International, Inc.” to “Corrpro Canada Holdings,
Inc.”

Filed

2/12/10

Corrpro Companies International, Inc.

Changed name from “CCFC, Inc.” to “Corrpro Companies International, Inc.”

Effective 2/10/10

Corrpro Companies, Inc.

None

 

Corrpro Holdings, LLC

None

 

CRTS, Inc.

None

 

Delta Double Jointing, LLC

None

 

Fibrwrap Construction Services, Inc.

None

 

Fibrwrap Construction Services USA, Inc.

None

 

Fyfe Co. LLC

None

 

General Energy Services

None

 

INA Acquisition Corp.

None

 

Infrastructure Group Holdings, LLC

None

 

Insituform Netherlands Holdings, LLC

None

 

Insituform Technologies USA, LLC

Converted from Insituform Technologies USA, Inc.

Effective 12/31/11

  

 
 

--------------------------------------------------------------------------------

 

 

Insituform Technologies, LLC

 

Converted from Insituform Technologies, Inc.

Effective 12/31/11

ITI International Services, Inc.

None

 

Manufactured Technologies Corporation

Changed name from “Mississippi Textiles Corporation” to “Manufactured
Technologies Corporation”

Effective 1/21/15

Ocean City Research Corp.

None

 

Pacific Coast Field Services, Inc.

None

 

Schultz Mechanical Contractors, Inc.

   

The Bayou Companies, LLC

 

Changed name from “The Bayou

Companies, Inc.” to “The Bayou

Companies, LLC”

Effective 12/31/10

United Pipeline Middle East, Inc.

None

 

United Pipeline Systems, Inc.

None

 

United Pipeline Systems International, Inc.

None

 

Aegion Rehabilitation Services Limited

None

 

Corrpro Companies Engineering Ltd.

None

 

 

 

(ii) Loan Party Changes in State of Formation in Preceding Five Years

 

NONE

 

(iii) Loan Party Changes in Corporate Structure in Preceding Five Years

 

Loan Party

Party to a Merger,

Consolidation or Other

Change in Corporate

Structure in the Past Five

Years**

Date of

Merger,

Consolidation,

or Change in

Corporate

Structure

Aegion Corporation

Reorganization by which Insituform Technologies, Inc. made a capital
contribution to Aegion Corporation of all of the capital stock that Insituform
Technologies, Inc. held in its direct subsidiaries such that Aegion Corporation
would after the contribution directly own all of the capital stock of the former
direct subsidiaries of Insituform Technologies, Inc.

August 31, 2011

Aegion Energy Services, Inc.

Formed as part of the Acquisition by Energy & Mining Holding Company, LLC (n/k/a
Aegion Holding Company, LLC) or one or more other Wholly Owned Subsidiaries of
the Borrower that are Domestic Subsidiaries, of all of the Equity Interests of
Brinderson, L.P., Brinderson Constructors Inc., and General Energy Services

June 27, 2013

  

 
 

--------------------------------------------------------------------------------

 

 

Aegion Holding Company, LLC

None

 

Brinderson, L.P.

Acquired as part of the Acquisition by Energy & Mining Holding Company, LLC
(n/k/a Aegion Holding Company, LLC) or one or more other Wholly Owned
Subsidiaries of the Borrower that are Domestic Subsidiaries, of all of the
Equity Interests of Brinderson, L.P.

July 1, 2013

Brinderson Constructors Inc.

Acquired as part of the Acquisition by Energy & Mining Holding Company, LLC
(n/k/a Aegion Holding Company, LLC) or one or more other Wholly Owned
Subsidiaries of the Borrower that are Domestic Subsidiaries, of all of the
Equity Interests of Brinderson, L.P., Brinderson Constructors Inc., and General
Energy Services

July 1, 2013

Brinderson Services, LLC

Formed as part of the Acquisition by Energy & Mining Holding Company, LLC (n/k/a
Aegion Holding Company, LLC) or one or more other Wholly Owned Subsidiaries of
the Borrower that are Domestic Subsidiaries, of all of the Equity Interests of
Brinderson, L.P., Brinderson Constructors Inc., and General Energy Services

June 27, 2013

Commercial Coating Services International, LLC

(a) Certificate of Conversion filed to change corporate structure from a Texas
limited partnership to a Texas limited liability company

 

(b) Certificate of Merger filed with Texas Secretary of State to merge CCSI
Management, L.L.C. into Commercial Coating Services International, LLC.

(a) Filed with Texas Secretary of State on 12/20/10, effective 12/31/10


(b) Filed with Texas Secretary of State on 12/20/10, effective 12/31/10

  

 
 

--------------------------------------------------------------------------------

 

 

Corrpro Canada Holdings, Inc.

None

 

Corrpro Companies International, Inc.

None

 

Corrpro Companies, Inc.

None

 

Corrpro Holdings, LLC

None

 

CRTS, Inc.

None

 

Delta Double Jointing, LLC

None

 

Fibrwrap Construction Services, Inc.

None

 

Fibrwrap Construction Services USA, Inc.

None

 

Fyfe Co. LLC

None

 

General Energy Services

 

Will be acquired as part of the Brinderson Acquisition

July 1, 2013

INA Acquisition Corp.

Insituform (Netherlands) B.V., Inc. merged into INA Acquisition Corp.

Filed with Delaware Secretary of State on 12/30/08, effective 12/31/08

Infrastructure Group Holdings, LLC

None

 

Insituform MergerSub, Inc.

Insituform MergerSub, Inc. merged into Insituform Technologies, Inc.

Effective 10/25/11

Insituform Netherlands Holdings, LLC

None

 

Insituform Technologies USA, LLC

Converted from Insituform Technologies USA, Inc.

Effective 12/31/11

Insituform Technologies, LLC

Converted from Insituform Technologies, Inc.

Effective 12/31/11

ITI International Services, Inc.

None

 

Manufactured Technologies Corporation

None

 

Ocean City Research Corp.

None

 

Pacific Coast Field Services, Inc.

None

 

Schultz Mechanical Contractors, Inc.

Acquired by the Borrower and/or one or more Wholly Owned Subsidiaries

Effective 3/1/15

  

 
 

--------------------------------------------------------------------------------

 

 

The Bayou Companies, LLC

Certificate of Conversion filed to change corporate structure from a Delaware
corporation to a Delaware limited liability company

Filed with Delaware Secretary of State on 12/20/10, effective 12/31/10

United Pipeline Middle East, Inc.

None

 

United Pipeline Systems, Inc.

None

 

United Pipeline Systems International, Inc.

None

 

Aegion Rehabilitation Services Limited

None

 

Corrpro Companies Engineering Ltd.

None

 

 

 

** All Loan Parties (except for Brinderson, L.P., Brinderson Constructors Inc.,
General Energy Services, Aegion Energy Services, Inc., and Brinderson Services,
LLC, Schultz Mechanical Contractors, Inc., Pacific Coast Field Services, Inc.,
Insituform Netherlands Holdings, LLC and Aegion Rehabilitation Services Limited)
were part of the 2011 Reorganization, in which the direct and indirect
subsidiaries of Insituform Technologies, Inc. became direct and indirect
subsidiaries of Aegion Corporation. Aegion Corporation maintained the same
ownership percentages over the direct subsidiaries as Insituform Technologies,
Inc. held prior to the Reorganization, and the direct subsidiaries maintained
the same ownership percentages over the indirect subsidiaries as they held prior
to the Reorganization.

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.01

 

LIENS EXISTING ON THE CLOSING DATE 

 

Debtor

Secured Party

Collateral

Search Through Date

State

Jurisdiction

Original File Date and Number

Related Filings

AEGION CORPORATION

CSI Leasing, Inc., and assigned to SG Equipment Finance USA Corp.

Equipment Lease

9/15/2015

DE

Department of State: Division Of Corporations

8/8/2013

#2013 3107266

Amendment 10/23/13; Assignment 10/24/13

AEGION CORPORATION

Cisco Systems Capital Corporation

Equipment Lease

9/15/2015

DE

Department of State: Division Of Corporations

7/1/2014

#2014 2585834

 

BRINDERSON, L.P.

Wagner Equipment Company

Equipment Lease

10/13/2015

CA

Secretary of State

3/14/2014

#14-7403311569

 

BRINDERSON, L.P.

Wagner Equipment Company

Equipment Lease

10/13/2015

CA

Secretary of State

9/22/2014

#14-742905872

 

BRINDERSON, L.P.

Wagner Equipment Company

Equipment Lease

10/13/2015

CA

Secretary of State

5/12/2015

#15-7464282241

 

  

 
 

--------------------------------------------------------------------------------

 

 

BRINDERSON, L.P.

Wagner Equipment Company

Equipment Lease

10/13/2015

CA

Secretary of State

8/11/2015

#15-7479619847

 

CCFC, INC.

CompuCredit Credit Card Master Note Business Trust

Transferred Assets

10/19/2015

NV

Secretary of State

7/12/2000

#0010582

Continuation 3/7/05; Amendment 12/13/06; Continuation 1/20/10; Amendment
12/7/12; Continuation 1/16/15; Continuation 2/19/15

COMMERCIAL COATING SERVICES INTERNATIONAL, LLC

DXP Enterprises Inc.

Consignor/

Consignee

10/15/2015

TX

Secretary of State

10/8/2014

#14-0032119849

 

CORRPRO COMPANIES, INC.

United Rentals Northwest, Inc.

Equipment Lien

10/16/2015

OH

Secretary of State

7/11/2011

#OH00151497295

 

CRTS, INC.

AEC, Inc.

Equipment Lien

10/14/2015

OK

Oklahoma County Central Filing

7/10/2012

#20120710020718510

 

INSITUFORM TECHNOLOGIES, LLC

Cisco Systems Capital Corporation

Equipment Lease

9/15/2015

DE

Department of State: Division Of Corporations

5/17/2010

#2010 1713506

Continuation 4/28/15

  

 
 

--------------------------------------------------------------------------------

 

 

INSITUFORM TECHNOLOGIES, LLC

Toyota Motor Credit Corporation

 

Assignor: The Lilly Company

Equipment Lien

(Lease)

9/15/2015

DE

Department of State: Division Of Corporations

1/9/2013

#2013 0179201

 

INSITUFORM TECHNOLOGIES, LLC

The McPherson Companies, Inc.

Equipment Lien

9/15/2015

DE

Department of State: Division Of Corporations

8/13/2015

#2015 3524682

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.02

 

INVESTMENTS EXISTING ON THE CLOSING DATE

 

1.

Investments existing as of the Closing Date in the Subsidiaries set forth on
Schedule 6.13.

    2.  Other Investments

 

As of the Closing Date, Aegion Corporation, either directly or through a
Subsidiary referenced in item 1 of this Schedule 8.02, is party to certain
contractual joint ventures. Under these existing contractual joint venture
relationships, work is bid by the joint venture entity and subcontracted to the
joint venture partners or to third parties. Such joint venture partners are
primarily responsible for their subcontracted work, but both joint venture
partners are liable to the customer for all of the work.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 8.03

 

INDEBTEDNESS EXISTING ON THE CLOSING DATE

 

NONE

 

 
 

--------------------------------------------------------------------------------

 

  

SCHEDULE 8.05

 

DISPOSITIONS

 

Schedule 8.05(A) *****

 

*****

 

Schedule 8.05(B) (entities which may be dissolved or liquidated):

 

Asia

 

Hong Kong

 

●

Insituform Asia Limited

 

●

Insituform Hong Kong Limited

 

Singapore

 

●

Insitu Envirotech (S.E. Asia) Pte. Ltd.

 

●

Insituform Singapore Pte. Ltd.

 

●

Technologie & Art Pte. Ltd.

 

Malaysia

 

●

Insituform Linings Asia Sdn Bhd

 

India

 

●

Insituform Pipeline Rehabilitation Private Limited

 

●

Insituform SPML JV

 

Europe

 

Belgium

 

●

Insituform Belgium N.V.

 

UK

 

●

Nu Pipe Limited

 

●

Sewer Services Limited

 

Poland

 

●

Insituform sp. z o.o.

 

North America

 

USA

 

●

Delta Double Jointing, LLC.

 

●

Corrpro Companies International, Inc.

 

●

CRTS, Inc.

 

●

Pacific Coast Field Services, Inc.

  

 
 

--------------------------------------------------------------------------------

 

 

Canada

 

●

Bayou Perma-Pipe Canada, Ltd.

 

South/Latin America

 

Peru

 

●

Fibrwrap Construction Peru S.A.C.

 

Chile

 

●

Fibrwrap Construction Chile S.A.

 

Colombia

 

●

Fibrwrap Construction Colombia S.A.S.

 

Panama

 

●

Fyfe – LatinAmerica S.A.

 

●

Fibrwrap Construction LatinAmerica, S.A.

 

El Salvador

 

●

Fyfe – Latin America S.A. de C.V.

 

Costa Rica

 

●

Group Meltzer Fibrwrap Costa Rica S.A.

  

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.08

 

TRANSACTIONS WITH AFFILIATES

 

The following agreements as in effect on the Closing Date:

 

1.

Corrpro Companies, Inc. is party to a Consulting Agreement dated November 3,
2008 with SMD Enterprises, a business owned by a member of the family of David
H. Kroon, Chief Technical Officer of Borrower. SMD Enterprises is a business
owned by Susan M. Dobis (maiden name of Susan M. Kroon, wife of David H. Kroon).
SMD Enterprises is a certified Women’s Business Enterprise (WBE) with the City
of Houston and is a member of the Corrpro Companies, Inc.’s team for its
contract with the City of Houston.

 

2.

Borrower is obligated to honor Indemnification Agreements with the following
former directors of Corrpro Companies, Inc.: Jay I. Applebaum, Thomas P. Briggs,
James A. Johnson, David H. Kroon, Robert M. Mayer, Emilio T. Pena, Jason H.
Reed, William R. Seelbach, and Stanford Springel.

 

3.

INA Acquisition Corp. has entered into an Amended and Restated Research and
Development Agreement with Insituform Holdings (UK) Limited dated December 31,
2007.

 

4.

INA Acquisition Corp. has entered into license agreements relating to CIPP and
water technology with various Affiliates on terms generally consistent with
third party license agreements of similar types to which INA Acquisition Corp.
is a party.

 

5.

United Pipeline Systems, Inc. has entered into license agreements relating to
the United Pipeline Systems® technology with various Affiliates on terms
generally consistent with third party license agreements of similar types to
which United Pipeline Systems, Inc. is a party.

 

6.

Various Affiliates of Aegion Corporation are parties to services agreement with
other Affiliates of Aegion Corporation to provide for reimbursement of
managerial, administrative, technology, marketing and other services.

 

7.

Various Affiliates of Aegion Corporation are parties to license with other
Affiliates of Aegion Corporation to provide for the license of certain
intellectual property.

 

8.

Various Affiliates of Aegion Corporation are parties to master service
agreements, services agreements, material purchase agreements or subcontracting
arrangements with other Affiliates of Aegion Corporation to provide: (a)
engineering support; (b) materials; (c) equipment; (d) supervision; and (e)
safety and other services.

 

9.

Various Affiliates of Aegion Corporation parties to secondment agreements with
other Affiliates of Aegion Corporation to provide for the sharing of employees.

  

 
 

--------------------------------------------------------------------------------

 

 

10.

Corrpro Companies, Inc. has entered into license agreements relating to
corrosion protection and related technology with various Affiliates on terms
generally consistent with third party license agreements of similar types.

 

11.

Commercial Coating Services, International, LLC and Delta Double Jointing, LLC
have entered into agreements with The Bayou Companies, LLC (“TBC”) pursuant to
which TBC provides management and administrative services.

 

12.

Bayou Perma-Pipe Canada, Ltd. has entered into service agreements with United
Pipeline Systems Limited and Perma-Pipe Canada, Inc. or their respective
Affiliates.

 

13.

UPS-APTec Limited has entered into various agreements with United Pipelines
Systems International, Inc. and Allied Pipeline Technologies SA for labor and
equipment as well as management and administrative services.

 

14.

Bayou Wasco Insulation, LLC (“BWI”) has entered into a non-written arrangement
pursuant to which TBC provides management services to BWI.

 

15.

BWI has entered into a non-written arrangement pursuant to which Wasco Coatings
UK provides technology services to BWI.

 

16.

United Special Technical Services LLC has entered into a marketing agreement
with Special Technical Services LLC.

 

17.

Corrpower International Limited has entered into a marketing agreement with
Saudi Trading and Research Company Limited.

 

18.

Brinderson, L.P. (“BLP”) and Brinderson Constructors, Inc. (“BCI”) have entered
into an agreement pursuant to which: (a) BLP provides certain overhead services
to BCI; and (b) employees are transferred between BLP and BCI.

 

19.

Aegion Energy Services, Inc. (“AES”) has entered into an agreement with BLP,
BCI, and Schultz Mechanical Contractors, Inc. (“SMC”) pursuant to which AES
provides management and administrative services.

 

20.

BLP has entered into an Assignment and Assumption Agreement with BCI pursuant to
which BLP assigned BLP contracts currently being performed by BCI.

 

21.

AES has entered into a Bill of Sale with BLP and SMC pursuant to which all
California BLP and SMC assets are transferred to AES.

 

22.

The non-Aegion shareholder of United Pipeline de Mexico S.A. de C.V. (“UPM”)
leases property to and provides labor to UPM.

  

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 11.02

 

CERTAIN ADDRESSES FOR NOTICE

 

Borrower or Guarantors:

 

Address: Aegion Corporation

17988 Edison Avenue

Chesterfield, MO (USA) 63005

Attn: General Counsel

Facsimile: (636) 530-8700

 

 

ADMINISTRATIVE AGENT: 

 

For Credit Related Matters:

 

Eric Escagne

Mail Code: MO1-800-14-05

800 Market Street

Saint Louis, MO 63101-2510

Phone: 314-466-2126

Fax: 312-453-5112

Email: eric.escagne@baml.com

 

For Payments and Requests for Loan Activity:

 

Arlene Minor

Mail Code: TX1-492-14-11

901 Main Street

Dallas, TX 75202-3714

Phone: 972-338-3807

Fax: 214-290-9412

Email: arlene.l.minor@baml.com

 

Other Notices/Deliveries to Administrative Agent:

 

Rosanne Parsill

Mail Code: IL4-135-09-61

135 S. LaSalle Street

Chicago, IL 60603

Phone: 312-923-1639

Fax: 877-206-8429

Email: rosanne.parsill@baml.com

 

 
 

--------------------------------------------------------------------------------

 

  

LETTERS OF CREDIT: 

 

Standby Letters of Credit:

 

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso Malave Jr.

Phone: 570-496-9622

Fax: 800-755-8743

Email: alfonso.malave@baml.com

 

Commercial Letters of Credit:

 

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Michael Evans

Phone: 570-496-9638

Fax: 570-330-4350

Email: michael.e.evans@baml.com

 

SWING LINE LENDER:

 

Arlene Minor

Mail Code: TX1-492-14-11

901 Main Street

Dallas, TX 75202-3714

Phone: 972-338-3807

Fax: 214-290-9412

Email: arlene.l.minor@baml.com

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

[FORM OF]

LOAN NOTICE

 

Date: __________, 20___    

 

To: Bank of America, N.A., as Administrative Agent    

Re:

Amended and Restated Credit Agreement dated as of October [__], 2015 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Aegion Corporation, a Delaware corporation (the “Borrower”),
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.     The undersigned hereby requests (select one):

 

☐ A Borrowing of Revolving Loans     ☐ A conversion or continuation of Revolving
Loans

☐ A Borrowing of the Term Loan     ☐ A conversion or continuation of the Term
Loan

 

2.     On _______________, 20___ (which is a Business Day).

 

3.     In the amount of $__________.

 

4.     Type of Loan requested (select one):

 

☐ Eurocurrency Rate Loan          ☐ Base Rate Loan

 

5.     Applicable Currency:                    .

 

6.     For Eurocurrency Rate Loans: with an Interest Period of __________
month[s]1.

 

The Borrower hereby represents and warrants that (a) after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment and (iii) the aggregate
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit and (b) each of the
conditions set forth in Section 5.02 of the Credit Agreement has been satisfied
on and as of the date of such Borrowing, conversion or continuation.

 

[signature page follows]

 



--------------------------------------------------------------------------------

1 One, two, three or six months, or such other period that is twelve months or
less requested by the Borrower and consented to by all the Lenders affected
thereby.



 
 

--------------------------------------------------------------------------------

 

  

The undersigned Responsible Officer of the Borrower has caused this Loan Notice
to be executed as of the date first above written.

 

 

AEGION CORPORATION,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

Exhibit B

 

[FORM OF]

SWING LINE LOAN NOTICE

 

Date: __________, 20__   

 

To:  Bank of America, N.A., as Swing Line Lender     Cc:   Bank of America,
N.A., as Administrative Agent    

Re:

Amended and Restated Credit Agreement dated as of October [__], 2015 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Aegion Corporation, a Delaware corporation (the “Borrower”),
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.     The undersigned hereby requests a Swing Line Loan.

 

2.     On __________     , 20__ (a Business Day).

 

3.     In the amount of $__________.

 

With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (a) after giving effect to such Borrowing of Swing
Line Loans, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, (iii) that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan and
(b) each of the conditions set forth in Section 5.02 of the Credit Agreement has
been satisfied on and as of the date of such Borrowing of Swing Line Loans.

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

  

The undersigned Responsible Officer of the Borrower has caused this Swing Line
Loan Notice to be executed as of the date first above written.

 

 

AEGION CORPORATION,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

[FORM OF]

REVOLVING NOTE

 

_________________

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement dated as of
October [__], 2015 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Borrower, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. Except with respect to principal and interest on Revolving
Loans denominated in an Alternative Currency, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in Same Day Funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

 

AEGION CORPORATION,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

[FORM OF]

SWING LINE NOTE

 

_________________

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Amended and Restated Credit
Agreement dated as of October [__], 2015 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer. Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. Except as otherwise provided in Section 2.04(f) of the
Credit Agreement, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Swing Line Lender in Dollars in Same
Day Funds at the Administrative Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Swing Line Lender may also attach schedules
to this Swing Line Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

 

AEGION CORPORATION,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

[FORM OF]

TERM NOTE

 

_________________

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term Loan made by the Lender to the Borrower under that certain
Amended and Restated Credit Agreement dated as of October [__], 2015 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of the Term Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in Same Day Funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

 

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of the Term Loan and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term Note.

 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

AEGION CORPORATION,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit F

 

[FORM OF]

COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________, 20___ 

 

Date: __________, 20___ 

  

To:  Bank of America, N.A., as Administrative Agent    

Re:

Amended and Restated Credit Agreement dated as of October [__], 2015 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Aegion Corporation, a Delaware corporation (the “Borrower”),
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________ of the Borrower, and that, in his/her capacity as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

1.

[Attached hereto as Schedule 1 are the][The] year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section
[have been electronically delivered to the Administrative Agent pursuant to the
conditions set forth in Section 7.02 of the Credit Agreement].

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

1.

[Attached hereto as Schedule 1 are the][The] unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date [have been electronically delivered to
the Administrative Agent pursuant to the conditions set forth in Section 7.02 of
the Credit Agreement]. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.

The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Borrower during the
accounting period covered by the attached financial statements.

 

3.

A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

  

 
 

--------------------------------------------------------------------------------

 

 

[select one:]

 

[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

 

[or:]

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.

The representations and warranties of the Loan Parties contained in the Credit
Agreement or any other Loan Document, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered.

 

5.

Set forth on Schedule [1][2] hereto are true and accurate calculations
demonstrating compliance with Section 8.11 of the Credit Agreement on and as of
the date of this Compliance Certificate.

 

6.

The Consolidated Leverage Ratio for purposes of determining the Applicable Rate
is ______: 1.0.

 

[7.

The following is a summary of the material changes in GAAP and in the consistent
application thereof that materially impact the Borrower’s financial statements
and are not disclosed therein: ___________________.]

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth above.

 

 

AEGION CORPORATION,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Schedule [1][2]

to Compliance Certificate

 

Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. In the event of conflict between the provisions and formulas
set forth herein and the provisions and formulas set forth in the Credit
Agreement, the provisions and formulas of the Credit Agreement shall prevail.

 

1.

Consolidated Leverage Ratio  

 

 

 

 

 

 

 

(a) 

Consolidated Funded Indebtedness  

$ 

 

 

 

 

 

 

(b)

Consolidated EBITDA  

 

 

 

 

 

 

    (i) Consolidated Net Income $

 

 

 

 

 

 

 

(ii)

Consolidated Interest Charges

$

 

 

 

 

 

 

 

(iii)

federal, state, local and foreign income taxes   

$

 

 

 

 

 

 

 

(iv)

depreciation and amortization expense 

$

 

 

 

 

 

 

 

(v)  

non-cash stock based compensation expense

$

 

 

 

 

 

 

 

(vi)

non-recurring expenses of the Borrower and its Subsidiaries reducing
Consolidated Net Income which do not represent a cash item

$

 

 

 

 

 

 

 

(vii)

to the extent recorded on or before December 31, 2016, the 2014 Strategic
Restructuring Charges  

$

 

 

 

 

 

 

 

(viii)

Non-Recurring Operating Losses

$

 

 

 

 

 

 

 

(ix) 

all non-cash items increasing Consolidated Net Income      

$

 

 

 

 

 

 

 

(x)

Consolidated EBITDA [sum of (i) though (viii) above minus (ix)]  

$                                       1

 

 

 

 

 

 

 (c) 

Consolidated Leverage Ratio (a)/(b)(x)]  

____________ :1.0 2

 

 

 

 

 

 2.

Consolidated Fixed Charge Coverage Ratio  

 

 

--------------------------------------------------------------------------------

1 For purposes of calculating the Consolidated Leverage Ratio to determine the
Applicable Rate, Consolidated EBITDA is $_______________ (such amount excludes
the add-back to Consolidated EBITDA in clause (viii) above).

2 For purposes of determining the Applicable Rate, the Consolidated Leverage
Ratio is ______:1.0 (such Consolidated Leverage Ration to be calculated using
Consolidated EBITDA set forth in the footnote above).

 

 
 

--------------------------------------------------------------------------------

 

 

  (a) Consolidated Adjusted EBITDAR $               (i)

Consolidated EBITDA 

[1(b)(x) above]

$               (ii)  rent and lease expense   $               (iii)
Consolidated Capital Expenditures  $               (iv)  Consolidated Taxes $  
            (v) 

Consolidated Adjusted EBITDAR

[(i) + (ii) – (iii) – (iv)]  

$             (b) Consolidated Fixed Charges $               (i) Consolidated
Interest Charges   $               (ii)  Consolidated Scheduled Funded Debt
Payments $               (iii)   the amount of cash dividends and other other
distributions relating to Equity Interests made by the Borrower  $              
(iv)  rent and lease expense $               (v) 

Consolidated Fixed Charges

[sum of (i) though (iv) above]  

$             (c)

Consolidated Fixed Charge Coverage Ratio

[(a)(v)/(b)(v)]

_________:1.0

      

 
 

--------------------------------------------------------------------------------

 

 

Exhibit G

 

[FORM OF]

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”) dated as of __________, 20___ is by
and between __________, a __________ (the “New Subsidiary”), and Bank of
America, N.A., in its capacity as Administrative Agent under that certain
Amended and Restated Credit Agreement dated as of October [__], 2015 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Aegion Corporation, a Delaware corporation (the “Borrower”),
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:

 

1.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender, each Swap Bank, each Treasury Management Bank, and
the Administrative Agent, as provided in Article IV the Credit Agreement, the
prompt payment and performance of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.

 

2.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement, and shall have all the obligations of an “Grantor” (as
such term is defined in the Security Agreement) thereunder as if it had executed
the Security Agreement. The New Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Security Agreement. Without limiting generality of the
foregoing terms of this paragraph 2, the New Subsidiary hereby grants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations
(as such term is defined in Section 1 of the Security Agreement), a continuing
security interest in, and a right of set off against any and all right, title
and interest of the New Subsidiary in and to the Collateral (as such term is
defined in Section 2 of the Security Agreement) of the New Subsidiary. The New
Subsidiary hereby represents and warrants to the Administrative Agent, for the
benefit of the holders of the Secured Obligations (as such term is defined in
Section 1 of the Security Agreement), that:

 

(a)     The New Subsidiary's chief executive office, tax payer identification
number, organization identification number, and chief place of business are (and
for the prior four months have been) located at the locations set forth on
Schedule 1 attached hereto and the New Subsidiary keeps its books and records at
such locations.

 

(b)     The location of all owned and leased real property of the New Subsidiary
is as shown on Schedule 2 attached hereto.

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     The New Subsidiary's legal name and jurisdiction of organization is as
shown in this Agreement and the New Subsidiary has not in the past four months
changed its name, been party to a merger, consolidation or other change in
structure or used any tradename except as set forth in Schedule 3 attached
hereto.

 

(d)     The patents, copyrights, and trademarks listed on Schedule 4 attached
hereto constitute all of the registrations and applications for the patents,
copyrights and trademarks owned by the New Subsidiary.

 

3.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge Agreement, and shall have all the obligations of a “Pledgor” (as such
term is defined in the Pledge Agreement) thereunder as if it had executed the
Pledge Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Pledge Agreement. Without limiting generality of the foregoing terms of this
paragraph 3, the New Subsidiary hereby grants to the Administrative Agent, for
the benefit of the holders of the Secured Obligations (as such term is defined
in Section 1 of the Pledge Agreement), a continuing security interest in, and a
right of set off against any and all right, title and interest of the New
Subsidiary in and to the Pledged Collateral (as such term is defined in Section
2 of the Pledge Agreement) of the New Subsidiary. The New Subsidiary hereby
represents and warrants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations (as such term is defined in Section 1 of the
Pledge Agreement), that:

 

(a)     Schedule 5 hereto includes each Subsidiary of the New Subsidiary,
including (i) jurisdiction of formation, (ii) number of shares of each class of
Equity Interests outstanding, (iii) the certificate number(s) of the
certificates evidencing such Equity Interests and number and percentage of
outstanding shares of each class owned by the New Subsidiary (directly or
indirectly) of such Equity Interests and (iv) number and effect, if exercised,
of all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto.

 

(b)     The New Subsidiary has delivered to the Administrative Agent (i)
simultaneously with or prior to the execution and delivery of this Agreement,
all certificates representing the Pledged Shares (as such term is defined in
Section 1 of the Pledge Agreement) of the New Subsidiary, accompanied by duly
executed instruments of transfer or assignments in blank, substantially in the
form of Exhibit 4(a) of the Pledge Agreement and (ii) promptly upon the receipt
thereof by or on behalf of the New Subsidiary, all other certificates and
instruments constituting Pledged Collateral (as such term is defined in Section
2 of the Pledge Agreement) of the New Subsidiary.

 

4.     The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

 

5.     The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary under Article IV of the
Credit Agreement upon the execution of this Agreement by the New Subsidiary.

 

 
 

--------------------------------------------------------------------------------

 

  

6.     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

7.     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

  

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Secured Obligations, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 

Acknowledged and accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:                                                                         

Name:

Title:

 

 


--------------------------------------------------------------------------------

 

 

Schedule1

 

[Chief Executive Office, Tax Identification Number, Organization Identification
Number

and Chief Place of Business of Subsidiary]

 

 


--------------------------------------------------------------------------------

 

 

Schedule 2

 

[Owned and Leased Real Property]

 

 


--------------------------------------------------------------------------------

 

 

Schedule 3

 

[Changes in Legal Name, State of Formation and Structure; Tradenames]

 

 


--------------------------------------------------------------------------------

 

 

Schedule 4

 

[Patents, Copyrights, and Trademarks]

 

 


--------------------------------------------------------------------------------

 

 

Schedule 5

 

[Subsidiaries]

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit H

 

[FORM OF]

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] identified in item 1 below (the “Assignor”) and [Insert name
of Assignee] identified in item 2 below (the “Assignee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto in the amount[s] and equal
to the percentage interest[s] identified below of the outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit, Guarantees and the Swing
Line Loans included in such facilities4) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.     Assignor:     ______________________________

   [Assignor [is][is not] a Defaulting Lender.]

 

 

2.     Assignee:     ______________________________

   [indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.     Borrower:     Aegion Corporation, a Delaware corporation

 

4.     Administrative Agent:   Bank of America, N.A., as the administrative
agent under the Credit Agreement

 

5.     Credit Agreement:     Amended and Restated Credit Agreement, dated as of
October [__], 2015 (as amended, restated, supplemented or otherwise modified
from time to time), among Aegion Corporation, a Delaware corporation, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer

 

--------------------------------------------------------------------------------

1 Include all applicable subfacilities.

 

 
 

--------------------------------------------------------------------------------

 

  

6.     Assigned Interest:

 

Assignor

Assignee

Facility

Assigned5

Aggregate Amount of Commitment/Loans

for all Lenders6

Amount of Commitment/Loans

Assigned

Percentage Assigned of Commitment/

Loans7

CUSIP

Number

   

__________

$______________

$_________

___________%

     

__________

$______________

$_________

___________%

     

__________

$______________

$_________

___________%

 

 

[7.     Trade Date:     __________________]8

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

--------------------------------------------------------------------------------

1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. "Revolving
Commitment", "Term Loan Commitment", etc.).

2 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders tereunder.

4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 


--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

        [NAME OF ASSIGNOR]  

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

          ASSIGNEE           [NAME OF ASSIGNEE]             By:       Name:    
  Title:            

 

 

[Consented to and]1 Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:                                                                    

Name:

Title:

 

[Consented to:]2

 

AEGION CORPORATION,

a Delaware corporation

 

By:                                                                     

Name:

Title:

 

 

--------------------------------------------------------------------------------

1 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

2 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

 


--------------------------------------------------------------------------------

 

 

[Consented to:]1

 

BANK OF AMERICA, N.A.,

as Swing Line Lender and an L/C Issuer

 

By:                                                                            

Name:

Title:

 

[L/C ISSUER],

as an L/C Issuer

 

By:                                                                             

Name:

Title:

 

 

--------------------------------------------------------------------------------

1 To be added only if the consent of the Swing Line Lender and/or L/C Issuers
are required by the terms of the Credit Agreement.

 

 


--------------------------------------------------------------------------------

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.     Representations and Warranties.

 

1.1.     Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.     Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees and other amounts paid or payable in kind from and after the Effective Date
to the Assignee.

 

 
 

--------------------------------------------------------------------------------

 

  

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 


--------------------------------------------------------------------------------

 

 

Exhibit I

 

[FORM OF]

INCREMENTAL TERM LOAN LENDER FUNDING AGREEMENT

 

THIS INCREMENTAL TERM LOAN LENDER FUNDING AGREEMENT dated as of __________, 20__
(this “Agreement”) is by and among each of the Persons identified as “Lenders”
on the signature pages hereto (each, a “Lender”), Aegion Corporation, a Delaware
corporation (the “Borrower”), the Guarantors, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of October [__], 2015 (as amended, modified, supplemented, increased or extended
from time to time, the “Credit Agreement”) among the Borrower, the Guarantors
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, the Lenders
have agreed to provide the Borrower with a revolving credit and term loan
facility;

 

WHEREAS, pursuant to Section 2.02(f) of the Credit Agreement, the Borrower has
requested that each Lender party hereto provide a portion of the Incremental
Term Loan under the Credit Agreement; and

 

WHEREAS, each Lender party hereto has agreed to provide a portion of the
Incremental Term Loan on the terms and conditions set forth herein and to become
a “Lender” under the Credit Agreement in connection therewith.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.     Each Lender party hereto severally agrees to make its portion of the
Incremental Term Loan in a single advance to the Borrower on the date hereof in
an aggregate principal amount not to exceed its Incremental Term Loan
Commitment. The Incremental Term Loan Commitment and percentage of the
Incremental Term Loan for each of the Lenders party hereto shall be as set forth
on Schedule 2.01 attached hereto. The existing Schedule 2.01 to the Credit
Agreement shall be deemed to be amended to include the information set forth on
Schedule 2.01 attached hereto.

 

2.     The Borrower shall repay to the Lenders party hereto the principal amount
of the Incremental Term Loan as set forth in Section 2.07(c) of the Credit
Agreement. Each of the parties hereto agrees that the Incremental Term Loan
advanced pursuant to this Agreement shall be considered part of the Term Loan
and treated as such under the Loan Documents.

 

3.     Each Lender party hereto (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (iii) from and after
the date hereof, it shall be bound by the provisions of the Credit Agreement as
a Lender thereunder and shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

 
 

--------------------------------------------------------------------------------

 

  

4.     Each of the Administrative Agent, the Borrower, and the Guarantors agrees
that, as of the date hereof, each Lender party hereto shall (a) be a party to
the Credit Agreement and the other Loan Documents, (b) be an “Lender” for all
purposes of the Credit Agreement and the other Loan Documents and (c) have the
rights and obligations of an Lender under the Credit Agreement and the other
Loan Documents.

 

5.     The address of each Lender party hereto for purposes of all notices and
other communications is as set forth on the Administrative Questionnaire
delivered by such Lender to the Administrative Agent.

 

6.     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

7.     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

LENDERS:

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

                BORROWER: AEGION CORPORATION,     a Delaware corporation        
    By:       Name:       Title:                     GUARANTORS:  [INSERT
GUARANTORS]             By:       Name:       Title:    

          

 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:                                                                           

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT J-1

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October [__], 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Aegion Corporation, a Delaware
corporation (the "Borrower"), the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]  

 

 

By: 

 _________________________

Name: 

 _________________________

Title: 

 _________________________

 

 

Date: _______________, 20__ 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT J-2

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October [__], 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Aegion Corporation, a Delaware
corporation (the "Borrower"), the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By: 

 _______________________

Name: 

 _______________________

Title: 

 _______________________

 

 

Date: _________________, 20__  

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT J-3

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October [__], 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Aegion Corporation, a Delaware
corporation (the "Borrower"), the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By: 

 _________________________

Name: 

 _________________________

Title: 

 _________________________

 

 

Date: ____________, 20__  

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT J-4

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October [__], 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Aegion Corporation, a Delaware
corporation (the "Borrower"), the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By: 

 _________________________

Name: 

 _________________________

Title: 

 _________________________

 

 

Date: _____________, 20__ 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit K

 

[FORM OF]

SECURED PARTY DESIGNATION NOTICE

 

Date: _________, _____

To:

Bank of America, N.A.,

  as Administrative Agent

 

Ladies and Gentlemen:

 

THIS SECURED PARTY DESIGNATION NOTICE is made by _______________________, a
______________ (the “Designor”), to BANK OF AMERICA, N.A., as Administrative
Agent under that certain Credit Agreement referenced below (in such capacity,
the “Administrative Agent”). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Credit Agreement.

 

W I T N E S S E T H :


 

WHEREAS, Aegion Corporation, a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer have entered into that certain Amended and Restated Credit
Agreement, dated as of October [__], 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) pursuant to which
certain loans and financial accommodations have been made to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Treasury Management Agreement][Swap
Contract] as a “[Secured Treasury Management Agreement][Secured Swap Agreement]”
under the Credit Agreement and the Collateral Documents;

 

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

 

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

 

1.     Designation. The Designor hereby designates the [Treasury Management
Agreement][Swap Contract] described on Schedule 1 hereto to be a “[Secured
Treasury Management Agreement][Secured Swap Agreement]” and hereby represents
and warrants to the Administrative Agent that such [Treasury Management
Agreement][Swap Contract] satisfies all the requirements under the Loan
Documents to be so designated. By executing and delivering this Secured Party
Designation Notice, the Designor, as provided in the Credit Agreement, hereby
agrees to be bound by all of the provisions of the Loan Documents which are
applicable to it as a provider of a [Secured Treasury Management
Agreement][Secured Swap Agreement] and hereby (a) confirms that it has received
a copy of the Loan Documents and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Secured Party
Designation Notice, (b) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are incidental thereto
(including, without limitation, the provisions of Section 10.01 of the Credit
Agreement), and (c) agrees that it will be bound by the provisions of the Loan
Documents and will perform in accordance with its terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
provider of a [Treasury Management Agreement][Swap Contract]. Without limiting
the foregoing, the Designor agrees to indemnify the Administrative Agent as
contemplated by Section 11.04(c) of the Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

2.     GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

[signature pages follow]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

DESIGNOR:

 

 

By: 

 _______________________

Name: 

 _______________________

Title: 

 _______________________

 

 

ADMINISTRATIVE AGENT:

 

 

BANK OF AMERICA, N.A.

 

 

By: 

 ________________________

Name: 

 ________________________

Title: 

 ________________________

 

 


--------------------------------------------------------------------------------

 

 

Schedule 1

To Secured Party Designation Notice

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit L

 

[FORM OF]

NOTICE OF LOAN PREPAYMENT

 

Date: __________, 20___     

 

To: Bank of America, N.A., as Administrative Agent [and Swing Line Lender]    

Re:

Amended and Restated Credit Agreement dated as of October [__], 2015 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Aegion Corporation, a Delaware corporation (the “Borrower”),
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The Borrower hereby notifies the Administrative Agent [and the Swing Line
Lender] that on _____________ pursuant to the terms of Section 2.05(a) of the
Credit Agreement, such Borrower intends to prepay the following Loans as more
specifically set forth below:

 

 

☐

Voluntary prepayment of [Revolving Loans][Term Loan(s)] in the following
amount(s):

 

☐     Eurocurrency Rate Loans: $               

Applicable Interest Period(s):               

 

☐     Base Rate Loans: $               

 

☐     Voluntary prepayment of Swingline Loans in the following amount:
     $          

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

  

The undersigned Responsible Officer of the Borrower has caused this Notice of
Loan Prepayment to be executed as of the date first above written.

 

 

AEGION CORPORATION,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 